Exhibit 10.10

 

 

TERM LOAN AGREEMENT

dated as of

May 24, 2013

between

VALERITAS, INC.

as Borrower,

The SUBSIDIARY GUARANTORS from Time to Time Party Hereto,

and

Capital Royalty Partners II L.P., Capital Royalty Partners II - Parallel Fund
“A” L.P., and

Parallel Investment Opportunities Partners II L.P.

as Lenders

U.S. $100,000,000

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1 DEFINITIONS      1   

1.01

 

Certain Defined Terms

     1   

1.02

 

Accounting Terms and Principles

     20   

1.03

 

Interpretation

     21   

1.04

 

Changes to GAAP

     21    SECTION 2 THE COMMITMENT      22   

2.01

 

Commitments

     22   

2.02

 

Borrowing Procedures

     22   

2.03

 

Fees

     22   

2.04

 

Notes

     22   

2.05

 

Use of Proceeds

     22   

2.06

 

Defaulting Lenders

     23   

2.07

 

Substitution of Lenders

     24    SECTION 3 PAYMENTS OF PRINCIPAL AND INTEREST      25   

3.01

 

Repayment

     25   

3.02

 

Interest

     25   

3.03

 

Prepayments

     26    SECTION 4 PAYMENTS, ETC.      28   

4.01

 

Payments

     28   

4.02

 

Computations

     29   

4.03

 

Notices

     29   

4.04

 

Set-Off

     29    SECTION 5 YIELD PROTECTION, ETC.      29   

5.01

 

Additional Costs

     29   

5.02

 

Reserved

     30   

5.03

 

Illegality

     31   

5.04

 

Reserved

     31   

5.05

 

Taxes

     31   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   SECTION 6 CONDITIONS PRECEDENT      34   

6.01

 

Conditions to Initial Borrowing

     34   

6.02

 

Conditions to Subsequent Borrowings

     37   

6.03

 

Conditions to Each Borrowing

     37    SECTION 7 REPRESENTATIONS AND WARRANTIES      38   

7.01

 

Power and Authority

     38   

7.02

 

Authorization; Enforceability

     38   

7.03

 

Governmental and Other Approvals; No Conflicts

     39   

7.04

 

Financial Statements; Material Adverse Change

     39   

7.05

 

Properties

     39   

7.06

 

No Actions or Proceedings

     43   

7.07

 

Compliance with Laws and Agreements

     43   

7.08

 

Taxes

     43   

7.09

 

Full Disclosure

     43   

7.10

 

Regulation

     44   

7.11

 

Solvency

     44   

7.12

 

Subsidiaries

     44   

7.13

 

Indebtedness and Liens

     44   

7.14

 

Material Agreements

     44   

7.15

 

Restrictive Agreements

     44   

7.16

 

Real Property

     44   

7.17

 

Pension Matters

     45   

7.18

 

Collateral; Security Interest

     45   

7.19

 

Regulatory Approvals

     45   

7.20

 

Small Business Concern

     46   

7.21

 

Update of Schedules

     46    SECTION 8 AFFIRMATIVE COVENANTS      46   

8.01

 

Financial Statements and Other Information

     46   

8.02

 

Notices of Material Events

     47   

8.03

 

Existence; Conduct of Business

     49   

8.04

 

Payment of Obligations

     49   

8.05

 

Insurance

     50   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.06

 

Books and Records; Inspection Rights

     50   

8.07

 

Compliance with Laws and Other Obligations

     50   

8.08

 

Maintenance of Properties, Etc.

     50   

8.09

 

Licenses

     52   

8.10

 

Action under Environmental Laws

     52   

8.11

 

Use of Proceeds

     52   

8.12

 

Certain Obligations Respecting Subsidiaries; Further Assurances

     53   

8.13

 

Termination of Non-Permitted Liens

     54   

8.14

 

Intellectual Property

     54   

8.15

 

Post-Closing Items

     55   

8.16

 

Real Property Security Documents

     55    SECTION 9 NEGATIVE COVENANTS      56   

9.01

 

Indebtedness

     56   

9.02

 

Liens

     57   

9.03

 

Fundamental Changes and Acquisitions

     58   

9.04

 

Lines of Business

     59   

9.05

 

Investments

     59   

9.06

 

Restricted Payments

     60   

9.07

 

Payments of Indebtedness

     61   

9.08

 

Change in Fiscal Year

     61   

9.09

 

Sales of Assets, Issuances of Equity, Etc.

     61   

9.10

 

Transactions with Affiliates

     62   

9.11

 

Restrictive Agreements

     63   

9.12

 

Amendments to Material Agreements

     63   

9.13

 

Preservation of Borrower Lease; Operating Leases

     63   

9.14

 

Sales and Leasebacks

     64   

9.15

 

Hazardous Material

     64   

9.16

 

Accounting Changes

     64   

9.17

 

Compliance with ERISA

     64   

9.18

 

Investment Company Act

     64   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   SECTION 10 FINANCIAL COVENANTS      65   

10.01

 

Minimum Revenue

     65   

10.02

 

Minimum Cash

     66    SECTION 11 EVENTS OF DEFAULT      66   

11.01

 

Events of Default

     66   

11.02

 

Remedies

     69    SECTION 12 MISCELLANEOUS      70   

12.01

 

No Waiver

     70   

12.02

 

Notices

     70   

12.03

 

Expenses, Indemnification, Etc.

     70   

12.04

 

Amendments, Etc.

     71   

12.05

 

Successors and Assigns

     72   

12.06

 

Survival

     74   

12.07

 

Captions

     74   

12.08

 

Counterparts

     74   

12.09

 

Governing Law

     74   

12.10

 

Jurisdiction, Service of Process and Venue

     74   

12.11

 

Waiver of Jury Trial

     75   

12.12

 

Waiver of Immunity

     75   

12.13

 

Entire Agreement

     75   

12.14

 

Severability

     75   

12.15

 

No Fiduciary Relationship

     75   

12.16

 

Confidentiality

     75   

12.17

 

USA PATRIOT Act

     76   

12.18

 

Maximum Rate of Interest

     76   

12.19

 

Certain Waivers

     76    SECTION 13 GUARANTEE      77   

13.01

 

The Guarantee

     77   

13.02

 

Obligations Unconditional

     78   

13.03

 

Reinstatement

     78   

13.04

 

Subrogation

     79   

13.05

 

Remedies

     79   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

13.06

 

Instrument for the Payment of Money

     79   

13.07

 

Continuing Guarantee

     79   

13.08

 

Rights of Contribution

     79   

13.09

 

General Limitation on Guarantee Obligations

     80   

13.10

 

Collateral and Guaranty Matters

     80   

SCHEDULES AND EXHIBITS

 

Schedule 1   -   Commitments and Warrant Shares Schedule 7.05(b)   -   Certain
Intellectual Property Schedule 7.05(c)   -   Material Intellectual Property
Schedule 7.06   -   Certain Litigation Schedule 7.12   -   Information Regarding
Subsidiaries Schedule 7.13(a)   -   Existing Indebtedness of Borrower and its
Subsidiaries Schedule 7.13(b)   -   Liens Granted by the Obligors Schedule 7.14
  -   Material Agreements of Each Obligor Schedule 7.15   -   Permitted
Restrictive Agreements Schedule 7.16   -   Real Property Owned or Leased by
Borrower and Subsidiaries Schedule 7.17   -   Pension Matters Schedule 7.19   -
  Regulatory Approvals Schedule 9.05   -   Existing Investments Schedule 9.14  
-   Permitted Sales and Leasebacks Exhibit A   -   Form of Guarantee Assumption
Agreement Exhibit B   -   Form of Notice of Borrowing Exhibit C   -   Form of
Term Loan Note Exhibit D   -   Form of U.S. Tax Compliance Certificate Exhibit E
  -   Form of Compliance Certificate Exhibit F   -   Form of Opinion from
Corporate Counsel Exhibit G   -   Form of Landlord Consent Exhibit H   -   Form
of Subordination Agreement

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT, dated as of May 24, 2013 (this “Agreement”), among
VALERITAS, INC., a Delaware corporation (“Borrower”), the SUBSIDIARY GUARANTORS
from time to time party hereto and the Lenders from time to time party hereto.

WITNESSETH:

The Borrower has requested the Lenders to make term loans to the Borrower, and
the Lenders are prepared to make such loans on and subject to the terms and
conditions hereof. Accordingly, the parties agree as follows:

SECTION 1

DEFINITIONS

1.01 Certain Defined Terms. As used herein, the following terms have the
following respective meanings:

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires any business or all or
substantially all of the assets of any Person engaged in any business, (b)
acquires control of securities of a Person engaged in a business representing
more than 50% of the ordinary voting power for the election of directors or
other governing body if the business affairs of such Person are managed by a
board of directors or other governing body, or (c) acquires control of more than
50% of the ownership interest in any Person engaged in any business that is not
managed by a board of directors or other governing body.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introduction hereto.

“Asset Sale” is defined in Section 9.09.

“Asset Sale Net Proceeds” means the aggregate amount of the cash proceeds
received from any Asset Sale, net of any bona fide fees, costs, expenses and
amounts incurred or payable in connection with such Asset Sale (including,
without limitation, any Indebtedness (other than the Obligations) that is
required to be discharged in connection with such Asset Sale, reasonable
out-of-pocket costs and expenses incurred in connection with such Asset Sale and
taxes reasonably estimated to be payable within two years of the date of the
consummation of such Asset Sale), plus, the monetized amount of any non-cash
proceeds of an Asset Sale but only as and when so received.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee of such Lender.

“Bankruptcy Code” means Title II of the United States Code entitled
“Bankruptcy.”

 

1



--------------------------------------------------------------------------------

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

“Borrower” has the meaning set forth in the introduction hereto.

“Borrower Facility” means the premises located at 800 Boston Turnpike,
Shrewsbury, Massachusetts, which are leased by Borrower pursuant to the Borrower
Lease.

“Borrower Landlord” means The Taming of the Shrewsbury, LLC, O’Neill Partners,
LLC and Chanski, LLC as tenants in common.

“Borrower Lease” means that certain lease dated as of December 22, 2006 between
the Borrower Landlord and Valeritas, LLC (predecessor to the Borrower), as
amended, modified and in effect from time to time.

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including without limitation
a borrowing of a PIK Loan).

“Borrowing Date” means the date of any Borrowing.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (as such terms
are used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Specified Equityholders, acting
jointly or otherwise in concert, of capital stock representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower or (b) the acquisition of direct or indirect
Control of the Borrower by any Person or group of Persons other than the
Specified Equityholders, acting jointly or otherwise in concert; in each case
whether as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise.

“Claims” includes claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means the collateral provided for in the Security Documents.

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower in accordance with the terms and conditions of
this Agreement, which commitment is in the amount set forth opposite such
Lender’s name on Schedule 1 under the caption “Commitment”, as such Schedule may
be amended from time to time pursuant to Section 12.05(c). The aggregate
Commitments on the date hereof equal $100,000,000. For purposes of
clarification, the amount of any PIK Loans shall not reduce the amount of the
available Commitment.

“Commitment Period” means the period from and including the date hereof and
through and including the earlier to occur of (i) December 29, 2014 and (ii) the
twentieth Business Day following the date on which a Notice of Borrowing is to
be sent in accordance with Section 6.02(d)(ii).

“Commodities Account” is defined in the Security Agreement.

“Common Stock Outstanding” means, collectively, (1) outstanding Common Stock of
Borrower, (2) Common Stock issuable upon conversion of outstanding Preferred
Stock, including the Series C Accruing Dividends, Series C-1 Accruing Dividends,
Series C-2 Accruing Dividends and Series B Accruing Dividends (each as defined
in Borrower’s certificate of incorporation), (3) Common Stock issuable upon
exercise of outstanding stock options and (4) Common Stock issuable upon
exercise (and, in the case of warrants to purchase Preferred Stock, conversion)
of outstanding warrants. Shares described in (1) through (4) above shall be
included whether vested or unvested, whether contingent or non-contingent and
whether exercisable or not yet exercisable.

“Compliance Certificate” has the meaning given to such term in Section 8.01(c).

“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Control Agent” is defined in the Security Agreement.

“Copyrights” is defined in the Security Agreement.

 

3



--------------------------------------------------------------------------------

“CRPPF” means Capital Royalty Partners II – Parallel Fund “A” L.P., a Delaware
limited partnership.

“Cure Amount” has the meaning set forth in Section 10.01(b)(ii).

“Cure Right” has the meaning set forth in Section 10.01(b)(i)(B).

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.06, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified the Borrower or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, or (c) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Deposit Account” is defined in the Security Agreement.

“Disqualified Securities” means any Equity Interest which, by its terms (or by
the terms of any security or other Equity Interest into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the Maturity Date, (b) is convertible in or
exchangeable for (i) debt securities or (ii) any Equity Interests referred to in
clause (a) above, in each case, at any time prior to the Maturity Date, (c)
contains any repurchase obligations which may come into effect prior to payment
in full of all Obligations (other than Warrant Obligations, and customary
contingent indemnification claims), or (d) requires the payment of cash
dividends or distributions prior to the Maturity Date.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.

“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes; provided that

 

4



--------------------------------------------------------------------------------

“Eligible Transferee” shall not include (i) any Person that is principally in
the business of managing investments or holding assets for investment purposes
and has a board participation right in a company that produces, markets or
sells, or develops a program to market or sell, a marketed product or product in
Phase III clinical trials in competition with the Borrower, (ii) any such
company referred to in clause (i), (iii) any Affiliate of any such company
referred to in clause (i) or any Person referred to in clause (i).

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (ii) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (iii) a withdrawal by any Obligor or any
ERISA Affiliate thereof from a Title IV Plan or the termination of any Title IV
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (iv) the
withdrawal of any Obligor or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Obligor or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (v) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the

 

5



--------------------------------------------------------------------------------

commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (vi) the imposition of liability on any Obligor or any ERISA
Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vii) the failure by any Obligor or
any ERISA Affiliate thereof to make any required contribution to a Plan, or the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Title IV Plan (whether or not waived in accordance with Section
412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Title IV Plan or
the failure to make any required contribution to a Multiemployer Plan; (viii)
the determination that any Title IV Plan is considered an at-risk plan or a plan
in endangered to critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; (ix) an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan; (x) the imposition of any liability under
Title I or Title IV of ERISA, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or any ERISA Affiliate thereof;
(xi) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the Code with
respect to any Title Plan; (xii) the occurrence of a non-exempt prohibited
transaction under Sections 406 or 407 of ERISA for which any Obligor or any
Subsidiary thereof may be directly or indirectly liable; (xiii) a violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Code by any fiduciary or disqualified
person for which any Obligor or any ERISA Affiliate thereof may be directly or
indirectly liable; (xiv) the occurrence of an act or omission which could give
rise to the imposition on any Obligor or any ERISA Affiliate thereof of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (xv) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Obligor or any Subsidiary thereof in connection
with any such plan; (xvi) receipt from the IRS of notice of the failure of any
Qualified Plan to qualify under Section 401(a) of the Code, or the failure of
any trust forming part of any Qualified Plan to fail to qualify for exemption
from taxation under Section 501(a) of the Code; (xvii) the imposition of any
lien (or the fulfillment of the conditions for the imposition of any lien) on
any of the rights, properties or assets of any Obligor or any ERISA Affiliate
thereof, in either case pursuant to Title I or IV, including Section 302(f) or
303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code; or (xviii) the
establishment or amendment by any Obligor or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of any Obligor.

“Event of Default’’ has the meaning set forth in Section 11.

“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (Central time) on such date. In the event that such rate does not
appear on the Reuters screen, the “Exchange Rate” with respect to exchanging
such Pre-Exchange Currency into such Post-Exchange Currency shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Borrower and the Majority Lenders or, in the
absence of such agreement,

 

6



--------------------------------------------------------------------------------

such Exchange Rate shall instead be determined by the Majority Lenders by any
reasonable method as they deem applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Accounts” means accounts used in the ordinary course of business for
payroll, payroll taxes and other employee wage and benefit payments, pension
fund accounts, 401(k) accounts, trust accounts, the certificates of deposit
referred to in Section 9.02(p), and the segregated deposit accounts referred to
in Section 9.02(q).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax, (b) Other Connection Taxes, (c) U.S. federal
withholding Taxes that are imposed on amounts payable to a Lender to the extent
that the obligation to withhold amounts existed on the date that such Lender
became a “Lender” under this Agreement, except in each case to the extent such
Lender is a direct or indirect assignee of any other Lender that was entitled,
at the time the assignment of such other Lender became effective, to receive
additional amounts under Section 5.05, (d) any Taxes imposed in connection with
FATCA, and (e) Taxes attributable to such Recipient’s failure to comply with
Section 5.05(e).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary of Borrower that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision

 

7



--------------------------------------------------------------------------------

thereof and any entity exercising executive, legislative, judicial, monetary,
regulatory or administrative functions of or pertaining to government, including
without limitation regulatory authorities, governmental departments, agencies,
commissions, bureaus, officials, ministers, courts, bodies, boards, tribunals
and dispute settlement panels, and other law-, rule- or regulation-making
organizations or entities of any State, territory, county, city or other
political subdivision of the United States.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to Section
8.12(a), is required to become a “Subsidiary Guarantor” hereunder in favor of
the Lenders.

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or obligations of such Person with respect to
deposits or advances of any kind by third parties, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations,

 

8



--------------------------------------------------------------------------------

contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) obligations under any Hedging
Agreement in respect of currency swaps, forwards, futures or derivatives
transactions, and (k) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership or joint venture
in which such Person is a general partner or a joint venturer) to the extent
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether registered or not, domestic and foreign. Intellectual
Property shall include all:

(a) applications or registrations relating to such Intellectual Property;

(b) rights and privileges arising under applicable Laws with respect to such
Intellectual Property;

(c) rights to sue for past, present or future infringements of such Intellectual
Property; and

(d) rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.

“Interest-Only Period” means (i) if only one Borrowing has been made, the period
from and including the first Borrowing Date and through and including the
twelfth (12th) Payment Date thereafter, and (ii) if more than one Borrowing has
been made (other than Borrowings of PIK Loans), the period from and including
the first Borrowing Date and through and including the sixteenth (16th) Payment
Date thereafter.

“Interest Period” means, with respect to any Borrowing, initially, the period
commencing on the Borrowing Date therefor and ending on the next Payment Date,
and thereafter, each period beginning on the last day of the immediately
preceding Interest Period and ending on March 31, June 30, September 30 and
December 31, as the case may be; provided that (i) any Interest Period that
would otherwise end on a day that is not a Business Day shall end

 

9



--------------------------------------------------------------------------------

on the next succeeding Business Day unless such succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) the term “Interest Period” shall
include any period selected by the Majority Lenders from time to time in
accordance with Section 3.02(c).

“Invention” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days arising in connection with the sale of inventory or supplies
by such Person in the ordinary course of business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (d) the entering
into of any Hedging Agreement.

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

“Knowledge” means, with respect to the Borrower, any Obligor or any of their
Subsidiaries, the actual knowledge of the Chief Executive Officer (as at the
date of this Agreement, Kristine Peterson), the President and Chief Commercial
Officer (as at the date of this Agreement, John Timberlake), the Chief Financial
Officer (as at the date of this Agreement, Jim Dentzer), the Controller (as at
the date of this Agreement, William Duke), the Executive Vice President
(Manufacturing, Operations and R&D) (as at the date of this Agreement, Geoffrey
Jenkins), and the Vice President (Human Resources) (as at the date of this
Agreement, Nancy Ryan) of the Borrower. Furthermore, “Knowledge” shall be deemed
to be the actual knowledge of any such Person (and not the implied, constructive
or imputed knowledge of any such Person) as of the applicable times expressly
indicated, and without any obligation to make any independent investigation of,
or any implied duty to investigate, such matters, or to make any inquiry of any
other Person, or to search or to examine any files, records books,
correspondence and the like. There shall be no personal liability on the part of
any individual referred to above arising out of the Loan Documents.

“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
G.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration

 

10



--------------------------------------------------------------------------------

thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“Lenders” means Capital Royalty Partners II L.P., CRPFF and PIOP, together with
their successors and each assignee of a Lender pursuant to Section 12.05(b) and
“Lender” means any one of them.

“Lien” means any mortgage, lien, pledge, charge, encumbrance or other security
interest, leases, title retention agreements, mortgages, restrictions,
easements, rights-of-way, options or adverse claims (of ownership or possession)
or encumbrances of any kind or character whatsoever or any preferential
arrangement that has the practical effect of creating a security interest.

“Loan” means (i) each loan advanced by a Lender pursuant to Section 2.01 and
(ii) each PIK Loan deemed to have been advanced by a Lender pursuant to Section
3.02(d). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of Loans on any date of determination shall include
both the aggregate principal amount of loans advanced pursuant to Section 2.01
and not yet repaid, and all PIK Loans deemed to have been advanced and not yet
repaid, on or prior to such date of determination.

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, each Warrant, any subordination agreement or any intercreditor
agreement entered into by Lenders with any other creditors of Obligors, the
Valeritas Security Side Letter and any other present or future agreement
executed by Obligors for the benefit of Lenders in connection with this
Agreement or any of the other Loan Documents, all as amended, restated, or
otherwise modified.

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

“Majority Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.

“Management Gross Revenue” means for any period, revenues arrived at during such
period by multiplying the wholesale acquisition cost per kit paid by the
relevant customer by the number of Product commercial kits sold in a bona fide
transaction and consistent with past practices.

“Management Net Revenue” means for any period, Management Gross Revenue during
such period less each of the following deductions during such period:

1. Service fees, which are recorded based on the customer that purchased the
Product;

 

11



--------------------------------------------------------------------------------

2. Prompt pay discounts or rebates, which are recorded based on the customer
that purchased the Product;

3. Returns, which are based on industry norms, estimated at 1.5% of Management
Gross Revenue; unless the Borrower’s actual history of returns is materially
higher than 1.5%, in which case such higher amount shall be used;

4. Managed care mix discount or rebate, which is based on the estimated end user
payor mix and related contractual rebates;

5. Part D mix discount or rebate, which is based on the estimated end user payor
mix and related contractual rebates; and

6. Actual costs associated with copay card redemptions plus estimated projected
redemption costs based on Product sold to customers but not yet in the hands of
the end user (patient).

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (i) the business, financial condition, operations,
performance or Property of Borrower and its Subsidiaries taken as a whole, (ii)
the ability of any Obligor to perform its obligations under the Loan Documents,
or (iii) the legality, validity, binding effect or enforceability of the Loan
Documents or the rights and remedies of the Lenders under any of the Loan
Documents. “Material Adverse Change” and “Material Adverse Effect” shall not
include any change or effect relating generally to national or regional economic
conditions, financial markets, and/or the industry in which the Borrower engages
in business, except that any such change or effect may constitute, and shall be
taken into account in determining whether there has been or would be, a Material
Adverse Change or Material Adverse Effect if such changes or effects have, in
any material respect, a disproportionate impact on Borrower and its
Subsidiaries, taken as a whole, relative to other companies in the industry in
which Borrower and its Subsidiaries operate.

“Material Agreements” means (i) the agreements which are listed in Schedule 7.14
and (ii) all other agreements held by the Obligors from time to time, the
absence or termination of any of which would reasonably be expected to result in
a Material Adverse Effect, provided however that “Material Agreements” exclude
all: (i) licenses implied by the sale of a product; and (ii) paid-up licenses
for commonly available software programs under which an Obligor is the licensee.
“Material Agreement” means any one such agreement. If, at any time following the
date hereof, any agreement set forth on Schedule 7.14 ceases to constitute an
agreement of the type described in clause (ii) above, such agreement shall, at
such time, no longer constitute a “Material Agreement”.

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor the
outstanding principal amount of which, individually or in the aggregate, exceeds
$1,000,000 (or the Equivalent Amount in other currencies).

 

12



--------------------------------------------------------------------------------

“Material Intellectual Property” means, the Obligor Intellectual Property
described in Schedule 7.05(c) and any other Obligor Intellectual Property after
the date hereof the loss of which would reasonably be expected to have a
Material Adverse Effect.

“Maturity Date” means the earlier to occur of (i) the twenty-fourth (24th)
Payment Date following the first Borrowing Date, and (ii) the date on which the
Loans are accelerated pursuant to Section 11.02.

“Multiemployer Plan” means any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Note” means a promissory note executed and delivered by the Borrower to the
Lenders in accordance with Section 2.04 or 3.02(d).

“Notice of Borrowing” has the meaning given to such term in Section 2.02.

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Lender, any other indemnitee hereunder or any participant,
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including, without duplication, (i) if
such Obligor is the Borrower, all Loans, (ii) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (iii) all other fees, expenses (including reasonable
and documented fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Obligor under any Loan Document.

“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors and
their respective successors and permitted assigns.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

13



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.05(g)).

“Patents” is defined in the Security Agreement.

“Payment Date” means each of March 31, June 30, September 30, December 31 and
the Maturity Date; provided that, other than with respect to the Payment Date
that is the Maturity Date, if any such date shall occur on a day that is not a
Business Day, the applicable Payment Date shall be the next succeeding Business
Day unless such succeeding Business Day would fall in the next calendar month,
in which case such Payment Date shall end on the next preceding Business Day.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permitted Acquisition” means any acquisition by the Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided that:

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Approvals;

(c) in the case of the acquisition of all of the Equity Interests of such
Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such acquisition, shall be owned 100% by the
Borrower, a Subsidiary Guarantor or any other Subsidiary, and the Borrower shall
have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of the Borrower, each of the actions set forth in Section 8.12, if
applicable;

(d) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 10.01 on a pro forma basis after giving effect to
such acquisition; and

(e) such Person (in the case of an acquisition of Equity Interests) or assets
(in the case of an acquisition of assets or a division) (i) shall be engaged or
used, as the case may be, in the same business or lines of business in which the
Borrower and/or its Subsidiaries are engaged or (ii) shall have a similar
customer base as the Borrower and/or its Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Permitted Cash Equivalent Investments” means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition, (ii) time deposits or insured certificates of deposit or bankers’
acceptances having maturities of not more than two (2) years from the date of
acquisition maintained with any commercial bank organized under the laws of the
United States of America that is a member of the Federal Reserve System, (iii)
commercial paper maturing no more than one (1) year after its creation and
having the highest or second highest rating from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc. and (iv) Investments in money
market investment programs administered by reputable financial institutions, the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in the foregoing clauses (i) through (iii).

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

“Permitted Lien” means any Lien permitted under Section 9.02.

“Permitted Priority Debt” means Indebtedness of the Obligors, in a principal
amount not to exceed at any time 80% times the face amount at such time of the
Obligors’ eligible accounts receivable; provided that (a) such Indebtedness, if
secured, shall not be secured by a first-priority security interest in any asset
other than the Obligors’ accounts receivable and inventory, and (b) the holders
or lenders thereof have executed and delivered to Lenders an intercreditor
agreement reasonably satisfactory to the Majority Lenders reflecting market
terms and conditions.

“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
renewals and replacements of such Indebtedness; provided that such extension,
renewal or replacement (i) shall not increase the outstanding principal amount
of such Indebtedness except by an amount equal to accrued interest and a
reasonable premium or other amount paid, and fees and expenses reasonably
incurred in connection therewith, (ii) contains terms relating to outstanding
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole no less favorable in any
material respect to the Borrower and its Subsidiaries or the Lenders than the
terms of any agreement or instrument governing such existing Indebtedness, (iii)
shall have an applicable interest rate which does not exceed the greater of (a)
rate of interest of the Indebtedness being replaced and (b) the then applicable
market interest rate, and (iv) shall not contain any new requirement to grant
any lien or security or to give any guarantee that was not an existing
requirement of such Indebtedness.

“Permitted Restrictive Agreements” has the meaning set forth in Section 7.15.

“Permitted Senior Liens” means (i) those Liens in favor of the holders of
Permitted Priority Debt solely with respect to the Obligors’ accounts receivable
and inventory and (ii) those Liens permitted under Sections 9.02(e) and (i).

“Permitted Shareholder Debt” means all Indebtedness evidenced by that (i)
certain Note dated as of September 8, 2011 by the Borrower as maker and WCAS
Capital Partners IV, L.P. (or any Affiliate or transferee thereof), as holder,
or (ii) any additional notes issued by the Borrower as maker to WCAS Capital
Partners IV, L.P. (or any Affiliate or transferee thereof), as

 

15



--------------------------------------------------------------------------------

holder, in each case as amended, amended and restated, supplemented or modified;
provided that such Indebtedness shall be at all times subject to the terms and
conditions of a Subordination Agreement, substantially in the form attached
hereto as Exhibit H, among the Lenders and the holders of such Note; provided
further that in the case of any additional notes issued by the Borrower as
described in clause (ii) above, such notes shall be on substantially the same
terms as that certain Note dated as of September 8, 2011 by the Borrower as
maker and WCAS Capital Partners IV, L.P. (or any Affiliate or transferee
thereof), as holder.

“Permitted Subordinated Debt” means Indebtedness (i) that is governed by
documentation containing representations, warranties, covenants and events of
default no more burdensome or restrictive than those contained in the Loan
Documents, (ii) that has a maturity date later than the Maturity Date, (iii) in
respect of which no cash payments of principal or interest are required or
permitted prior to the Maturity Date, (iv) in respect of which the holders have
agreed in favor of the Borrower and Lenders that prior to the date on which the
Commitments have expired or been terminated and all Obligations (other than
Warrant Obligations) have been paid in full indefeasibly in cash, such holders
will not exercise any remedies available to them in respect of such
Indebtedness, and (v) that is unsecured.

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“PIK Loan” has the meaning set forth in Section 3.02(d).

“PIK Period” means the period beginning on the first Borrowing Date through and
including the earlier to occur of (i) (A) if only one Borrowing shall be made,
the twelfth (12th) Payment Date after the first Borrowing Date, and (B) if more
than one Borrowing (other than PIK Borrowings) shall be made, the sixteenth
(16th) Payment Date after the first Borrowing Date, and (ii) the date on which
any Event of Default shall have occurred (provided that if such Event of Default
shall have been cured or waived, the PIK Period shall resume until the earlier
to occur of the next Event of Default and (x) if only one Borrowing shall be
made, the twelfth (12th) Payment Date after the first Borrowing Date), or (y) if
more than one Borrowing (other than PIK Borrowings) shall be made, the sixteenth
(16th) Payment Date after the first Borrowing Date.

“PIOP” means Parallel Investment Opportunities Partners II L.P., a Delaware
limited partnership.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Default Rate” has the meaning set forth in Section 3.02(b).

 

16



--------------------------------------------------------------------------------

“Prepayment Premium” means, with respect to any optional prepayment pursuant to
Section 3.03(a), the amount calculated pursuant to Sections 3.03(a)(i) and (ii)
with respect to such optional prepayment.

“Product” means V-Go® and EZ Fill (and their respective successors), in a form
substantially similar to that approved by the U.S. Food and Drug Administration
in December 2010.

“Property” of any Person means any property or assets, or interest therein, of
such Person.

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of such Lender then
in effect by (b) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of all Lenders then
in effect.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (ii) that is intended to be tax qualified under
Section 401(a) of the Code.

“Real Property Security Documents” means the Landlord Consent and any collateral
access agreements and security documents, including mortgages but excluding
deeds of trust, required under Section 8.16 to be executed or delivered by an
Obligor; provided that Real Property Security Documents shall not include any
mortgages with respect to any leasehold interest in real property.

“Recipient” means any Lender or any other recipient of any payment to be made by
or on account of any Obligation.

“Redemption Date” has the meaning set forth in Section 3.03(a).

“Redemption Price” has the meaning set forth in Section 3.03(a).

“Register” has the meaning set forth in Section 12.05(d).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

“Regulatory Approvals” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.

 

17



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Properties or revenues.

“Responsible Officer” of any Person means the President, Chief Executive
Officer, Chief Financial Officer or Treasurer of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any of its Subsidiaries or any option, warrant or other right to acquire any
such shares of capital stock of the Borrower or any of its Subsidiaries.

“Revenue” means for any period, Management Net Revenue during such period that
is recognized at the time the Product sold (in a bona fide transaction) to, and
legal title transfers to, the Borrower’s customers, third-party wholesalers and
medical supply distributors, consistent with past practices and consistently
applied.

“SBA” means U.S. Small Business Administration.

“SBIC” means Small Business Investment Company.

“SBIC Act” means Small Business Investment Act of 1958, as amended.

“Security Agreement” means the Security Agreement, dated as of the date hereof,
among the Obligors and the Lenders, granting a security interest in the
Obligors’ personal Property in favor of the Lenders.

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Lenders.

“Securities Account” is defined in the Security Agreement.

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements entered into by one or more
Obligors in favor of the Lenders, each in form and substance reasonably
satisfactory to the Majority Lenders (and as amended, modified or replaced from
time to time).

“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including

 

18



--------------------------------------------------------------------------------

contingent liabilities) of such Person, (b) the present fair saleable value of
the Property of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person has not incurred and does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature and (d) such Person would
not be unable to obtain a letter from its auditors that did not contain a going
concern qualification.

“Specified Equityholders” means WCAS Valeritas Holdings, LLC, WCAS XI
Co-Investors, LLC, WCAS Capital Partners IV, L.P., WCAS Management Corporation,
their respective Affiliates and any other holders of the Borrower’s Series C
Preferred Stock, as determined at the date of this Agreement.

“Specified Licensing Arrangements” means any exclusive licensing arrangement (i)
with respect to the sale of the Product to end-users outside the United States
only or (ii) with respect to any products developed, manufactured or sold that
is not in connection with the treatment of diabetes.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Subject to Section 11.02,
notwithstanding anything to the contrary contained herein, Valeritas Security
shall not constitute a Subsidiary for the purposes of Sections 8 (other than
Section 8.12) or 9 herein unless Valeritas Security is a Subsidiary Guarantor;
provided that for the avoidance of doubt, Valeritas Security shall only be
required to be a Subsidiary Guarantor in accordance with the provisions of
Section 8.12.

“Subsidiary Guarantors” means each of the Subsidiaries of the Borrower
identified under the caption “SUBSIDIARY GUARANTORS” on the signature pages
hereto and each Subsidiary of the Borrower that becomes, or is required to
become, a “Subsidiary Guarantor” after the date hereof pursuant to Section
8.12(a) or (b). Notwithstanding anything to the contrary in any Loan Document,
Valeritas Security shall only be required to become a Subsidiary Guarantor or
grant a lien on any of its assets in favor of any Lender to the extent required
by Section 8.12.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Technical Information” means all trade secrets and other proprietary or
confidential information, public information, non-proprietary know-how, any
information of a scientific,

 

19



--------------------------------------------------------------------------------

technical, or business nature in any form or medium, standards and
specifications, conceptions, ideas, innovations, discoveries, Invention
disclosures, all documented research, developmental, demonstration or
engineering work and all other information, data, plans, specifications,
reports, summaries, experimental data, manuals, models, samples, know-how,
technical information, systems, methodologies, computer programs, information
technology and any other information.

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

“Trademarks” is defined in the Security Agreement.

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the Borrowing (and the use of the proceeds of the Loans).

“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.

“Valeritas Security” means Valeritas Security Corporation, a Delaware
corporation.

“Valeritas Security Side Letter” means the side letter dated as of the date
hereof among the Borrower, Valeritas Security and the Lenders.

“Warrant” means each warrant to purchase common stock of Borrower, issued by
Borrower to the Lenders in connection with the transactions contemplated by this
Agreement, which warrants shall be issued by Borrower to the Lenders on a pro
rata basis in accordance with the following: (i) as of the date determined
pursuant to Section 6.01(g)(iv), warrants shall be issued to the Lenders to
purchase, in the aggregate, 2% of the Common Stock Outstanding as of the date
determined pursuant to Section 6.01(g)(iv), regardless of whether the first
Borrowing occurs, (ii) with respect to the second Borrowing, if any, warrants
shall be issued to the Lenders to purchase, in the aggregate, 1% of the Common
Stock Outstanding as of the date of such second Borrowing and (iii) with respect
to third Borrowing, if any, warrants shall be issued to the Lenders to purchase,
in the aggregate, 1% of the Common Stock Outstanding as of the date of such
third Borrowing.

“Warrant Obligations” means, with respect to any Obligor, all Obligations
arising out of, under or in connection with, any Warrant.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

1.02 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with

 

20



--------------------------------------------------------------------------------

GAAP. All components of financial calculations made to determine compliance with
this Agreement, including Section 10, shall be adjusted to include or exclude,
as the case may be, without duplication, such components of such calculations
attributable to any Acquisition consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to the Borrower at
the time of preparation of the Compliance Certificate setting forth such
calculations.

1.03 Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (a) the
terms defined in this Agreement include the plural as well as the singular and
vice versa; (b) words importing gender include all genders; (c) any reference to
a Section, Annex, Schedule or Exhibit refers to a Section of, or Annex, Schedule
or Exhibit to, this Agreement; (d) any reference to “this Agreement” refers to
this Agreement, including all Annexes, Schedules and Exhibits hereto, and the
words herein, hereof, hereto and hereunder and words of similar import refer to
this Agreement and its Annexes, Schedules and Exhibits as a whole and not to any
particular Section, Annex, Schedule, Exhibit or any other subdivision; (e)
references to days, months and years refer to calendar days, months and years,
respectively; (f) all references herein to “include” or “including” shall be
deemed to be followed by the words “without limitation”; (g) the word “from”
when used in connection with a period of time means “from and including” and the
word “until” means “to but not including”; and (h) accounting terms not
specifically defined herein shall be construed in accordance with GAAP (except
for the term “property”, which shall be interpreted as broadly as possible,
including, in any case, cash, securities, other assets, rights under contractual
obligations and permits and any right or interest in any property, except where
otherwise noted). Unless otherwise expressly provided herein, references to
organizational documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, permitted
by the Loan Documents.

1.04 Changes to GAAP. If, after the date hereof, any change occurs in GAAP or in
the application thereof and such change would cause any amount required to be
determined for the purposes of the covenants to be maintained or calculated
pursuant to Section 8, 9 or 10 to be materially different than the amount that
would be determined prior to such change, then:

(a) the Borrower will provide a detailed notice of such change (an “Accounting
Change Notice”) to the Lenders within 30 days of such change;

(b) either the Borrower or the Majority Lenders may indicate within 90 days
following the date of the Accounting Change Notice that they wish to revise the
method of calculating such financial covenants or amend any such amount, in
which case the parties will in good faith attempt to agree upon a revised method
for calculating the financial covenants;

(c) until the Borrower and the Majority Lenders have reached agreement on such
revisions, (i) such financial covenants or amounts will be determined without
giving effect to such change and (ii) all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP;

 

21



--------------------------------------------------------------------------------

(d) if no party elects to revise the method of calculating the financial
covenants or amounts, then the financial covenants or amounts will not be
revised and will be determined in accordance with GAAP without giving effect to
such change; and

(e) any Event of Default arising as a result of such change which is cured by
operation of this Section 1.04 shall be deemed to be of no effect ab initio.

SECTION 2

THE COMMITMENT

2.01 Commitments. Each Lender agrees severally, on and subject to the terms and
conditions of this Agreement (including Section 6), to make three (3) term loans
(provided that PIK Loans shall be deemed not to constitute “Loans” or “term
loans” for purposes of this Section 2.01) to the Borrower, each on a Business
Day during the Commitment Period in Dollars in an aggregate principal amount for
such Lender not to exceed such Lender’s Commitment; provided, however, that at
no time shall any Lender be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the amount by which the then effective Commitments
exceeds the aggregate principal amount of Loans outstanding at such time.
Amounts of Loans repaid may not be reborrowed.

2.02 Borrowing Procedures. Subject to the terms and conditions of this Agreement
(including Section 6), each Borrowing (other than a Borrowing of PIK Loans)
shall be made on written notice in the form of Exhibit B given by the Borrower
to the Lenders not later than 11:00 a.m. (Central time) on the date required
under Section 6.01(i) or 6.02(d), as applicable (a “Notice of Borrowing”).

2.03 Fees. On each Borrowing Date, the Borrower shall pay to each Lender a
financing fee in an amount equal to 1.00% of the Loans advanced by such Lender
on such Borrowing Date. Such financing fee, to be determined on a pro rata
basis, will be deducted from the Loan proceeds advanced by Lenders to the
Borrower on the applicable Borrowing Date.

2.04 Notes. If requested by any Lender, the Loans of such Lender shall be
evidenced by one or more promissory notes (each a “Note”). The Borrower shall
prepare, execute and deliver to the Lenders such promissory note(s) payable to
the Lenders (or, if requested by the Lenders, to the Lenders and their
registered assigns) and in the form attached hereto as Exhibit C. Thereafter,
the Loans and interest thereon shall at all times (including after assignment
pursuant to Section 12.05) be represented by one or more promissory notes in
such form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

2.05 Use of Proceeds. The Borrower shall use the proceeds of the Loans for
general working capital and corporate purposes and to pay fees, costs and
expenses incurred in connection with the Transactions; provided that the Lenders
shall have no responsibility as to the use of any proceeds of Loans in the
amount made by PIOP. No portion of any proceeds of Loans in the amount made by
PIOP (i) will be used to acquire realty or to discharge an obligation relating
to the prior acquisition of realty; (ii) will be used outside of the United
States (except to pay for services to be rendered outside the United States and
to acquire from abroad inventory, material

 

22



--------------------------------------------------------------------------------

and equipment or property rights for use or sale in the United States, unless
prohibited by Part 107.720 of the United States Code of Federal Regulations); or
(iii) will be used for any purpose contrary to the public interest (including
but not limited to activities which are in violation of law) or inconsistent
with free competitive enterprise, in each case, within the meaning of Part
107.720 of Title 13 of the United States Code of Federal Regulations. The
Borrower will use the proceeds of the Loans in the amount made by PIOP for only
those purposes specified in the SBA Form 1031 provided to the Lenders.

2.06 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.04.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Lenders for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise), shall be applied at such time or times as follows: first, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; second, if so determined by the Majority
Lenders and the Borrower, to be held in a non-interest bearing deposit account
and released in order to satisfy obligations of such Defaulting Lender to fund
Loans under this Agreement; third, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fourth, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Loans were made at a time when the conditions set forth in
Section 6 were satisfied or waived, such payment shall be applied solely to pay
the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.06(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Majority Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Proportionate Share, whereupon that

 

23



--------------------------------------------------------------------------------

Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.07 Substitution of Lenders.

(a) Substitution Right. In the event that any Lender (an “Affected Lender”), (i)
becomes a Defaulting Lender or (ii) does not consent to any amendment, waiver or
consent to any Loan Document for which the consent of the Majority Lenders is
obtained but that requires the consent of other Lenders (a “Non-Consenting
Lender”), either (x) the Borrower may pay in full such Affected Lender with
respect to all Obligations owing to such Affected Lender (but excluding any
Prepayment Premium) or (y) such Affected Lender may be substituted by any
willing Lender or Affiliate of any Lender or Eligible Transferee (in each case,
a “Substitute Lender”); provided that any substitution of a Non-Consenting
Lender shall occur only with the reasonable consent of Majority Lenders.

(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender, the Borrower shall deliver a notice to such
Affected Lender. The effectiveness of such payment or substitution shall be
subject to the delivery by the Borrower (or, as may be applicable in the case of
a substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender (but excluding any Prepayment Premium) and (ii) in the case of a
substitution, an Assignment and Acceptance whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents.

(c) Effectiveness. Upon satisfaction of the conditions set forth in Section
2.07(a) and (b), the Control Agent shall record such substitution or payment in
the Register, whereupon (i) in the case of any payment in full of an Affected
Lender pursuant to Section 2.07(b)(i), such Affected Lender’s Commitments shall
be terminated and (ii) in the case of any substitution of an Affected Lender,
(A) such Affected Lender shall sell and be relieved of, and the Substitute
Lender shall purchase and assume, all rights and claims of such Affected Lender
under the Loan Documents, except that (1) the Affected Lender shall retain such
rights expressly providing that they survive the repayment of the Obligations
and the termination of the Commitments and (2) a Non-Consenting Lender shall be
permitted to retain any Warrants issued to such Non-Consenting Lender, (B) such
Substitute Lender shall become a “Lender” hereunder and (C) such Affected Lender
shall execute and deliver an Assignment and Acceptance to evidence such
substitution; provided, however, that the failure of any Affected Lender to
execute any such Assignment and Acceptance shall not render such sale and
purchase (or the corresponding assignment) invalid.

 

24



--------------------------------------------------------------------------------

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

3.01 Repayment.

(a) Repayment. During the Interest-Only Period, no payments of principal of the
Loans shall be due. Borrower agrees to repay to the Lenders the outstanding
principal amount of the Loans, on each Payment Date occurring after the
Interest-Only Period, in equal installments. The amounts of such installments
shall be calculated by dividing (i) the sum of the aggregate principal amount of
the Loans outstanding on the first day following the end of the Interest-Only
Period, by (b) the number of Payment Dates remaining on or prior to the Maturity
Date.

(b) Application. Any optional or mandatory prepayment of the Loans shall be
applied to the installments thereof under Section 3.01(a) in the inverse order
of maturity. To the extent not previously paid, the principal amount of the
Loans, together with all other outstanding Obligations (other than Warrant
Obligations), shall be due and payable on the Maturity Date.

3.02 Interest.

(a) Interest Generally. Subject to Section 3.02(d), Borrower agrees to pay to
the Lenders interest on the unpaid principal amount of the Loans and the amount
of all other outstanding Obligations, in the case of the Loans, for the period
from the applicable Borrowing Date, and in the case of any other Obligation,
from the date such other Obligation is due and payable, in each case, until paid
in full, at a rate per annum equal to 11.00%.

(b) Default Interest. Notwithstanding the foregoing, upon the occurrence and
during the continuance of any Event of Default, the interest payable pursuant to
Section 3.02(a) shall increase automatically by 4.00% per annum (such aggregate
increased rate, the “Post-Default Rate”). Notwithstanding any other provision
herein (including Section 3.02(d)), if interest is required to be paid at the
Post-Default Rate, it shall be paid entirely in cash. If any Obligation is not
paid when due under the applicable Loan Document, the amount thereof shall
accrue interest at a rate equal to 4.00% per annum (without duplication of
interest payable at the Post-Default Rate).

(c) Interest Payment Dates. Accrued interest on the Loans shall be payable in
arrears on the last day of each Interest Period in cash, and upon the payment or
prepayment thereof (on the principal amount so paid or prepaid); provided that
interest payable at the Post-Default Rate shall be payable from time to time on
demand.

(d) Paid In-Kind Interest. Notwithstanding Section 3.02(a), at any time during
the PIK Period, the Borrower may elect to pay the interest on the outstanding
principal amount of the Loans payable pursuant to Section 3.02 as follows: (i)
only 7.50% of the 11.00% per annum interest in cash and (ii) 3.50% of the 11.00%
per annum interest as compounded interest, added to the aggregate principal
amount of the Loans on the last day of each Interest Period (the amount of any
such compounded interest being a “PIK Loan”). Each PIK Loan shall be evidenced
by a Note delivered pursuant to Section 2.04 for the applicable Borrowing in
respect thereof. The principal amount of each PIK Loan shall accrue interest in
accordance with the provisions of this Agreement applicable to the Loans.

 

25



--------------------------------------------------------------------------------

3.03 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right optionally to prepay
the outstanding principal amount of the Loans in whole or in part on any Payment
Date (a “Redemption Date”) for an amount equal to the aggregate principal amount
of the Loans being prepaid plus the Prepayment Premium plus any accrued but
unpaid interest and any fees which are due and owing (such aggregate amount, the
“Redemption Price”).

(i) Subject to Section 2.07 and 10.01(b)(ii), if the Redemption Date occurs:

(A) on or prior to the fourth Payment Date, the Prepayment Premium shall be an
amount equal to 5.00% of the aggregate outstanding principal amount of the Loans
being prepaid on such Redemption Date;

(B) after the fourth Payment Date, and on or prior to the eighth Payment Date,
the Prepayment Premium shall be an amount equal to 4.00% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;

(C) after the eighth Payment Date, and on or prior to the twelfth Payment Date,
the Prepayment Premium shall be an amount equal to 3.00% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;

(D) after the twelfth Payment Date, and on or prior to the sixteenth Payment
Date, the Prepayment Premium shall be an amount equal to 2.00% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;

(E) after the sixteenth Payment Date, and on or prior to the twentieth Payment
Date, the Prepayment Premium shall be an amount equal to 1.00% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;
and

(F) after the twentieth Payment Date, the Prepayment Premium shall be an amount
equal to 0.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date.

(ii) To determine the aggregate outstanding principal amount of the Loans, and
how many Payment Dates have occurred, as of any Redemption Date for purposes of
Section 3.03(a)(i):

(A) if, as of such Redemption Date, the Borrower shall have made only one
Borrowing, the number of Payment Dates shall be deemed to be the number of
Payment Dates that shall have occurred following the first Borrowing Date;

(B) if, as of such Redemption Date, the Borrower shall have made two Borrowings,
then the Redemption Price shall be calculated as the sum of two amounts: (x) a
Redemption Price calculated based on solely the aggregate outstanding principal
amount of the

 

26



--------------------------------------------------------------------------------

Loans that have been borrowed in the initial Borrowing (and PIK Loans
subsequently borrowed in respect of interest payments thereon), as though the
applicable number of Payment Dates equals the number of Payment Dates that shall
have occurred following the first Borrowing Date, and (y) a Redemption Price
calculated based on solely the aggregate outstanding principal amount of the
Loans that have been borrowed in the second Borrowing (and PIK Loans
subsequently borrowed in respect of interest payments thereon), as though the
applicable number of Payment Dates equals the number of Payment Dates that shall
have occurred following the second Borrowing Date. In the case of any partial
prepayment, the amount of such prepayment shall be allocated first to Loans
drawn in the initial Borrowing (and PIK Loans in respect thereof), and then to
Loans drawn in the second Borrowing (and PIK Loans in respect thereof); and

(C) if, as of such Redemption Date, the Borrower shall have made three
Borrowings, then the Redemption Price shall be calculated as the sum of three
amounts: (x) a Redemption Price calculated based on solely the aggregate
outstanding principal amount of the Loans that have been borrowed in the initial
Borrowing (and PIK Loans subsequently borrowed in respect of interest payments
thereon), as though the applicable number of Payment Dates equals the number of
Payment Dates that shall have occurred following the first Borrowing Date, (y) a
Redemption Price calculated based on solely the aggregate outstanding principal
amount of the Loans that have been borrowed in the second Borrowing (and PIK
Loans subsequently borrowed in respect of interest payments thereon), as though
the applicable number of Payment Dates equals the number of Payment Dates that
shall have occurred following the second Borrowing Date, and (z) a Redemption
Price calculated based on solely the aggregate outstanding principal amount of
the Loans that have been borrowed in the third Borrowing (and PIK Loans
subsequently borrowed in respect of interest payments thereon), as though the
applicable number of Payment Dates equals the number of Payment Dates that shall
have occurred following the third Borrowing Date. In the case of any partial
prepayment, the amount of such prepayment shall be allocated first to Loans
drawn in the initial Borrowing (and PIK Loans in respect thereof), then to Loans
drawn in the second Borrowing (and PIK Loans in respect thereof), and then to
Loans drawn in the third Borrowing (and PIK Loans in respect thereof).

(iii) On or prior to the Redemption Date, the Lenders may notify Borrower of a
reduction in the amounts due under Section 3.03(a)(i) with respect to any
portion of the Loans held by any entity licensed by the SBA as an SBIC.

(b) Mandatory Prepayments.

(i) Asset Sales. In the event of any contemplated Asset Sale not permitted under
Section 9.09, the Borrower shall provide 10 days’ prior written notice of such
Asset Sale to the Lenders and, if within such notice period Majority Lenders
advise the Borrower that a prepayment is required pursuant to this Section
3.03(b)(i), the Borrower shall: (x) if the assets sold represent substantially
all of the assets or revenues of the Borrower, or represent any specific line of
business which either on its own or together with other lines of business sold
over the term of this Agreement account for Revenue generated by such lines of
business exceeding 10% of the Revenue of the Borrower in the immediately
preceding year (in each case, other than with respect to Asset Sales in
connection with or pursuant to Specified Licensing Arrangements),

 

27



--------------------------------------------------------------------------------

prepay the aggregate outstanding principal amount of the Loans in an amount
equal to the Redemption Price applicable on the date of such Asset Sale in
accordance with Section 3.03(a), and (y) in the case of all other Asset Sales
(including, without limitation, all Asset Sales in connection with or pursuant
to Specified Licensing Arrangements) not permitted by Section 9.09 and not
described in the foregoing clause (x), prepay the Loans in an amount equal to
the lesser of (a) the outstanding principal amount of the Loans in an amount
equal to the Redemption Price applicable on the date of such Asset Sale in
accordance with Section 3.03(a) and (b) the entire amount of the Asset Sale Net
Proceeds of such Asset Sale, plus any accrued but unpaid interest and any fees
which are due and owing, credited in the following order:

(A) first, in reduction of the Borrower’s obligation to pay any unpaid interest
and any fees which are due and owing;

(B) second, in reduction of the Borrower’s obligation to pay any Claims or
Losses referred to in Section 12.03;

(C) third, in reduction of the Borrower’s obligation to pay any amounts due and
owing on account of the unpaid principal amount of the Loans;

(D) fourth, in reduction of any other Obligation; and

(E) fifth, to the Borrower or such other Persons as may lawfully be entitled to
or directed by the Borrower to receive the remainder.

(ii) Change of Control. In the event of a Change of Control, the Borrower shall
immediately provide notice of such Change of Control to the Lenders and, if
within 10 days of receipt of such notice Majority Lenders notify the Borrower in
writing that a prepayment is required pursuant to this Section 3.03(b)(ii), the
Borrower shall prepay the aggregate outstanding principal amount of the Loans in
an amount equal to the Redemption Price applicable on the date of such Change of
Control in accordance with Section 3.03(a).

SECTION 4

PAYMENTS, ETC.

4.01 Payments.

(a) Payments Generally. Each payment of principal, interest and other amounts to
be made by the Obligors under this Agreement or any other Loan Document shall be
made in Dollars, in immediately available funds, without deduction, set off or
counterclaim, to an account to be designated by the Majority Lenders by notice
to the Borrower, not later than 4:00 p.m. (Central time) on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).

(b) Application of Payments. Each Obligor shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Lenders
the amounts payable by such Obligor hereunder to which such payment is to be
applied (and in the event that Obligors fail to so specify, or if an Event of
Default has occurred and is continuing, the Lenders may apply such payment in
the manner they determine to be appropriate).

(c) Non-Business Days. If the due date of any payment under this Agreement
(other than of principal of or interest on the Loans) would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

28



--------------------------------------------------------------------------------

4.02 Computations. All computations of interest and fees hereunder shall be
computed on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.

4.03 Notices. Each notice of optional prepayment shall be effective only if
received by the Lenders not later than 4:00 p.m. (Central time) on the date one
Business Day prior to the date of prepayment. Each notice of optional prepayment
shall specify the amount to be prepaid and the date of prepayment.

4.04 Set-Off.

(a) Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, the Lenders and each of their Affiliates are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Lenders or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations (other than Warrant
Obligations), whether or not the Lenders shall have made any demand and although
such obligations may be unmatured. The Lenders agree promptly to notify the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Lenders and their Affiliates under this Section 4.04 are in
addition to other rights and remedies (including other rights of set-off) that
the Lenders and their Affiliates may have.

(b) Exercise of Rights Not Required. Nothing contained herein shall require the
Lenders to exercise any such right or shall affect the right of the Lenders to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrower.

SECTION 5

YIELD PROTECTION, ETC.

5.01 Additional Costs.

(a) Change in Requirements of Law Generally. If, on or after the date hereof,
the adoption of any Requirement of Law, or any change in any Requirement of Law,
or any change in the interpretation or administration thereof by any court or
other Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or its lending office) with any
request or directive (whether or not having the force of law) of

 

29



--------------------------------------------------------------------------------

any such Governmental Authority, shall impose, modify or deem applicable any
reserve (including any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, contribution, insurance assessment or
similar requirement, in each case that becomes effective after the date hereof,
against assets of, deposits with or for the account of, or credit extended by, a
Lender (or its lending office) or shall impose on a Lender (or its lending
office) any other condition affecting the Loans or the Commitment, and the
result of any of the foregoing is to increase the cost to such Lender of making
or maintaining the Loans, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or any other Loan Document, by an
amount deemed by such Lender to be material (other than (i) Indemnified Taxes
and (ii) Taxes described in clause (c) or (d) of the definition of “Excluded
Taxes”), then the Borrower shall pay to such Lender on demand such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction.

(b) Change in Capital Requirements. If a Lender shall have determined that, on
or after the date hereof, the adoption of any Requirement of Law regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Loans to a level below that which a Lender (or its parent) could have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then the Borrower shall pay to such
Lender on demand such additional amount or amounts as will compensate such
Lender (or its parent) for such reduction.

(c) Notification by Lender. The Lenders will promptly notify the Borrower of any
event of which it has knowledge, occurring after the date hereof, which will
entitle a Lender to compensation pursuant to this Section 5.01. Before giving
any such notice pursuant to this Section 5.01(c) such Lender shall designate a
different lending office if such designation (x) will, in the reasonable
judgment of such Lender, avoid the need for, or reduce the amount of, such
compensation and (y) will not, in the reasonable judgment of such Lender, be
materially disadvantageous to such Lender. A certificate of the Lender claiming
compensation under this Section 5.01, setting forth the additional amount or
amounts to be paid to it hereunder, shall be conclusive and binding on the
Borrower in the absence of manifest error.

(d) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5, regardless of
the date enacted, adopted or issued.

5.02 Reserved.

 

30



--------------------------------------------------------------------------------

5.03 Illegality. Notwithstanding any other provision of this Agreement, in the
event that on or after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify the Borrower thereof following which (a) the Lender’s
Commitment shall be suspended until such time as such Lender may again make and
maintain the Loans hereunder and (b) if such Requirement of Law shall so
mandate, the Loans shall be prepaid by the Borrower on or before such date as
shall be mandated by such Requirement of Law in an amount equal to the
Redemption Price applicable on the date of such prepayment in accordance with
Section 3.03(a).

5.04 Reserved.

5.05 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Obligor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 5) the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of each Lender, timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5, the
Borrower shall deliver to each Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment.

(d) Indemnification. The Borrower shall reimburse and indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

 

31



--------------------------------------------------------------------------------

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
timely deliver to the Borrower such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding; provided
that, other than in the case of U.S. Federal withholding Taxes, such Lender has
received written notice from the Borrower advising it of the availability of
such exemption or reduction and containing all applicable documentation. In
addition, any Lender shall deliver such other documentation prescribed by
applicable law as reasonably requested by the Borrower as will enable the
Borrower to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 5.05(e)(ii)(A), (B) or (D)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN (or successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI (or successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially

 

32



--------------------------------------------------------------------------------

in the form of Exhibit D to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN (or successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-
8ECI (or successor form), IRS Form W-8BEN (or successor form), a U.S. Tax
Compliance Certificate, IRS Form W-9 (or successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

(D) any Foreign Lender shall deliver to the Borrower any forms and information
necessary to establish that the Foreign Lender is not subject to withholding tax
under FATCA.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5 (including by the
payment of additional amounts pursuant to this Section 5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.05(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.05(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification

 

33



--------------------------------------------------------------------------------

payments or additional amounts giving rise to such refund had never been paid.
This Section 5.05(f) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(g) Mitigation Obligations. If the Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 5.01 or this Section 5.05, then
such Lender shall (at the request of the Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the sole reasonable
judgment of such Lender, such designation or assignment and delegation would (i)
eliminate or reduce amounts payable pursuant to Section 5.01 or this Section
5.05, as the case may be, in the future, (ii) not subject such Lender to any
unreimbursed cost or expense and (iii) not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

SECTION 6

CONDITIONS PRECEDENT

6.01 Conditions to Initial Borrowing. The obligation of each Lender to make a
Loan as part of the first Borrowing hereunder shall not become effective until
the following conditions precedent shall have been satisfied or waived in
writing by the Majority Lenders:

(a) Borrowing Date. Such Borrowing shall be made not later than August 22, 2013.

(b) Amount of Initial Borrowing. The amount of such Borrowing shall equal
$50,000,000 (prior to the application of the financing fee under Section 2.03).

(c) No Other Secured Debt. On the date of the initial Borrowing, no Obligor
shall have any secured Indebtedness outstanding or available to be drawn, other
than under this Agreement and under any Permitted Indebtedness that is secured
by Permitted Liens.

(d) No Law Restraining Transactions. No applicable law or regulation shall
restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.

(e) Payment of Fees. Lenders shall be satisfied with the arrangements to deduct
the fees set forth herein from the proceeds advanced.

(f) Updated Lien Searches. Lenders shall be reasonably satisfied with updated
Lien searches provided by the Borrower or its counsel to the Lenders within two
Business Days prior to the date of the first Borrowing.

 

34



--------------------------------------------------------------------------------

(g) Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance reasonably satisfactory
to the Lenders:

(i) Agreement. This Agreement duly executed and delivered by the Borrower and
each of the other parties hereto.

(ii) Security Documents.

(A) The Security Agreement, duly executed and delivered by each of the Obligors;

(B) Each of the Short-Form IP Security Agreements, duly executed and delivered
by the applicable Obligor;

(C) UCC-1 financing statements against each Obligor in its jurisdiction of
formation or incorporation, as the case may be, shall have been filed;

(D) Each of the Short-Form IP Security Agreements in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, shall
have been filed;

(E) duly executed control agreements in favor of the Lenders for all Deposit
Accounts, Securities Accounts and Commodity Accounts owned by the Obligors in
the United States as of the date hereof, in each case, other than Excluded
Accounts; and

(F) Without limitation, all other documents and instruments reasonably required
to perfect the Lenders’ Lien on, and security interest in, the Collateral
(including any capital stock certificates and undated stock powers executed in
blank) shall have been duly executed and delivered and be in proper form for
filing, and shall create in favor of the Lenders, a perfected Lien on, and
security interest in, the Collateral, subject to no Liens other than Permitted
Liens.

(iii) Subordination Agreement. Each holder of Permitted Shareholder Debt shall
have executed and delivered to the Lenders a subordination agreement, in
substantially the form attached hereto as Exhibit H, satisfactory to the
Lenders.

(iv) Warrants. The Warrants related to the first Borrowing for such number of
shares of common stock of Borrower as indicated on Schedule 1 hereto, duly
executed and delivered by the Borrower on the date that is the earlier of (A)
June 20, 2013, and (B) the date of the first Borrowing; for the avoidance of
doubt, Borrower shall deliver such Warrants to the Lenders regardless of whether
the first Borrowing occurs.

(v) Notes. Any Notes requested in accordance with Section 2.04.

(vi) Approvals. Certified copies of all material licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including all foreign exchange approvals), and
of all third-party consents and approvals, necessary in connection with the
making and performance by the Obligors of the Loan Documents and the
Transactions.

 

35



--------------------------------------------------------------------------------

(vii) Corporate Documents. Certified copies of the constitutive documents of
each Obligor (if publicly available in such Obligor’s jurisdiction of formation)
and of resolutions of the Board of Directors (or shareholders, if applicable) of
each Obligor authorizing the making and performance by it of the Loan Documents
to which it is a party.

(viii) Incumbency Certificate. A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.

(ix) Officer’s Certificate. A certificate, dated the date of such Borrowing and
signed by the President, a Vice President or a financial officer of Borrower,
confirming compliance with the conditions set forth in Section 6.03.

(x) Opinions of Counsel. (A) A favorable opinion, dated the date of such
Borrowing, of counsel to each Obligor in substantially the form attached hereto
as Exhibit F, reasonably satisfactory to the Lenders and their counsel and (B)
to the extent not covered by the opinion described in clause (A) above, a
favorable opinion on perfection of any Deposit Accounts, Securities Accounts,
and Commodity Accounts subject to the control agreements described in Section
6.01(g)(ii)(E), reasonably satisfactory to the Lenders and their counsel.

(xi) Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by the Borrower pursuant to Section 8.05 and
the designation of the Lenders as the loss payees or additional named insured,
as the case may be, thereunder.

(xii) SBA Forms. Completed SBA Forms 480, 652, and 1031 (Parts A and B).

(xiii) Stock Certificate and Stock Power. All original stock certificates of
stock evidencing the Borrower’s ownership interest in Valeritas Security,
accompanied by stock powers undated and endorsed in blank, as well as original
stock certificates of Valeritas Security’s class B common stock issued to the
Lenders.

(xiv) Valeritas Security Side Letter. The Valeritas Security Side Letter, duly
executed and delivered by the Borrower and Valeritas Security and each of the
other parties thereto.

(h) Valeritas Security Organizational Documents. Lenders shall have received an
amended and restated certificate of incorporation of Valeritas Security to
provide that until the Commitments have expired or been terminated and all
Obligations (other than the Warrant Obligations) have been paid in full in cash
(a) Valeritas Security may only engage in any activity or purpose prohibited by
Section 1 of the Valeritas Security Side Letter with the consent of the Lenders
and (b) the Lenders shall have received shares of voting capital stock in
Valeritas Security such that the holders of such shares shall have a consent
right to any amendments to the amended and restated certificate of incorporation
of Valeritas Security that has the effect of allowing Valeritas Security to
engage in any activity or purpose prohibited by Section 1 of the Valeritas
Security Side Letter.

(i) Notice of Borrowing. Capital Royalty Partners II L.P. shall have received a
Notice of Borrowing at least twelve (12) Business Days prior to the first
Borrowing Date.

 

36



--------------------------------------------------------------------------------

6.02 Conditions to Subsequent Borrowings. The obligation of each Lender to make
a Loan as part of a Borrowing subsequent to the first Borrowing (other than any
Borrowing of PIK Loans) is subject to the following conditions precedent:

(a) Borrowing Date. Such Borrowing shall be made (i) in the case of the second
Borrowing, not later than June 27, 2014 and (ii) in the case of the third
Borrowing, not later than December 29, 2014.

(b) Amount of Subsequent Borrowing. The amount of the second and third Borrowing
shall not exceed $25,000,000 in each case.

(c) Milestones. In the case of (i) the second Borrowing, (A) the Borrower shall
have received trailing Revenue from the sale of the Product of at least $6
million over the course of three consecutive months, and (B) the condition
described in the foregoing clause (A) shall have been satisfied not later than
March 31, 2014, and (ii) the third Borrowing, (A) the Borrower shall have
received trailing Revenue from the sale of the Product of at least $15 million
over the course of three consecutive months and (B) the condition described in
the foregoing clause (A) shall have been satisfied not later than September 30,
2014.

(d) Notice of Borrowing. Capital Royalty Partners II L.P. shall have received a
Notice of Borrowing (i) in the case of the second Borrowing, no later than (A)
ninety (90) calendar days following the first date on which the conditions set
forth in Section 6.02(c)(i) are satisfied, and (B) twenty (20) Business Days
prior to the second Borrowing Date, and (ii) in the case of the third Borrowing,
no later than (A) ninety (90) calendar days following the first date on which
the conditions set forth in Section 6.02(c)(ii) are satisfied, and (B) twenty
(20) Business Days prior to the third Borrowing Date.

(e) Three Borrowings. After giving effect to such Borrowing, no more than three
Borrowings shall have been made; provided that, for purposes of this Section
6.02(c), “Borrowing” shall not be deemed to include any borrowing of PIK Loans.

(f) Warrants. The Warrants related to such subsequent Borrowing for such number
of shares of common stock of Borrower as indicated on Schedule 1 hereto, duly
executed and delivered by the Borrower on the date of such subsequent Borrowing.

6.03 Conditions to Each Borrowing. The obligation of each Lender to make a Loan
as part of any Borrowing (other than with respect to a Borrowing of PIK Loans)
hereunder is also subject to satisfaction of the following further conditions
precedent on the applicable Borrowing Date:

(a) Commitment Period. Such Borrowing Date shall occur during the Commitment
Period.

 

37



--------------------------------------------------------------------------------

(b) No Default; Representations and Warranties. Both immediately prior to the
making of such Loan and after giving effect thereto and to the intended use
thereof:

(i) no Default shall have occurred and be continuing; and

(ii) the representations and warranties made by the Borrower in Section 7 shall
be true on and as of the Borrowing Date and immediately after giving effect to
the application of the proceeds of the Borrowing with the same force and effect
as if made on and as of such date, except that (i) the representation regarding
representations and warranties that refer to a specific earlier date shall be
true on such earlier date and (ii) with respect to each Borrowing made following
the initial Borrowing Date, such representation regarding representations and
warranties shall only be required to be true in all material respects on and as
of the applicable Borrowing Date (except to the extent that such representation
or warranty contains any materiality or Material Adverse Effect qualifier).

(c) Financing Fee. Except in the case of any PIK Loan, each Lender shall have
received its portion of the fees payable pursuant to Section 2.03.

Each Borrowing shall constitute a certification by the Borrower to the effect
that the conditions set forth in this Section 6.03 have been fulfilled as of the
applicable Borrowing Date.

SECTION 7

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

7.01 Power and Authority. Each of the Borrower and its Subsidiaries (a) is a
duly organized and validly existing under the laws of its jurisdiction of
organization, (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted except to the extent that failure to have the same would not
reasonably be expected to have a Material Adverse Effect, (c) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify could (either individually or in the aggregate) have a Material
Adverse Effect, and (d) has full power, authority and legal right to make and
perform each of the Loan Documents to which it is a party and, in the case of
the Borrower, to borrow the Loans hereunder.

7.02 Authorization; Enforceability. The Transactions are within each Obligor’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, by all necessary shareholder action. This Agreement has been duly
executed and delivered by each Obligor and constitutes, and each of the other
Loan Documents to which it is a party when executed and delivered by such
Obligor will constitute, a legal, valid and binding obligation of such Obligor,
enforceable against each Obligor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

38



--------------------------------------------------------------------------------

7.03 Governmental and Other Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party, except for (i) such as
have been obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, bylaws or
other organizational documents of Borrower and its Subsidiaries or any order of
any Governmental Authority, other than any such violations that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (c) will not, in any material respect, violate or result in a default
under any indenture, material agreement or other material instrument binding
upon Borrower and its Subsidiaries or assets, or give rise to a right thereunder
to require any material payment to be made by any such Person, and (d) except
for the Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of Borrower and its
Subsidiaries.

7.04 Financial Statements; Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore furnished to the Lenders
certain financial statements as provided for in Section 8.01. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
previously-delivered statements of the type described in Section 8.01(b).
Neither the Borrower nor any of its Subsidiaries has any material contingent
liabilities or unusual forward or long-term commitments not disclosed in the
aforementioned financial statements that are required to be disclosed therein
under GAAP.

(b) No Material Adverse Change. Since December 31, 2012, there has been no
Material Adverse Change.

7.05 Properties.

(a) Property Generally. Each Obligor has good and marketable fee simple title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Permitted Liens and except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Intellectual Property. The Obligors represent and warrant to the Lenders as
of the date hereof as follows, and the Obligors acknowledge that the Lenders are
relying on such representations and warranties in entering into this Agreement:

(i) Schedule 7.05(b) contains:

(A) a complete and accurate list of all applied for or registered Patents,
including the jurisdiction and patent number;

 

39



--------------------------------------------------------------------------------

(B) a complete and accurate list of all applied for or registered Trademarks,
including the jurisdiction, trademark application or registration number and the
application or registration date; and

(C) a complete and accurate list of all applied for or registered Copyrights;

(ii) Each Obligor is the absolute beneficial owner of all right, title and
interest in and to Material Intellectual Property listed on Schedule 7.05(c) as
owned by such Obligor with good and marketable title, free and clear of any
Liens of any kind whatsoever other than Permitted Liens. Without limiting the
foregoing, and except as set forth in Schedule 7.05(b):

(A) other than with respect to the Material Agreements, or as permitted by
Section 9.09 below, the Obligors have not transferred ownership of Material
Intellectual Property listed on Schedule 7.05(c) as owned by such Obligors, in
whole or in part, to any other Person who is not an Obligor;

(B) other than (i) the Material Agreements, (ii) customary restrictions in
in-bound licenses of Intellectual Property and non-disclosure agreements, or
(iii) as would have been or is permitted by Section 9.09 below, there are no
judgments, covenants not to sue, permits, grants, licenses, Liens (other than
Permitted Liens), or other agreements or arrangements relating to Borrower’s
Material Intellectual Property, including any development, submission, services,
research, license or support agreements, which bind, obligate or otherwise
restrict the Obligors in any manner that would reasonably be expected to have a
Material Adverse Effect;

(C) the use of any of the Obligor Intellectual Property in the business of the
Borrower as currently conducted or as currently contemplated to be conducted, to
the Borrower’s Knowledge, does not breach, violate, infringe or interfere with
or constitute a misappropriation of any valid rights arising under any
Intellectual Property of any other Person;

(D) except as listed on Schedule 7.05(b), there are no pending or, to Borrower’s
Knowledge, threatened in writing Claims against the Obligors asserted by any
other Person relating to the Obligor Intellectual Property owned by or
exclusively licensed to Obligors, including any Claims of adverse ownership,
invalidity, infringement, misappropriation, violation or other opposition to or
conflict with such Intellectual Property, except as would not reasonably be
expected to have a Material Adverse Effect; the Obligors have not received any
written notice from any Person that the Borrower’s business, the use of the
Obligor Intellectual Property in the business of the Borrower as currently
conducted, or the manufacture, use or sale of any product or the performance of
any service by the Borrower infringes upon, violates or constitutes a
misappropriation of, or may infringe upon, violate or constitute a
misappropriation of, or otherwise interfere with, any other Intellectual
Property of any other Person;

 

40



--------------------------------------------------------------------------------

(E) except as listed on Schedule 7.05(b), the Obligors have no Knowledge that
the Obligor Intellectual Property owned by or exclusively licensed to Obligors
is being infringed, violated, misappropriated or otherwise used by any other
Person without the express authorization of the Obligors. Without limiting the
foregoing, the Obligors have not put any other Person on notice of actual or
potential infringement, violation or misappropriation of any of the Material
Intellectual Property owned by or exclusively licensed to Obligors; the Obligors
have not initiated the enforcement of any Claim with respect to any of the
Obligor Intellectual Property owned by or exclusively licensed to Obligors;

(F) all relevant current and former employees and contractors of Borrower have
executed written confidentiality and invention assignment Contracts with
Borrower that irrevocably assign to Borrower or its designee all of their rights
to any Inventions relating to Borrower’s business that are conceived or reduced
to practice by such employees within the scope of their employment or by such
contractors within the scope of their contractual relationship with Borrower, to
the extent permitted by applicable law;

(G) to the Knowledge of the Obligors, the Obligor Intellectual Property is all
the valid Intellectual Property necessary for the operation of the Borrower’s
business as it is currently conducted or as currently contemplated to be
conducted, except for such Intellectual Property the absence of which would not
reasonably be expected to have a Material Adverse Effect;

(H) the Obligors have taken commercially reasonable precautions to protect the
secrecy, confidentiality and value of its Material Intellectual Property
consisting of trade secrets and confidential information, except as would not
reasonably be expected to have a Material Adverse Effect.

(I) each Obligor has delivered to the Lenders accurate and complete copies of
all Material Agreements relating to the Obligor Intellectual Property;

(J) there are no pending or, to the Knowledge of any of the Obligors, threatened
in writing Claims against the Obligors asserted by any other Person relating to
the Material Agreements, including any Claims of breach or default under such
Material Agreements, except as would not reasonably be expected to have a
Material Adverse Effect;

(iii) With respect to the Material Intellectual Property owned by or for which
prosecution is controlled by Obligors consisting of Patents, except as set forth
in Schedule 7.05(b), and without limiting the representations and warranties in
Section 7.05(b)(ii):

(A) each of the issued claims in such Patents, to Borrower’s Knowledge, is valid
and enforceable;

(B) the inventors claimed in such Patents have executed written Contracts with
the Borrower or its predecessor-in-interest that properly and irrevocably
assigns to Borrower or predecessor-in-interest all of their rights to any of the
Inventions claimed in such Patents to the extent permitted by applicable law;

 

41



--------------------------------------------------------------------------------

(C) none of the Patents, or the Inventions claimed in them, have been dedicated
to the public except as a result of intentional decisions made by the applicable
Obligor;

(D) to Borrower’s Knowledge, all prior art material to such Patents was
disclosed to or considered by the respective patent offices during prosecution
of such Patents to the extent required by applicable law or regulation;

(E) subsequent to the issuance of such Patents, neither the Borrower nor any
Subsidiary Guarantors or their predecessors in interest, have filed any
disclaimer or filed any other voluntary reduction in the scope of the Inventions
claimed in such Patents;

(F) no allowable or allowed subject matter of such Patents, to Borrower’s
Knowledge, is subject to any competing conception claims of allowable or allowed
subject matter of any patent applications or patents of any third party and have
not been the subject of any interference, re-examination or opposition
proceedings, nor are the Obligors aware of any basis for any such interference,
re-examination or opposition proceedings;

(G) no such Patents, to Borrower’s Knowledge, have ever been finally adjudicated
to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents, the Obligors have not received any written
notice asserting that such Patents are invalid, unpatentable or unenforceable;
if any of such Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral;

(H) the Obligors have not received an opinion, whether preliminary in nature or
qualified in any manner, which concludes that a challenge to the validity or
enforceability of any of such Patents is more likely than not to succeed;

(I) the Obligors have no Knowledge that they or any prior owner of such Patents
or their respective agents or representatives have engaged in any conduct, or
omitted to perform any necessary act, the result of which would invalidate or
render unpatentable or unenforceable any such Patents; and

(J) all maintenance fees, annuities, and the like due or payable on the Patents
have been timely paid or the failure to so pay was the result of an intentional
decision by the applicable Obligor or would not reasonably be expected to result
in a Material Adverse Change.

(c) Material Intellectual Property. Schedule 7.05(c) contains an accurate list
of the Obligor Intellectual Property that is material to the Borrower’s business
with an indication as to whether the applicable Obligor owns or has an exclusive
or non-exclusive license to such Obligor Intellectual Property.

 

42



--------------------------------------------------------------------------------

7.06 No Actions or Proceedings.

(a) Litigation. There is no litigation, investigation or proceeding pending or,
to the Borrower’s Knowledge, threatened with respect to the Borrower and its
Subsidiaries by or before any Governmental Authority or arbitrator (i) that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect, except as specified in Schedule 7.06 or (ii) that
involves this Agreement or the Transactions.

(b) Environmental Matters. The operations and Property of Borrower and its
Subsidiaries comply with all applicable Environmental Laws, except to the extent
the failure to so comply (either individually or in the aggregate) would not
reasonably be expected to have a Material Adverse Effect.

(c) Labor Matters. The Borrower has not engaged in unfair labor practices and
there are no material labor actions or disputes, pending or ongoing, involving
the employees of the Borrower that would reasonably be expected to have a
Material Adverse Effect.

7.07 Compliance with Laws and Agreements. Each of the Obligors is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.

7.08 Taxes. Each of the Obligors has timely filed or caused to be filed all tax
returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except taxes that are being
contested in good faith by appropriate proceedings and for which such Obligor
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and in each case, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

7.09 Full Disclosure. The Borrower has disclosed to the Lenders all Material
Agreements to which any Obligor is subject, and all other matters to their
Knowledge, that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Obligors to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents or delivered hereunder or thereunder, in each case,
taken as a whole (as modified or supplemented by other information so furnished)
contains any material misstatement of material fact or, to the Borrower’s
Knowledge, omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information and
other forward looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, and it being understood that such projected financial
information and forward looking information are not to be viewed as facts, that
actual results during the period or periods covered thereby may materially
differ from the projected results.

 

43



--------------------------------------------------------------------------------

7.10 Regulation.

(a) Investment Company Act. Neither Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

(b) Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock in violation of Regulation T, U or X.

7.11 Solvency. Borrower is and, immediately after giving effect to the Borrowing
and the use of proceeds thereof will be, Solvent.

7.12 Subsidiaries. Schedule 7.12 is a complete and correct list of all
Subsidiaries of the Borrower as of the date hereof, each such Subsidiary is duly
organized and validly existing under the jurisdiction of its organization shown
in said Schedule 7.12, and the percentage ownership by Borrower of each such
Subsidiary is as shown in said Schedule 7.12.

7.13 Indebtedness and Liens. Schedule 7.13(a) is a complete and correct list of
all Material Indebtedness of each Obligor outstanding as of the date hereof.
Schedule 7.13(b) is a complete and correct list of all Liens granted by the
Borrower and other Obligors to secure the payment or performance of Material
Indebtedness with respect to their respective Property and outstanding as of the
date hereof.

7.14 Material Agreements. Schedule 7.14 is a complete and correct list of (i)
each Material Agreement existing on the date hereof and (ii) each agreement
creating or evidencing any Material Indebtedness. No Obligor is in material
default under any such Material Agreement or agreement creating or evidencing
any Material Indebtedness. Except as otherwise disclosed on Schedule 7.14, all
material vendor purchase agreements and provider contracts of the Obligors are
in full force and effect without material modification from the form in which
the same were disclosed to the Lenders.

7.15 Restrictive Agreements. None of the Obligors is subject to any indenture,
agreement, instrument or other arrangement of the type described in Section
9.11, except for any indenture, agreement, instrument or other arrangement
described on Schedule 7.15 or otherwise permitted under Section 9.11 (each, a
“Permitted Restrictive Agreement”).

7.16 Real Property.

(a) Generally. Neither Borrower nor any of its Subsidiaries owns or leases (as
tenant thereof) any real property, except as described on Schedule 7.16.

(b) Borrower Lease.

(i) Borrower has delivered a true, accurate and complete copy of the Borrower
Lease to Lenders.

 

44



--------------------------------------------------------------------------------

(ii) The Borrower Lease is in full force and effect and no default has occurred
under the Borrower Lease that would reasonably be expected to have a Material
Adverse Effect and, to the Knowledge of Borrower, there is no existing condition
which, but for the passage of time or the giving of notice, would reasonably be
expected to result in a default under the terms of the Borrower Lease that would
reasonably be expected to have a Material Adverse Effect.

(iii) Borrower is the tenant under the Borrower Lease and has not transferred,
sold, assigned, conveyed, disposed of, mortgaged, pledged, hypothecated, or
encumbered any of its interest in, the Borrower Lease except for Permitted
Liens.

7.17 Pension Matters. Schedule 7.17 sets forth, as of the date hereof, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except for those that could not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law and (y) there are no
existing or pending (or to the Knowledge of any Obligor or Subsidiary thereof,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Obligor or Subsidiary thereof incurs or
otherwise has or could have an obligation or any liability or Claim. Borrower
and each of its ERISA Affiliates has met all applicable requirements under the
ERISA Funding Rules with respect to each Title IV Plan, and no waiver of the
minimum funding standards under the ERISA Funding Rules has been applied for or
obtained. As of the most recent valuation date for any Title IV Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and to the Borrower’s Knowledge, no facts or
circumstances exist that could reasonably be expected to cause the funding
target attainment percentage to fall below 60%. As of the date hereof, no ERISA
Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding. No ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal from any Multiemployer
Plan on the date this representation is made.

7.18 Collateral; Security Interest. Each Security Document is effective to
create in favor of the Lenders a legal, valid and enforceable security interest
in the Collateral subject thereto and each such security interest will be
perfected to the extent required by (and has the priority required by) the
applicable Security Document subject to the taking of the actions described in
such Security Documents. The Security Documents collectively are effective to
create in favor of the Lenders a legal, valid and enforceable security interest
in all of the Borrower’s and the Subsidiary Guarantors’ assets, which security
interests are first-priority except for Permitted Senior Liens.

7.19 Regulatory Approvals. Except as listed on Schedule 7.19, Borrower and its
Subsidiaries hold, and will continue to hold, either directly or through
licensees and agents, all material Regulatory Approvals, licenses, permits and
similar governmental authorizations of a Governmental Authority necessary or
required for Borrower and its Subsidiaries to conduct their operations and
business in the manner currently conducted.

 

45



--------------------------------------------------------------------------------

7.20 Small Business Concern. The Borrower’s primary business activity does not
involve, directly or indirectly, making loans to others, the purchase or
discounting of debt obligations, factoring or long term leasing of equipment
with no provision for maintenance or repair, and the Borrower is not classified
under Major Group 65 (Real Estate) or Industry No. 1531 (Operative Builders) of
the SIC Manual. Borrower acknowledges that it has been advised that PIOP is a
Small Business Investment Company and licensee under the SBIC Act. The
information regarding Borrower and its affiliates set forth in the SBA Form 480,
Form 652, and Form 1031 is accurate and complete. The Borrower acknowledges that
the Lenders are relying on the representations and warranties made by the
Borrower to the SBA in the SBA Form 480 provided to the Lenders.

7.21 Update of Schedules. Schedules 7.05(b) (in respect of the lists of Patents,
Copyrights and Trademarks under Section 7.05(b)(i) only), 7.05(c), 7.06, 7.12,
7.13(a) and (b), 7.14, 7.16, 7.17 and 7.19 may be updated by Borrower prior to
each Borrowing Date to insure the continued accuracy of such Schedule as of such
Borrowing Date, by Borrower providing to the Lenders, in writing (including via
electronic means), a revised version of such Schedule in accordance with the
provisions of Section 12.02. Each such updated Schedule shall be effective
immediately upon the receipt thereof by the Lenders. Lenders and Borrower agree
to update Schedule 1 prior to the second Borrowing and the third Borrowing to
adjust the number of Warrants (in accordance with the definition thereof) to be
issued at such Borrowing, which calculation shall take into account the Common
Stock Outstanding as determined at such time.

SECTION 8

AFFIRMATIVE COVENANTS

Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than the Warrant
Obligations) have been paid in full indefeasibly in cash:

8.01 Financial Statements and Other Information. The Borrower will furnish to
the Lenders:

(a) as soon as available and in any event within 45 days after the end of the
first three fiscal quarters of each fiscal year (or 60 days, in the case of the
fourth fiscal quarter), the consolidated balance sheets of the Obligors as of
the end of such quarter, and the related consolidated statements of income,
shareholders’ equity and cash flows of Borrower and its Subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
prepared in accordance with GAAP consistently applied, all in reasonable detail,
together with a certificate of a Responsible Officer of Borrower stating that
such financial statements fairly present the financial condition of Borrower and
its Subsidiaries as at such date and the results of operations of Borrower and
its Subsidiaries for the period ended on such date and have been prepared in
accordance with GAAP consistently applied, subject to changes resulting from
normal, year-end audit adjustments and except for the absence of notes;

(b) as soon as available and in any event within 120 days after the end of each
fiscal year, the consolidated balance sheets of Borrower and its Subsidiaries as
of the end of such fiscal year, and the related consolidated statements of
income, shareholders’ equity and cash flows of

 

46



--------------------------------------------------------------------------------

Borrower and its Subsidiaries for such fiscal year, prepared in accordance with
GAAP consistently applied, all in reasonable detail, accompanied by a report and
opinion thereon of KPMG LLP or another firm of independent certified public
accountants of recognized national standing acceptable to the Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any qualification or exception as
to the scope of such audit;

(c) together with the financial statements required pursuant to Sections 8.01(a)
and (b), a compliance certificate of a Responsible Officer as of the end of the
applicable accounting period (which delivery may be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes) in the form of Exhibit E (a “Compliance
Certificate”), which Compliance Certificate shall include details of any issues
that are material that are raised by auditors and evidence reasonably
satisfactory to the Majority Lenders of compliance with Section 10;

(d) (i) promptly upon receipt thereof copies of all letters of representation
signed by an Obligor to its auditors and (ii) copies of all auditor reports
delivered for each fiscal year delivered no more frequently than annually;

(e) as soon as available but in any event within 45 days following the end of
each fiscal year, a consolidated financial forecast for Borrower and its
Subsidiaries for the following five fiscal years, including forecasted
consolidated balance sheets, consolidated statements of income, shareholders’
equity and cash flows of Borrower and its Subsidiaries;

(f) promptly after the same are released, copies of all press releases;

(g) promptly, and in any event within five Business Days after receipt thereof
by an Obligor thereof, copies of each notice or other correspondence received
from any securities regulator or exchange to the authority of which Borrower may
become subject from time to time concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of such Obligor except where such investigation, possible
investigation or inquiry would not reasonably be expected to have a Material
Adverse Effect; and

(h) the information regarding insurance maintained by Borrower and its
Subsidiaries as required under Section 8.05.

8.02 Notices of Material Events. The Borrower will furnish to the Lenders
written notice of the following promptly after a Responsible Officer first
learns of the existence of:

(a) the occurrence of any Default;

(b) notice of the occurrence of any event with respect to its property or assets
resulting in a Loss aggregating $500,000 (or the Equivalent Amount in other
currencies) or more;

(c) except where a Material Adverse Effect would not reasonably be expected to
result in connection therewith, (A) any proposed acquisition of stock, assets or
property by any

 

47



--------------------------------------------------------------------------------

Obligor that would reasonably be expected to result in environmental liability
under Environmental Laws, and (B)(1) spillage, leakage, discharge, disposal,
leaching, migration or release of any Hazardous Material required to be reported
to any Governmental Authority under applicable Environmental Laws, and (2) all
actions, suits, claims, notices of violation, hearings, investigations or
proceedings pending, or to the best of Borrower’s Knowledge, threatened against
or affecting Borrower or any of its Subsidiaries or with respect to the
ownership, use, maintenance and operation of their respective businesses,
operations or properties, relating to Environmental Laws or Hazardous Material;

(d) the assertion of any environmental matter by any Person against, or with
respect to the activities of, Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations which would reasonably be expected to have a
Material Adverse Effect;

(e) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Borrower or any of
its Affiliates that would reasonably be expected to result in a Material Adverse
Effect, including, in any event, any filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting Borrower or any of its Affiliates;

(f) except where a Material Adverse Effect would not reasonably be expected to
result in connection therewith, (i) on or prior to any filing by any ERISA
Affiliate of any notice of intent to terminate any Title IV Plan, a copy of such
notice and (ii) promptly, and in any event within ten days, after any
Responsible Officer of any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice (which
may be made by telephone if promptly confirmed in writing) describing such
waiver request and any action that any ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notice filed with the PBGC or the
IRS pertaining thereto;

(g) (i) the termination of any Material Agreement; (ii) the receipt by Borrower
or any of its Subsidiaries of any material notice under any Material Agreement;
(iii) the entering into of any new Material Agreement by an Obligor; or (iv) any
material amendment to a Material Agreement;

(h) the reports and notices as required by the Security Documents;

(i) within 30 days of the date thereof, or, if earlier, on the date of delivery
of any financial statements pursuant to Section 8.01, notice of any material
change in accounting policies or financial reporting practices by the Obligors;

(j) promptly after the occurrence thereof, notice of any labor controversy
resulting in or threatening to result in any strike, work stoppage, boycott,
shutdown or other material labor disruption against or involving an Obligor;

 

48



--------------------------------------------------------------------------------

(k) a licensing agreement or arrangement entered into by Borrower or any
Subsidiary in connection with any infringement or alleged infringement of the
Intellectual Property of another Person;

(l) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect;

(m) concurrently with the delivery of financial statements under Section
8.01(b), the creation or other acquisition of any Intellectual Property by
Borrower or any Subsidiary after the date hereof and during such prior fiscal
year which is registered or becomes registered or the subject of an application
for registration with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable; or

(n) such other information respecting the operations, properties, business or
condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as the Majority Lenders may from time to time reasonably
request.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a financial officer or other executive officer of Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

8.03 Existence; Conduct of Business. Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and except where failure
would not reasonably be expected to have a Material Adverse Effect, the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under Section
9.03 or Section 9.09. Without obtaining the prior written approval of PIOP,
Borrower will not change within one (1) year after the first Borrowing Date,
Borrower’s business activity to a business activity to which a licensee under
the SBIC Act is prohibited from providing funds by the SBIC Act, as more
specifically set forth under Part 107.720 of Title 13 of the United States Code
of Federal Regulations. If Borrower’s business activity changes to such a
prohibited business activity or the proceeds are used for ineligible business
activities, Borrower will use all commercially reasonable efforts and cooperate
in good faith to assist PIOP to sell or transfer its Proportionate Share of the
Loans in a commercially reasonable manner; provided that in no way shall this be
considered PIOP’s sole remedy if Borrower’s business activity changes to such a
prohibited business activity.

8.04 Payment of Obligations. Borrower will, and will cause each of its
Subsidiaries to, pay its material obligations, as and when due and payable after
giving effect to any grace periods applicable thereto, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such obligations, including (i) all material taxes, fees, assessments and
governmental charges or levies imposed upon it or upon its properties or assets
prior to the date on which penalties attach thereto, all lawful claims for
labor, materials and supplies which, if unpaid, would by law become a Lien upon
any properties or assets of Borrower or any Subsidiary not constituting a
Permitted Lien, except to the extent such material taxes, fees, assessments or
governmental charges or levies, or such claims are being contested in good faith

 

49



--------------------------------------------------------------------------------

by appropriate proceedings and are adequately reserved against in accordance
with GAAP and (ii) all lawful claims which, if unpaid, would by law become a
Lien upon its property not constituting a Permitted Lien. Borrower will, and
will cause each of its Subsidiaries discharge all Indebtedness other than
Permitted Indebtedness.

8.05 Insurance. Borrower will, and will cause each of its Subsidiaries to
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Upon the request of the Majority Lenders, Borrower shall furnish the
Lenders from time to time with full information as to the insurance carried by
it and, if so requested, copies of all such insurance policies. Borrower also
shall furnish to the Lenders from time to time upon the request of the Majority
Lenders a certificate from the Borrower’s insurance broker or other insurance
specialist stating that all premiums then due on the policies relating to
insurance on the Collateral have been paid, that such policies are in full force
and effect and that such insurance coverage and such policies comply with all
the requirements of this Section 8.05. The Borrower shall use commercially
reasonable efforts to ensure, or cause others to ensure, that all insurance
policies required under this Section 8.05 shall provide that they shall not be
terminated or cancelled nor shall any such policy be materially changed in a
manner adverse to the Borrower without at least 30 days’ prior written notice to
the Borrower and the Lenders. Receipt of notice of termination or cancellation
of any such insurance policies or reduction of coverages or amounts thereunder
shall entitle the Lenders to renew any such policies, cause the coverages and
amounts thereof to be maintained at levels required pursuant to the first
sentence of this Section 8.05 or otherwise to obtain similar insurance in place
of such policies, in each case at the expense of the Borrower.

8.06 Books and Records; Inspection Rights. Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times (but not
more often than once a year unless an Event of Default has occurred and is
continuing); provided that such representative shall use its commercially
reasonable efforts to minimize disruptions to the business and affairs of the
Borrower as a result of any such visit, inspection, examination or discussion.

8.07 Compliance with Laws and Other Obligations. Borrower will, and will cause
each of its Subsidiaries to, (i) comply in all material respects with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including Environmental Laws) and (ii) comply in all material
respects with all terms of Indebtedness and all other Material Agreements,
except, in each case, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

8.08 Maintenance of Properties, Etc.

(a) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, Borrower shall, and shall cause each of its
Subsidiaries to, maintain and

 

50



--------------------------------------------------------------------------------

preserve all of its properties necessary or useful in the proper conduct of its
business in good working order and condition in accordance with the general
practice of other Persons of similar character and size, ordinary wear and tear
and damage from casualty or condemnation excepted.

(b) Without limiting the generality of clause (a) above, Borrower shall comply
with each of the following covenants with respect to the Borrower Lease:

(i) Borrower shall diligently perform and timely observe all of the terms,
covenants and conditions of the Borrower Lease on the part of Borrower to be
performed and observed prior to the expiration of any applicable grace period
therein provided and do everything necessary to preserve and to keep unimpaired
and in full force and effect the Borrower Lease except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

(ii) Borrower shall promptly notify Lenders of the giving of any written notice
by Borrower Landlord to Borrower of any default by Borrower thereunder that
would allow the Borrower Landlord to terminate the Borrower Lease, and promptly
deliver to Lenders a true copy of each such notice. If Borrower shall be in
default under the Borrower Lease that would allow the Borrower Landlord to
terminate the Borrower Lease, to the extent the Borrower fails to do so within
thirty (30) days, following written notice to the Borrower, Lenders shall have
the right (but not the obligation) to cause the default or defaults under the
Borrower Lease to be remedied and otherwise exercise any and all rights of
Borrower under the Borrower Lease, as may be necessary to prevent or cure any
default and Lenders shall have the right to enter all or any portion of the
Property, at such times and in such manner as Lenders reasonably deem necessary,
to prevent or to cure any such default. Without limiting the foregoing, to the
extent Lenders desire to cure such default or defaults as provided above,
Borrower shall promptly execute, acknowledge and deliver to Lenders such
instruments as may reasonably be required of Borrower to permit Lenders to cure
any default under the Borrower Lease or permit Lenders to take such other action
required to enable Lenders to cure or remedy the matter in default and preserve
the security interest of Lenders under the Loan Documents with respect to the
Borrower Facility.

(iii) Borrower shall use commercially reasonable efforts to enforce, in a
commercially reasonable manner, each covenant or obligation of the Borrower
Landlord in the Borrower Lease in accordance with its terms. Subject to the
terms and requirements of the Borrower Lease, within sixty (60) days after
receipt of written request by Lenders, Borrower shall use commercially
reasonable efforts to obtain from the Borrower Landlord under the Borrower Lease
and furnish to Lenders an estoppel certificate from Borrower Landlord stating
the date through which rent has been paid and whether or not, to Borrower
Landlord’s knowledge, there are any defaults thereunder and specifying the
nature of such claimed defaults, if any, and such other matters as Lenders may
reasonably request or in the form required pursuant to the terms of the Borrower
Lease. Borrower shall furnish to Lenders all information that Lenders may
reasonably request from time to time in the possession of Borrower (or
reasonably available to Borrower) concerning the Borrower Lease and Borrower’s
compliance with the Borrower Lease.

 

51



--------------------------------------------------------------------------------

(iv) Borrower, promptly upon obtaining Knowledge that Borrower Landlord has
failed to perform the material terms and provisions under the Borrower Lease and
immediately upon learning of a rejection or disaffirmance or purported rejection
or disaffirmance of the Borrower Lease pursuant to any state or federal
bankruptcy law, shall notify Lenders thereof. Borrower shall promptly notify
Lenders of any request to which it has Knowledge that any party to the Borrower
Lease makes for arbitration or other dispute resolution procedure pursuant to
the Borrower Lease and of the institution of any such arbitration or dispute
resolution. Borrower hereby authorizes Lenders to attend any such arbitration or
dispute, and upon the occurrence and during the continuance of an Event of
Default participate in any such arbitration or dispute resolution but such
participation shall not be to the exclusion of Borrower; provided, however,
that, in any case, Borrower shall consult with Lenders with respect to the
matters related thereto. Borrower shall promptly deliver to Lenders a copy of
the determination of each such arbitration or dispute resolution mechanism.

(v) Borrower shall promptly, after obtaining Knowledge of such filing notify
Lenders orally of any filing by or against Borrower Landlord under the Borrower
Lease of a petition under the Bankruptcy Code or other applicable law. Borrower
shall thereafter promptly give written notice of such filing to Lenders, setting
forth any information available to Borrower as to the date of such filing, the
court in which such petition was filed, and the relief sought in such filing.
Borrower shall promptly deliver to Lenders any and all notices, summonses,
pleadings, applications and other documents received by Borrower in connection
with any such petition and any proceedings relating to such petition.

8.09 Licenses. Borrower shall, and shall cause each of its Subsidiaries to,
obtain and maintain all licenses, authorizations, consents, filings, exemptions,
registrations and other Governmental Approvals necessary in connection with the
execution, delivery and performance of the Loan Documents, the consummation of
the Transactions or the operation and conduct of its business and ownership of
its properties, except where failure to do so would not reasonably be expected
to have a Material Adverse Effect.

8.10 Action under Environmental Laws. Except where failure to do so would not
reasonably be expected to have a Material Adverse Effect, Borrower shall, and
shall cause each of its Subsidiaries to, upon becoming aware of the presence of
any Hazardous Materials or the existence of any environmental liability under
applicable Environmental Laws with respect to their respective businesses,
operations or properties, take all actions, at their cost and expense, as shall
be necessary or advisable to investigate and clean up the condition of their
respective businesses, operations or properties, including all required removal,
containment and remedial actions, and restore their respective businesses,
operations or properties to a condition in compliance with applicable
Environmental Laws.

8.11 Use of Proceeds. The proceeds of the Loans will be used only as provided in
Section 2.05. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

 

52



--------------------------------------------------------------------------------

8.12 Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. Subject to the relevant limitations and terms
contained in the Security Documents, Borrower will take such action, and will
cause each of its Subsidiaries to take such action, from time to time as shall
be necessary to ensure that all Subsidiaries that are Domestic Subsidiaries of
Borrower, and such Foreign Subsidiaries as are required under Section 8.12(b),
are “Subsidiary Guarantors” hereunder. Without limiting the generality of the
foregoing but subject to the relevant limitations and terms contained in the
Security Documents, in the event that Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary that is a Domestic Subsidiary or a Foreign
Subsidiary meeting the requirements of Section 8.12(b), Borrower and its
Subsidiaries will:

(i) cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder, and
a “Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;

(ii) take such action or cause such Subsidiary to take such action (including
delivering such shares of stock together with undated transfer powers executed
in blank) as shall be necessary to create and perfect valid and enforceable
first priority (subject to Permitted Liens permitted under Section 9.02(c))
Liens on substantially all of the personal property of such new Subsidiary as
collateral security for the obligations of such new Subsidiary hereunder;

(iii) cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Lenders in respect of all outstanding issued shares of
such Subsidiary; and

(iv) deliver such proof of corporate action, incumbency of officers and other
documents (other than legal opinions of counsel to the Obligors) as is
consistent with those delivered by each Obligor pursuant to Section 6.01 or as
the Majority Lenders shall have requested.

(b) Foreign Subsidiaries. Subject to the following sentence, in the event that,
at any time, Foreign Subsidiaries have, in the aggregate, (i) total revenues
constituting 5% or more of the total revenues of Borrower and its Subsidiaries
on a consolidated basis, or (ii) total assets constituting 5% or more of the
total assets of Borrower and its Subsidiaries on a consolidated basis, promptly
(and, in any event, within 30 days after such time) the Borrower shall cause one
or more of such Foreign Subsidiaries to become Subsidiary Guarantors and to have
their Equity Interests pledged, each in the manner set forth in Section 8.12(a),
such that, after such Subsidiaries become Subsidiary Guarantors, the
non-guarantor Foreign Subsidiaries in the aggregate shall cease to have revenues
or assets, as applicable, that meet the thresholds set forth in clauses (i) and
(ii) above. Notwithstanding the foregoing, no Foreign Subsidiary shall be
required to become a Subsidiary Guarantor, grant a lien on any of its assets in
favor of the Lenders, or shall have its Equity Interests pledged to secure the
Obligations, to the extent that becoming a Subsidiary Guarantor, granting a lien
on any of its assets in favor of the Lenders or providing such pledge would
result in adverse tax consequences for Borrower and its Subsidiaries, taken as a
whole; provided that, if a Foreign Subsidiary is precluded from becoming a
Subsidiary Guarantor or having all of its Equity Interests pledged as a result
of such

 

53



--------------------------------------------------------------------------------

adverse tax consequences, to the extent that such Foreign Subsidiary is a “first
tier” Foreign Subsidiary, Borrower shall pledge (or cause to be pledged) 65% of
the total number of the Equity Interests of such Foreign Subsidiary to the
Lenders to secure the Obligations.

(c) Further Assurances. Borrower will, and will cause each of its Subsidiaries
(other than Valeritas Security unless it is a Subsidiary Guarantor) to, take
such action from time to time as shall reasonably be requested by the Majority
Lenders to effectuate the purposes and objectives of this Agreement.

Without limiting the generality of the foregoing, the Borrower will, and will
cause each Person that is required to be a Subsidiary Guarantor to, take such
action from time to time (including executing and delivering such assignments,
security agreements, control agreements and other instruments) as shall be
reasonably requested by the Majority Lenders to create, in favor of the Lenders,
perfected security interests and Liens in substantially all of the personal
property of such Obligor as collateral security for the Obligations; provided
that any such security interest or Lien shall be subject to the relevant
limitations and terms contained in the Security Documents, Section 7.18 and
Section 8.15.

Notwithstanding anything to the contrary contained in any Loan Document, unless
an Event of Default shall have occurred and the Majority Lenders shall have
elected to exercise such remedies described in clause (iii) of Section 11.02,
Valeritas Security shall not be required to become a Subsidiary Guarantor or
grant a lien on any of its assets in favor of the Lenders to the extent that
becoming a Subsidiary Guarantor or granting a lien on any of its assets in favor
of the Lenders would result in adverse tax consequences for Valeritas Security,
including as a result of Valeritas Security’s failure to qualify as a
Massachusetts security corporation under Mass. Gen. L. c. 63, §38B.

8.13 Termination of Non-Permitted Liens. In the event that Borrower or any of
its Subsidiaries shall become aware or be notified by the Lenders of the
existence of any outstanding Lien against any Property of Borrower or any of its
Subsidiaries, which Lien is not a Permitted Lien, the Borrower shall use its
best efforts to promptly terminate or cause the termination of such Lien.

8.14 Intellectual Property.

(a) Notwithstanding any provision in this Agreement or any other Loan Document
to the contrary, the Lenders are not assuming any liability or obligation of the
Borrower, the Subsidiary Guarantors or their Subsidiaries of whatever nature,
whether presently in existence or arising or asserted hereafter, except to the
extent required under applicable law in connection with any Intellectual
Property license agreement of the Borrower, the Subsidiary Guarantors or their
Subsidiaries in the event that the Lenders foreclose on such Collateral. All
such liabilities and obligations shall be retained by and remain obligations and
liabilities of the Obligors, the Subsidiary Guarantors and/or their Affiliates
as the case may be, except to the extent required under applicable law in
connection with any Intellectual Property license agreement of the Borrower, the
Subsidiary Guarantors or their Affiliates in the event that the Lenders
foreclose on such Collateral. Without limiting the foregoing, the Lenders are
not assuming and shall not be responsible for any liabilities or Claims of the
Borrower, the Subsidiary Guarantors or their

 

54



--------------------------------------------------------------------------------

Affiliates, whether present or future, absolute or contingent and whether or not
relating to the Obligors, the Obligor Intellectual Property, and/or the Material
Agreements, and the Borrower shall indemnify and save harmless the Lenders from
and against all such liabilities, Claims and Liens, except to the extent
required under applicable law in connection with any Intellectual Property
license agreement of the Borrower, the Subsidiary Guarantors or their Affiliates
in the event that the Lenders foreclose on such Collateral. Without limiting the
foregoing, this Agreement shall not constitute an agreement to assign any
Contracts of, or Obligor Intellectual Property to, the Lenders, except to the
extent required under applicable law in connection with any Intellectual
Property license agreement of the Borrower, the Subsidiary Guarantors or their
Affiliates in the event that the Lenders foreclose on such Collateral.

(b) In the event that the Obligors acquire Obligor Intellectual Property during
the term of this Agreement, then the provisions of this Agreement shall
automatically apply thereto and any such Obligor Intellectual Property shall
automatically constitute part of the Collateral hereunder, without further
action by any party, in each case from and after the date of such acquisition
(except that any representations or warranties of any Obligor shall apply to any
such Obligor Intellectual Property only from and after the date, if any,
subsequent to such acquisition that such representations and warranties are
brought down or made anew as provided herein).

(c) Borrower shall use commercially reasonable efforts to execute and deliver to
the Lenders such duly executed Intellectual Property security agreements,
following the Majority Lenders’ request therefor, with respect to foreign
Intellectual Property, and take such other action as the Lenders may reasonably
request to duly record or otherwise perfect the security interest created
thereunder in that portion of the Collateral consisting of Intellectual Property
located outside the United States.

8.15 Post-Closing Items.

(a) Borrower shall, with respect to the location leased by the Borrower pursuant
to the Borrower Lease, use commercially reasonable efforts to deliver to the
Lenders the Landlord Consent from the Borrower Landlord for such property, in
form and substance reasonably satisfactory to the Lenders. Borrower shall not
keep any Collateral with a fair market value in excess of $1,000,000 in the
aggregate in any location (other than the location subject to the Borrower
Lease) not subject to a Real Property Security Document.

8.16 Real Property Security Documents. Borrower shall promptly from time to time
upon the request of the Majority Lenders, use commercially reasonable efforts
to, subject to the receipt of any necessary landlord consents, execute and
deliver such Real Property Security Documents with respect to each real Property
owned or leased (as tenant) by Borrower and Subsidiary Guarantors in the United
States.

 

55



--------------------------------------------------------------------------------

SECTION 9

NEGATIVE COVENANTS

Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than the Warrant
Obligations) have been paid in full indefeasibly in cash:

9.01 Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.13(a)
and Permitted Refinancings thereof;

(c) Permitted Priority Debt;

(d) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of Borrower’s or its Subsidiary’s business in accordance with
customary terms and paid within the specified time, unless contested in good
faith by appropriate proceedings and reserved for in accordance with GAAP;

(e) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by Borrower or any Subsidiary Guarantor in
the ordinary course of business;

(f) Indebtedness (i) of Borrower to any Subsidiary Guarantor, (ii) of any
Subsidiary Guarantor to Borrower or any other Subsidiary Guarantor, and (iii) of
any Subsidiary that is not an Obligor to any other Subsidiary that is not an
Obligor;

(g) Guarantees by Borrower of Indebtedness of any Subsidiary Guarantor and by
any Subsidiary Guarantor of Indebtedness of Borrower or any other Subsidiary
Guarantor, in each case, to the extent such Indebtedness is permitted by this
Section 9.01;

(h) normal course of business equipment financing; provided that (i) if secured,
the collateral therefor consists solely of the assets being financed, the
products and proceeds thereof and books and records related thereto, and (ii)
the aggregate outstanding principal amount of such Indebtedness, when added to
the aggregate principal amount of the outstanding Indebtedness permitted in
reliance on Section 9.01(g), does not exceed $1,000,000 (or the Equivalent
Amount in other currencies) at any time;

(i) Permitted Subordinated Debt;

(j) Permitted Shareholder Debt in an aggregate outstanding principal amount not
to exceed $37,500,000 (plus interest paid-in-kind thereon) at any time;

(k) outstanding letters of credit, performance bonds, bank guarantees and
banker’s acceptances in an aggregate outstanding amount (i) not to exceed
$5,000,000 at any time on or prior to the date on which the Borrower achieves
trailing Revenue from the sale of the Product of at least $6 million over the
course of three consecutive months, and (ii) not to exceed $10,000,000 at any
time after such date described in clause (i);

(l) Indebtedness approved in advance in writing by the Majority Lenders;

 

56



--------------------------------------------------------------------------------

(m) other Indebtedness in an aggregate outstanding amount not to exceed $500,000
at any time;

(n) Investments permitted by Section 9.05; and

(o) any and all premiums, interest, fees, expenses, charges and additional or
contingent interest on obligations described in the foregoing clauses in this
Section 9.01.

9.02 Liens. Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a) Liens securing the Obligations;

(b) any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Schedule 7.13(b); provided that (i)
the scope of the collateral to which such Lien applies shall not be expanded and
(ii) any such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) Liens described in the definition of “Permitted Priority Debt”;

(d) Liens securing Indebtedness permitted under Section 9.01(b);

(e) Liens securing Indebtedness permitted under Section 9.01(h); provided that
such Liens are restricted solely to the collateral described in Section 9.01(h);

(f) Liens imposed by law which were incurred in the ordinary course of business,
including (but not limited to) carriers’, shippers’, landlords’, warehousemen’s,
materialmen’s, and mechanics’ liens and other similar liens arising in the
ordinary course of business and which (x) do not in the aggregate materially
detract from the value of the Property subject thereto or materially impair the
use thereof in the operations of the business of such Person or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the Property subject to such
liens and for which adequate reserves have been made if required in accordance
with GAAP;

(g) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other similar social
security legislation;

(h) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases, surety, stay, customs, bid and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(i) Liens securing taxes, assessments and other governmental charges, the
payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

 

57



--------------------------------------------------------------------------------

(j) servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;

(k) with respect to any real Property, (A) such defects or encroachments as
might be revealed by an up-to-date survey of such real Property; (B) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
Property pursuant to applicable Laws; and (C) rights of expropriation, access or
user or any similar right conferred or reserved by or in applicable Laws, which,
in the aggregate for (A), (B) and (C), are not material, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of any of the Obligors;

(l) Bankers’ liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business;

(m) with respect to Patents, Trademarks, Copyrights or other Intellectual
Property, licenses and sublicenses permitted by Section 9.09;

(n) earnest money deposits in connection with Permitted Acquisitions permitted
by Section 9.03;

(o) Liens arising from precautionary UCC financing statement filings regarding
leases and consignment arrangements entered into in the ordinary course of
business;

(p) (i) that certain certificate of deposit in an aggregate amount not to exceed
$50,000 plus all interest accruing thereon maintained with Bank of America, N.A.
(and any successor certificate of deposit or account) to secure the Borrower’s
obligations to customs authorities and (ii) that certificate of deposit in an
aggregate amount not to exceed $500,000 plus all interest accruing thereon
maintained with American Express TRS (and any successor certificate of deposit
or account) to secure obligations in connection with the corporate charge card
program maintained with American Express; and

(q) Cash deposits in segregated Deposit Accounts to secure Indebtedness
permitted by Section 9.01(k) in an aggregate amount not to exceed 105% of the
aggregate outstanding amount of such Indebtedness, provided that, subject to
Section 3.02(d) of the Security Agreement, no creditor other than the issuing
bank of such Indebtedness shall have a Lien on such segregated Deposit Accounts.

provided that, no Lien otherwise permitted under any of the foregoing Sections
9.02(b) through (p) (other than clauses (i) and (m)) shall apply to any Material
Intellectual Property.

9.03 Fundamental Changes and Acquisitions. Borrower will not, and will not
permit any of its Subsidiaries to, (i) enter into any transaction of merger,
amalgamation or consolidation (ii)

 

58



--------------------------------------------------------------------------------

liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution)
(iii) make any Acquisition or otherwise acquire any business or substantially
all the property from, or capital stock of, or be a party to any acquisition of,
any Person. Notwithstanding the foregoing provisions of this Section 9.03:

(a) Borrower and its Subsidiaries may make Investments permitted under Section
9.05;

(b) any Subsidiary Guarantor may be merged, amalgamated or consolidated with or
into Borrower or any other Subsidiary Guarantor;

(c) (i) Borrower or any Subsidiary Guarantor may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to Borrower or another Subsidiary Guarantor and (ii) any Subsidiary
that is not an Obligor may sell, lease, transfer or otherwise dispose of any or
all of its property (upon voluntary liquidation or otherwise) to another
Subsidiary that is not an Obligor; and

(d) the capital stock of any Subsidiary Guarantor may be sold, transferred or
otherwise disposed of to Borrower or another Subsidiary Guarantor; and

(e) Borrower and its Subsidiaries may make Permitted Acquisitions, not to exceed
$5,000,000 in the aggregate.

9.04 Lines of Business. Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than the
business engaged in on the date hereof by Borrower or any Subsidiary or a
business reasonably related thereto.

9.05 Investments. Borrower will not, and will not permit any of its Subsidiaries
to, make, directly or indirectly, or permit to remain outstanding any
Investments except:

(a) Investments outstanding on the date hereof and identified in Schedule 9.05;

(b) operating deposit accounts with banks;

(c) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the ordinary course of
business;

(d) Permitted Cash Equivalent Investments;

(e) Investments by Borrower and the Subsidiary Guarantors in Borrower’s
wholly-owned Subsidiary Guarantors (for greater certainty, Borrower shall not be
permitted to have any direct or indirect Subsidiaries that are not wholly-owned
Subsidiaries);

(f) Bona fide Hedging Agreements and hedging arrangements entered into in the
ordinary course of Borrower’s financial planning solely to hedge currency risks
(and not for speculative purposes);

 

59



--------------------------------------------------------------------------------

(g) security deposits with utilities and other like Persons made in the ordinary
course of business;

(h) employee loans, travel advances and guarantees in accordance with Borrower’s
usual and customary practices with respect thereto (if permitted by applicable
law) which in the aggregate shall not exceed $1,000,000 outstanding at any time
(or the Equivalent Amount in other currencies);

(i) Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;

(j) Permitted Indebtedness;

(k) Investments permitted pursuant to Section 9.03; and

(l) Investments by Borrower in Valeritas Security, unless an Event of Default
shall have occurred and be continuing.

9.06 Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) any Obligor may declare and pay dividends or other distributions with
respect to its Equity Interests payable solely in Equity Interests that are not
Disqualified Securities;

(b) Borrower may purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other Equity Interests with the proceeds received from a
substantially concurrent issue of new shares of its capital stock or other
Equity Interests;

(c) for the payment of dividends by any Subsidiary to Borrower or to any
Subsidiary Guarantor;

(d) the Borrower may make Restricted Payments to purchase, redeem or otherwise
acquire Equity Interests of Borrower held by officers, directors and employees
or former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of Borrower so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom, during
any fiscal year, in an amount, when combined with repurchases of Equity
Interests permitted under Section 9.06(e), not to exceed $1,000,000;

(e) repurchases of Equity Interests deemed to occur upon “cashless” exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants plus any amount necessary to pay
taxes due and payable in connection therewith, during any fiscal year, in an
amount, when combined with purchases, redemptions or acquisitions of Equity
Interests permitted under Section 9.06(d), not to exceed $1,000,000;

(f) transactions which are stock for stock exchanges and other like non-cash
transactions which constitute merger consideration in connection with mergers
permitted under Section 9.03; and

(g) to the extent constituting a Restricted Payment, the payment of management,
advisory, consulting or similar fees to WCAS Management Corporation and its
Affiliates, during any fiscal year, in an amount not to exceed $500,000.

 

60



--------------------------------------------------------------------------------

9.07 Payments of Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to, make any payments in respect of any Indebtedness other than (i)
the Obligations and (ii) subject to any applicable terms of subordination, other
Permitted Indebtedness; provided that Borrower will not, and will not permit any
of its Subsidiaries to acquire, repurchase, buy out, retire or prepay in whole
or in part any of its outstanding Permitted Subordinated Debt.

9.08 Change in Fiscal Year. The Borrower will not, and will not permit any of
its Subsidiaries to, change the last day of its fiscal year from that in effect
on the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to the Borrower’s.

9.09 Sales of Assets, Issuances of Equity, Etc. Unless the Borrower
simultaneously makes the prepayment required under Section 3.03(b)(i), the
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease,
exclusively license (in terms of geography or field of use), transfer, or
otherwise dispose of any of its Property (including accounts receivable and
capital stock of Subsidiaries) to any Person in one transaction or series of
transactions, or issue any additional Equity Interests to Persons who are not
holders of Equity Interests in such Person on the date hereof (any thereof, an
“Asset Sale”), except for any of the following:

(a) transfers of cash in the ordinary course of its business for equivalent
value;

(b) sales of inventory in the ordinary course of its business on ordinary
business terms;

(c) development and other collaborative arrangements where such arrangements
provide for the licenses or disclosure of Patents, Trademarks, Copyrights or
other Intellectual Property rights in the ordinary course of business and
consistent with general market practices where such license requires periodic
payments based on per unit sales of a product over a period of time and provided
that such licenses must be true licenses as opposed to licenses that are sales
transactions in substance;

(d) transfers of Property by (i) any Obligor to any other Obligor and (ii) any
Subsidiary that is not an Obligor to any other Subsidiary that is not an
Obligor;

(e) dispositions of any Property that is damaged, obsolete or worn out or no
longer used or useful in the Business;

(f) issuances of Equity Interests in Borrower;

(g) those transactions permitted by Section 9.03 and 9.06 and Asset Sales
consisting of leases and licenses permitted by Section 9.02;

(h) the unwinding of any Hedging Agreement permitted by Section 9.05 pursuant to
its terms;

 

61



--------------------------------------------------------------------------------

(i) other Asset Sales with a fair market value not in excess of $500,000 in the
aggregate; and

(j) Investments by Borrower in Valeritas Security, unless an Event of Default
shall have occurred and be continuing.

Lenders acknowledge and agree that the carveout in Section 9.09(e) permits
Borrower to make decisions in the ordinary course of business regarding the
registration of any of its Intellectual Property, including without limitation,
any decisions regarding application, prosecution, abandonment, or cancellation
of any such Intellectual Property, without the consent of any Lender.

9.10 Transactions with Affiliates. Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease, license or otherwise transfer any assets to,
or purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates (other than
Valeritas Security), except for any of the following:

(a) transactions between or among Obligors;

(b) any Investment permitted by Section 9.05;

(c) any Restricted Payment permitted by Section 9.06;

(d) any Asset Sale permitted by Section 9.09;

(e) customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Borrower or any
Subsidiary in the ordinary course of business;

(f) Borrower may issue debt to Affiliates in exchange for cash, provided that
the terms thereof are no less favorable (including the amount of cash received
by Borrower) to Borrower than those that would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate of Borrower;

(g) issuances of Equity Interests in Borrower; and

(h) operating leases permitted under Section 9.13(b)(ii).

 

62



--------------------------------------------------------------------------------

9.11 Restrictive Agreements. Except for Permitted Restrictive Agreements and the
agreements governing Permitted Priority Debt, Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to Borrower or any other Subsidiary or to Guarantee Indebtedness of Borrower or
any other Subsidiary; provided that:

(i) the foregoing shall not apply to (x) restrictions and conditions imposed by
law or by this Agreement and (y) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder; and

(ii) the foregoing clause (a) shall not apply to (x) restrictions or conditions
imposed by any agreement relating to secured Permitted Indebtedness if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (y) customary provisions in leases, in-bound licenses of
Intellectual Property and other contracts restricting the assignment thereof.

9.12 Amendments to Material Agreements. Borrower will not, and will not permit
any of its Subsidiaries to, enter into any amendment to or modification of any
Material Agreement or terminate any Material Agreement (unless replaced with
another agreement that, viewed as a whole, is on better terms for Borrower or
such Subsidiary or unless such amendment or modification would not be materially
adverse to the Lenders) without in each case the prior written consent of the
Lender (which consent shall not be unreasonably withheld or delayed).

9.13 Preservation of Borrower Lease; Operating Leases.

(a) Notwithstanding any provision of this Agreement to the contrary, Borrower
shall not:

(i) Surrender, terminate, forfeit, or suffer or permit the surrender,
termination or forfeiture of, or change, modify or amend, the Borrower Lease,
nor transfer, sell, assign, convey, dispose of, mortgage, pledge, hypothecate,
assign or encumber any of its interest in, the Borrower Lease;

(ii) Consent to, cause, agree to, or permit to occur any subordination, or
consent to the subordination of, the Borrower Lease to any mortgage, deed of
trust or other lien encumbering (or that may in the future encumber) the
interest of Borrower Landlord in the Borrower Facility;

(iii) Waive, excuse, condone or in any way release or discharge Borrower
Landlord of or from its material obligations, covenants and/or conditions under
the Borrower Lease; or

(iv) Elect to treat the Borrower Lease as terminated or rejected under
subsection 365 of the Bankruptcy Code or other applicable Law. Any such election
made without Majority Lenders’ prior written consent shall be void. If, pursuant
to subsection 365 of the Bankruptcy Code or other applicable law, Borrower seeks
to offset, against the rent reserved in the Borrower Lease, the amount of any
damages caused by the nonperformance by Borrower Landlord of any of its
obligations thereunder after the rejection by Borrower Landlord of the Borrower
Lease under the Bankruptcy Code or other applicable Law, then Borrower shall not
effect any offset of any amounts objected to by Lenders.

 

63



--------------------------------------------------------------------------------

(b) Borrower will not, and will not permit any of its Subsidiaries to, make any
expenditures in respect of operating leases, except for:

(i) real estate operating leases;

(ii) operating leases between any Obligor and any of its wholly-owned
Subsidiaries or between any of the Obligor’s wholly-owned Subsidiaries;

(iii) to the extent constituting operating leases, leases in respect of computer
and information technology equipment that are now or may hereafter used by the
Obligors and their sales representatives in the ordinary course of business;
provided that the aggregate payments made by Borrower and its Subsidiaries in
connection with such leases shall not exceed $2,000,000 (or the Equivalent
Amount in other currencies) in any fiscal year and the value of the leased
equipment shall not exceed an average of $10,000 per sales representatives using
such equipment on an aggregated basis; and

(iv) operating leases that would not cause Borrower and its Subsidiaries, on a
consolidated basis, to make payments exceeding $2,000,000 (or the Equivalent
Amount in other currencies) in any fiscal year.

9.14 Sales and Leasebacks. Except as disclosed on Schedule 9.14, Borrower will
not, and will not permit any of its Subsidiaries to, become liable, directly or
indirectly, with respect to any lease, whether an operating lease or a Capital
Lease Obligation, of any property (whether real, personal, or mixed), whether
now owned or hereafter acquired, (i) which Borrower or such Subsidiary has sold
or transferred or is to sell or transfer to any other Person and (ii) which
Borrower or such Subsidiary intends to use for substantially the same purposes
as property which has been or is to be sold or transferred.

9.15 Hazardous Material. Borrower will not, and will not permit any of its
Subsidiaries to, use, generate, manufacture, install, treat, release, store or
dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply would not reasonably be
expected to result in a Material Adverse Change.

9.16 Accounting Changes. Borrower will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

9.17 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien with respect to any
Title IV Plan or Multiemployer Plan or (b) any other ERISA Event that would, in
the aggregate, have a Material Adverse Effect. No Obligor or Subsidiary thereof
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.

9.18 Investment Company Act. Borrower will, and will cause each of its
Subsidiaries, not to engage in any activities that will result in Borrower or
such Subsidiary becoming an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

64



--------------------------------------------------------------------------------

SECTION 10

FINANCIAL COVENANTS

10.01 Minimum Revenue. (a) Borrower and its Subsidiaries shall have Revenue:

(i) during the twelve month period beginning on January 1, 2013, of at least
$5,000,000;

(ii) during the twelve month period beginning on January 1, 2014, of at least
$25,000,000;

(iii) during the twelve month period beginning on January 1, 2015, of at least
$50,000,000;

(iv) during the twelve month period beginning on January 1, 2016, of at least
$75,000,000;

(v) during the twelve month period beginning on January 1, 2017, of at least
$100,000,000;

(vi) during the twelve month period beginning on January 1, 2018, and each
twelve month period following thereafter, of at least $125,000,000.

It is acknowledged and agreed that the financial covenant described in clause
(a) above shall only be tested on the last day of each applicable period
referenced in clauses(a)(i) through (a)(vi) above.

(b) Cure Right. (i) Notwithstanding anything to the contrary contained in
Section 11, in the event that the Borrower fails to comply with the covenants
contained in Section 10.01(a)(i) or 10.01(a)(ii) (such covenants for such
applicable periods being the “Specified Financial Covenants”), Borrower shall
have the right, within one hundred and twenty (120) days after the end of each
of the 2013 and 2014 calendar years:

(A) to issue additional shares of Equity Interests in exchange for cash (the
“Equity Cure Right”), or

(B) to borrow Permitted Subordinated Debt (the “Subordinated Debt Cure Right”
and, collectively with the Equity Cure Right, the “Cure Right”),

and the cash therefrom immediately shall be contributed as equity or debt (only
as permitted pursuant to Section 9.01), as applicable, to Borrower, and upon the
receipt by Borrower of the Cure Amount pursuant to the exercise of such Cure
Right, such Cure Amount shall be deemed to constitute Revenue of Borrower for
purposes of the Specified Financial Covenants and the Specified Financial
Covenants shall be recalculated for all purposes under the Loan Documents. If,
after giving effect to the foregoing recalculation, Borrower shall then be in
compliance with the requirements of the Specified Financial Covenants, Borrower
shall be deemed to have satisfied the requirements of the Specified Financial
Covenants as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at

 

65



--------------------------------------------------------------------------------

such date, and the applicable breach of the Specified Financial Covenants that
had occurred, the related Default and Event of Default, shall be deemed cured
without any further action of Borrower or Lenders for all purposes under the
Loan Documents.

(ii) Notwithstanding anything herein to the contrary, (A) the Cure Right may be
exercised only for the periods described in Section 10.01(a)(i) or 10.01(a)(ii),
(B) the net cash proceeds of the payment received by Borrower from investors
investing in or lending to Borrower pursuant to Section 10.01(b)(i) shall be
equal to twice the shortfall amount required to cause the Borrower to be in
compliance with the Specified Financial Covenants (such amount so received by
Borrower, “Cure Amount”), (C) Borrower shall deliver a compliance certificate,
evidencing compliance with the Specified Financial Covenants after giving effect
to receipt of the Cure Amount and (D) upon receipt by Borrower of the Cure
Amount, Borrower shall immediately prepay the Loans, without any Prepayment
Premium, in an amount equal to the Cure Amount, credited in the order set forth
on Section 3.03(b)(i)(A)-(E).

10.02 Minimum Cash.

Borrower and Subsidiaries shall maintain, at all times, a minimum daily balance
of cash and Permitted Cash Equivalent Investments of at least the greater of (A)
$2,000,000 (Two Million Dollars) and (B) to the extent Borrower has incurred
Permitted Priority Debt, the minimum cash balance required of Borrower by
Borrower’s Permitted Priority Debt creditors.

SECTION 11

EVENTS OF DEFAULT

11.01 Events of Default. Each of the following events shall constitute an “Event
of Default”:

(a) Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Obligor shall fail to pay any Obligation (other than an amount referred
to in Section 11.01(a)) when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall: (i) prove to have been
incorrect when made or deemed made to the extent that such representation or
warranty contains any materiality or Material Adverse Effect qualifier; or (ii)
prove to have been incorrect in any material respect when made or deemed made to
the extent that such representation or warranty does not otherwise contain any
materiality or Material Adverse Effect qualifier;

 

66



--------------------------------------------------------------------------------

(d) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02, 8.03 (with respect to the Borrower’s
existence), 8.11, 8.12 (other than clause (c) therein), 8.14, 9 or 10 or the
Borrower or Valeritas Security shall fail to observe or perform any covenant,
condition or agreement contained in the Valeritas Security Side Letter;

(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in Section 11.01(a), (b) or (d)) and such failure shall continue
unremedied for a period of 30 or more days after written notice thereof from the
Lenders is received by a Responsible Officer of Borrower;

(f) Borrower or any of its Subsidiaries shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace or cure period as originally provided by the
terms of such Indebtedness;

(g) (i) any material breach of, or “event of default” or similar event caused by
any Obligor under, any Material Agreement occurs unless (x) such Obligor has an
objectively reasonable defense or claim under such Material Agreement or under
applicable law, (y) a bona fide good faith dispute exists between such Obligor
and such counterparty with respect to such material breach or “event of default”
or (z) if such Material Agreement is a distribution agreement, ninety (90) days
have elapsed and such Obligor has not replaced such distribution agreement with
another substantially comparable distribution agreement, (ii) any material
breach of, or “event of default” or similar event under, the documentation
governing any Material Indebtedness shall occur, or (iii) any other event or
condition occurs (A) that results in any Material Indebtedness becoming due
prior to its scheduled maturity or (B) that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this Section 11.01(g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness.

(h) any Obligor:

(i) becomes insolvent, or generally does not or becomes unable to pay its debts
or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;

(ii) commits an act of bankruptcy or makes an assignment of its property for the
general benefit of its creditors or makes a proposal (or files a notice of its
intention to do so);

(iii) institutes any proceeding seeking to adjudicate it an insolvent, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief, under any federal, provincial or

 

67



--------------------------------------------------------------------------------

foreign Law now or hereafter in effect relating to bankruptcy, winding-up,
insolvency, reorganization, receivership, plans of arrangement or relief or
protection of debtors or at common law or in equity, or files an answer
admitting the material allegations of a petition filed against it in any such
proceeding;

(iv) applies for the appointment of, or the taking of possession by, a receiver,
interim receiver, receiver/manager, sequestrator, conservator, custodian,
administrator, trustee, liquidator, voluntary administrator, receiver and
manager or other similar official for it or any substantial part of its
property; or

(v) takes any action, corporate or otherwise, to approve, effect, consent to or
authorize any of the actions described in this Section 11.01(h) or in Section
11.01(i), or otherwise acts in furtherance thereof or fails to act in a timely
and appropriate manner in defense thereof;

(i) any petition is filed, application made or other proceeding instituted
against or in respect of Borrower or any Subsidiary:

(i) seeking to adjudicate it an insolvent;

(ii) seeking a receiving order against it;

(iii) seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), deed of company arrangement or
composition of it or its debts or any other relief under any federal, provincial
or foreign law now or hereafter in effect relating to bankruptcy, winding-up,
insolvency, reorganization, receivership, plans of arrangement or relief or
protection of debtors or at common law or in equity; or

(iv) seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property; and the case of each of Section
11.01(i)(i)-(iv), such petition, application or proceeding continues
undismissed, or unstayed and in effect, for a period of sixty (60) days after
the institution thereof; provided that if an order, decree or judgment is
granted or entered (whether or not entered or subject to appeal) against
Borrower or such Subsidiary thereunder in the interim, such grace period will
cease to apply; provided further that if Borrower or such Subsidiary files an
answer admitting the material allegations of a petition filed against it in any
such proceeding, such grace period will cease to apply;

(j) any other event occurs which, under the laws of any applicable jurisdiction,
has an effect equivalent to any of the events referred to in either of Section
11.01(h) or (i);

(k) one or more judgments for the payment of money shall be rendered against any
Obligor or any combination thereof in an aggregate amount in excess of (i)
$1,000,000 (or the Equivalent Amount in other currencies) and the same shall
remain undischarged for a period of

 

68



--------------------------------------------------------------------------------

45 consecutive days, or (ii) $5,000,000 (or the Equivalent Amount in other
currencies) and the same shall remain undischarged for a period of 60
consecutive days, in either case, during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Obligor to enforce any such judgment;

(l) a Material Adverse Change shall have occurred;

(m) (i) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Lenders, free and
clear of all other Liens (other than Permitted Liens), (ii) except for
expiration in accordance with its terms, any of the Security Documents or any
Guarantee of any of the Obligations (including that contained in Section 13)
shall for whatever reason be terminated or cease to be in full force and effect,
(ii) the enforceability of any of the Security Documents or any Guarantee of any
of the Obligations (including that contained in Section 13) shall be contested
by any Obligor;

(n) any injunction, whether temporary or permanent, shall be rendered against
any Obligor that prevents the Obligors from selling or manufacturing the Product
or its commercially available successors, or any of their other material and
commercially available products in the entire United States and more than sixty
(60) consecutive calendar days shall have elapsed since such injunction without
such injunction having been stayed, discharged, overturned or vacated.

11.02 Remedies. Upon the occurrence of any Event of Default, then, and in every
such event (other than an Event of Default described in Section 11.01(h), (i) or
(j)), and at any time thereafter during the continuance of such event, Majority
Lenders may, by notice to the Borrower, take any or all of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations, shall become due and payable immediately (in the case of the Loans,
at the Redemption Price therefor), without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor, and (iii)
take and perfect a security interest in all the assets of Valeritas Security in
accordance with, and subject to the terms of, Section 8.12, which actions are
hereby consented to by the Borrower, and at such time, the Borrower shall, and
shall cause Valeritas Security to, comply with the terms of Section 8.12 and for
such purpose Valeritas Security shall thereafter be a “Subsidiary” and a
“Subsidiary Guarantor” hereunder; and in case of any Event of Default described
in Section 11.01(h), (i) or (j), the Commitment shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations, shall automatically become due and
payable immediately (in the case of the Loans, at the Redemption Price
therefor), without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Obligor.

 

69



--------------------------------------------------------------------------------

SECTION 12

MISCELLANEOUS

12.01 No Waiver. No failure on the part of the Lenders to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

12.02 Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy) delivered, if to Borrower, another Obligor or the
Lenders, to its address specified on the signature pages hereto or its Guarantee
Assumption Agreement, as the case may be, or at such other address as shall be
designated by such party in a notice to the other parties. Except as otherwise
provided in this Agreement, all such communications shall be deemed to have been
duly given upon receipt of a legible copy thereof, in each case given or
addressed as aforesaid. All such communications provided for herein by telecopy
shall be confirmed in writing promptly after the delivery of such communication
(it being understood that non-receipt of written confirmation of such
communication shall not invalidate such communication). Notwithstanding anything
to the contrary in this Agreement, notices, documents, certificates and other
deliverables to the Lenders by any Obligor may be made solely to the Control
Agent and the Control Agent shall promptly deliver such notices, documents,
certificates and other deliverables to the other Lenders.

12.03 Expenses, Indemnification, Etc.

(a) Expenses. Borrower agrees to pay or reimburse (i) the Lenders for all of
their reasonable out of pocket costs and expenses (including the reasonable and
documented out-of-pocket fees and expenses of Morrison & Foerster LLP, special
counsel to the Lenders, and any sales, goods and services or other similar taxes
applicable thereto, and printing, reproduction, document delivery, communication
and travel costs) in connection with (x) the negotiation, preparation, execution
and delivery of this Agreement and the other Loan Documents and the making of
the Loans (exclusive of post-closing costs), (y) post-closing costs and (z) the
negotiation or preparation of any modification, supplement or waiver of any of
the terms of this Agreement or any of the other Loan Documents (whether or not
consummated) and (ii) the Lenders for all of their out of pocket costs and
expenses (including the fees and expenses of legal counsel) in connection with
any enforcement or collection proceedings resulting from the occurrence of an
Event of Default; provided, however, that the Borrower shall not be required to
pay or reimburse any amounts pursuant to Section 12.03(a)(i)(x) in excess of
$300,000; provided further that, so long as the conditions precedent in Section
6.01 shall have been satisfied or waived in accordance with the terms thereof,
then such fees shall be fully credited from the fees paid by the Borrower
pursuant to Section 2.03 on the Closing Date.

(b) Indemnification. Borrower hereby indemnifies the Lenders, their Affiliates,
and their respective directors, officers, employees, attorneys, agents, advisors
and controlling parties (each, an “Indemnified Party”) from and against, and
agrees to hold them harmless against, any

 

70



--------------------------------------------------------------------------------

and all Claims or Losses of any kind (including reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to any investigation, litigation or proceeding or
the preparation of any defense with respect thereto arising out of or in
connection with or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby or thereby or any use made or proposed
to be made with the proceeds of the Loans, whether or not such investigation,
litigation or proceeding is brought by Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in Section 6 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such Claim or Loss is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
No Obligor shall assert any claim against any Indemnified Party, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to this Agreement or any of the other Loan
Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans. Borrower, its Subsidiaries
and Affiliates and their respective directors, officers, employees, attorneys,
agents, advisors and controlling parties are each sometimes referred to in this
Agreement as a “Borrower Party.” No Lender shall assert any claim against any
Borrower Party, on any theory of liability, for consequential, indirect, special
or punitive damages arising out of or otherwise relating to this Agreement or
any of the other Loan Documents or any of the transactions contemplated hereby
or thereby or the actual or proposed use of the proceeds of the Loans.

12.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be amended, waived, modified or supplemented
only by an instrument in writing signed by the Borrower and the Lenders;
provided that any consent, approval, (including without limitation any approval
of or authorization for any amendment, waiver, modification or supplement to any
of the Loan Documents), instruction or other expression of the Lenders under any
of the Loan Documents may be obtained by an instrument in writing signed in one
or more counterparts by Majority Lenders; provided however, that the consent of
all of the Lenders shall be required to:

(i) amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;

(ii) amend the provisions of Section 6;

(iii) amend, modify, discharge, terminate or waive any Security Document if the
effect is to release a material part of the Collateral subject thereto otherwise
than pursuant to the terms hereof or thereof; or

(iv) amend this Section 12.04.

 

71



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, a Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

12.05 Successors and Assigns.

(a) General. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Lenders. Any of the Lenders may assign or otherwise transfer any of their rights
or obligations hereunder to an assignee in accordance with the provisions of
Section 12.05(b), (ii) by way of participation in accordance with the provisions
of Section 12.05(e) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 12.05(g). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 12.05(d) and,
to the extent expressly contemplated hereby, the Indemnified Parties) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any of the Lenders may at any time assign to one or
more Eligible Transferees all or a portion of their rights and obligations under
this Agreement (including all or a portion of the Commitment and the Loans at
the time owing to it) following written notice to the Borrower; provided,
however, that no such assignment shall be made to Borrower, an Affiliate of
Borrower, or any employees or directors of Borrower at any time. Subject to the
recording thereof by the Lenders pursuant to Sections 12.05(c) and 12.05(d),
from and after the effective date specified in each Assignment and Acceptance,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of the Lenders under this Agreement, and correspondingly the
assigning Lender shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of a Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 5 and
Section 12.03. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.05(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.05(e).

(c) Amendments to Loan Documents. To the extent that the Lender that is the
Control Agent has made an assignment pursuant to Section 12.05(b) or to the
extent necessary to reflect new Commitments on Schedule 1, each of the Lenders
and the Obligors agrees to enter into such amendments to the Loan Documents, and
such additional Security Documents and other instruments and agreements, in each
case in form and substance reasonably acceptable to the Lenders and the
Obligors, as shall reasonably be necessary to implement and give effect to any
assignment made under this Section 12.05.

 

72



--------------------------------------------------------------------------------

(d) Register. The Lenders, acting solely for this purpose as agents of Borrower,
shall maintain at one of its offices, which shall be the office of the Control
Agent, a register for the recordation of the name and address of any assignee of
the Lenders and the Commitment and outstanding principal amount of the Loans
owing thereto (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and Borrower may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as the “Lender” hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by Borrower, at any reasonable time and from
time to time upon reasonable prior notice.

(e) Participations. Any of the Lenders may at any time, without the consent of,
or notice to, Borrower, sell participations to any Person (other than a natural
person or Borrower or any of the Borrower’s Affiliates or Subsidiaries or to any
Person that would not constitute an Eligible Transferee) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of the Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
shall continue to deal solely and directly with the Lenders in connection
therewith.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest. Subject to Section 12.05(f), Borrower agrees that each Participant
shall be entitled to the benefits of Section 5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
12.05(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.04(a) as though it were the Lender.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 5.01 or 5.05 than a Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

(g) Certain Pledges. The Lenders may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and any other
Loan Document to secure obligations of the Lenders, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lenders from any of their
obligations hereunder or substitute any such pledgee or assignee for the Lenders
as a party hereto.

 

73



--------------------------------------------------------------------------------

12.06 Survival. Sections 5.01, 5.03, 5.05, 6.01(g)(iv), 12.03, 12.05, 12.09,
12.10, 12.11, 12.12, 12.13, 12.14 and Section 13 (solely to the extent
guaranteeing any of the obligations under the foregoing Sections) shall survive
the repayment of the Loans and the termination of the Commitment and, in the
case of the Lenders’ assignment of any interest in the Commitment or the Loans
hereunder, shall survive, in the case of any event or circumstance that occurred
prior to the effective date of such assignment, the making of such assignment,
notwithstanding that the Lenders may cease to be “Lenders” hereunder. In
addition, each representation and warranty made, or deemed to be made by a
notice of the Loans, herein or pursuant hereto shall survive the making of such
representation and warranty.

12.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

12.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

12.09 Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

12.10 Jurisdiction, Service of Process and Venue.

(a) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 12.10(a) is for the benefit of the
Lenders only and, as a result, no Lender shall be prevented from taking
proceedings in any other courts with jurisdiction. To the extent allowed by
applicable Laws, the Lenders may take concurrent proceedings in any number of
jurisdictions.

(b) Alternative Process. Nothing herein shall in any way be deemed to limit the
ability of the Lenders to serve any such process or summonses in any other
manner permitted by applicable law.

(c) Waiver of Venue, Etc. Each Obligor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document and hereby further irrevocably waives
to the fullest extent permitted by law any claim

 

74



--------------------------------------------------------------------------------

that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. A final judgment (in respect of which time for
all appeals has elapsed) in any such suit, action or proceeding shall be
conclusive and may be enforced in any court to the jurisdiction of which such
Obligor is or may be subject, by suit upon judgment.

12.11 Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

12.12 Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

12.13 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. EACH OBLIGOR
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION
HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT,
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN
OR ORAL, OF OR WITH THE LENDERS OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

12.14 Severability. If any provision hereof is found by a court to be invalid or
unenforceable, to the fullest extent permitted by applicable law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

12.15 No Fiduciary Relationship. Borrower acknowledges that the Lenders have no
fiduciary relationship with, or fiduciary duty to, Borrower arising out of or in
connection with this Agreement or the other Loan Documents, and the relationship
between the Lenders and the Borrower are solely that of creditor and debtor.
This Agreement and the other Loan Documents do not create a joint venture among
the parties.

12.16 Confidentiality. The Lenders agree to maintain the confidentiality of the
Confidential Information (as defined in the Non-Disclosure Agreement (defined
below)) in accordance with the terms of that certain non-disclosure agreement
dated March 1, 2013 among Borrower and Capital Royalty, L.P (the “Non-Disclosure
Agreement”). Each new Lender that becomes party to this Agreement and each
Participant hereby agrees to be bound by the terms of the Non-Disclosure
Agreement. The parties to this Agreement shall prepare a mutually agreeable
press release announcing the completion of this transaction on the date hereof.

 

75



--------------------------------------------------------------------------------

12.17 USA PATRIOT Act. The Lenders hereby notify the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), they are required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the Act.

12.18 Maximum Rate of Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “Maximum Rate”). If the Lenders
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans, and not to the payment
of interest, or, if the excessive interest exceeds such unpaid principal, the
amount exceeding the unpaid balance shall be refunded to the applicable Obligor.
In determining whether the interest contracted for, charged, or received by the
Lenders exceeds the Maximum Rate, the Lenders may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Indebtedness and other obligations of any Obligor hereunder, or (d) allocate
interest between portions of such Indebtedness and other obligations under the
Loan Documents to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable Law.

12.19 Certain Waivers.

(a) Real Property Security Waivers.

(i) Each Obligor acknowledges that all or any portion of the Obligations may now
or hereafter be secured by a Lien or Liens upon real property evidenced by
certain documents including, without limitation, deeds of trust and assignments
of rents. Lenders may, pursuant to the terms of said real property security
documents and applicable law, foreclose under all or any portion of one or more
of said Liens by means of judicial or nonjudicial sale or sales. Each Obligor
agrees that Lenders may exercise whatever rights and remedies they may have with
respect to said real property security, all without affecting the liability of
any Obligor under the Loan Documents, except to the extent Lenders realize
payment by such action or proceeding. No election to proceed in one form of
action or against any party, or on any obligation shall constitute a waiver of
Lenders’ rights to proceed in any other form of action or against any Obligor or
any other Person, or diminish the liability of any Obligor, or affect the right
of Lenders to proceed against any Obligor for any deficiency, except to the
extent Lenders realize payment by such action, notwithstanding the effect of
such action upon any Obligor’s rights of subrogation, reimbursement or
indemnity, if any, against Obligor or any other Person.

(ii) To the extent permitted under applicable law, each Obligor hereby waives
any rights and defenses that are or may become available to such Obligor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code.

 

76



--------------------------------------------------------------------------------

(iii) To the extent permitted under applicable law, each Obligor hereby waives
all rights and defenses that such Obligor may have because the Obligations are
or may be secured by real property. This means, among other things:

(A) Lenders may collect from any Obligor without first foreclosing on any real
or personal property collateral pledged by any other Obligor;

(B) If Lenders foreclose on any real property collateral pledged by any Obligor:

(1) The amount of the Loans may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

(2) Lenders may collect from each Obligor even if Lenders, by foreclosing on the
real property collateral, have destroyed any right that such Obligor may have to
collect from any other Obligor.

(3) To the extent permitted under applicable law, this is an unconditional and
irrevocable waiver of any rights and defenses each Obligor may have because the
Obligations are or may be secured by real property. These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure.

(iv) To the extent permitted under applicable law, each Obligor waives all
rights and defenses arising out of an election of remedies by Lenders, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Obligor’s rights of
subrogation and reimbursement against the principal by the operation of Section
580d of the California Code of Civil Procedure or otherwise.

(b) Waiver of Marshaling. WITHOUT LIMITING THE FOREGOING IN ANY WAY, EACH
OBLIGOR HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE THE
MARSHALING OF ANY ASSETS OF ANY OBLIGOR, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY PAYMENTS MADE OR OBLIGATIONS PERFORMED.

SECTION 13

GUARANTEE

13.01 The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Lenders and their successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Loans and all fees and other amounts from time
to time owing to the Lenders by Borrower under this Agreement or under any other
Loan Document and by any other Obligor under any of the Loan Documents, in each
case strictly in accordance with the terms thereof (such obligations being

 

77



--------------------------------------------------------------------------------

herein collectively called the “Guaranteed Obligations”). The Subsidiary
Guarantors hereby further jointly and severally agree that if Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Subsidiary Guarantors will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

13.02 Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 13.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of Borrower under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 13.02 that the obligations of the Subsidiary Guarantors hereunder shall
be absolute and unconditional, joint and several, under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(d) any lien or security interest granted to, or in favor of, the Lenders as
security for any of the Guaranteed Obligations shall fail to be perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Lenders exhaust any right, power or remedy or proceed against Borrower under
this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

13.03 Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 13 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in

 

78



--------------------------------------------------------------------------------

bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Lenders on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Lenders in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

13.04 Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
(other than the Warrant Obligations) and the expiration and termination of the
Commitment of the Lenders under this Agreement they shall not exercise any right
or remedy arising by reason of any performance by them of their guarantee in
Section 13.01, whether by subrogation or otherwise, against Borrower or any
other guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations.

13.05 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Lenders, the obligations of Borrower
under this Agreement and under the other Loan Documents may be declared to be
forthwith due and payable as provided in Section 11 (and shall be deemed to have
become automatically due and payable in the circumstances provided in Section
11) for purposes of Section 13.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of Section 13.01.

13.06 Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 13 constitutes an instrument for
the payment of money, and consents and agrees that the Lender, at its sole
option, in the event of a dispute by such Subsidiary Guarantor in the payment of
any moneys due hereunder, shall have the right to proceed by motion for summary
judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R § 3213.

13.07 Continuing Guarantee. The guarantee in this Section 13 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

13.08 Rights of Contribution. The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section 13.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 13 and

 

79



--------------------------------------------------------------------------------

such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations. For purposes of this Section 13.08, (i) “Excess Funding Guarantor”
means, in respect of any Guaranteed Obligations, a Subsidiary Guarantor that has
paid an amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Borrower and
the Subsidiary Guarantors hereunder and under the other Loan Documents) of all
of the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

13.09 General Limitation on Guarantee Obligations. In any action or proceeding
involving any provincial, territorial or state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Guarantor under
Section 13.01 would otherwise, taking into account the provisions of
Section 13.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 13.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, the Lenders or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

13.10 Collateral and Guaranty Matters. Each of the Lenders (including the
Control Agent) agree:

(a) to release any Lien on any property granted to or held by the Control Agent
or any Lender under any Loan Document (i) upon the payment in full in cash of
all Obligations and the termination or expiration of all Commitments or (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document;

(b) to release any Subsidiary Guarantor from its obligations under Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by any Lender or
the Control Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.02(e) solely to the extent the Liens of
any Lender or the Control Agent being subordinated encumber the specific assets
financed by such Lien holder.

[Signature Pages Follow]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: VALERITAS, INC. By  

LOGO [g150397exeeepg81.jpg]

  Name:   James Dentzer   Title:   Chief Financial Officer Address for Notices:
750 Route 202 South, Suite 100 Bridgewater, NJ 08807 Attn:   James Dentzer Tel.:
  (908) 927-9920 Fax:   (908) 927-9927 Email:   jdentzer@valeritas.com

 

[Signature Page to Term Loan Agreement]

 

S-1



--------------------------------------------------------------------------------

LENDERS: CAPITAL ROYALTY PARTNERS II L.P.

           

  By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner  

           

  By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner     By    LOGO
[g150397stamp158a.jpg]       Name:   Charles Tate      

Title:

  Sole Member

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@capitalroyalty.com

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.

           

  By CAPITAL ROYALTY PARTNERS II - PARALLEL FUND “A” GP L.P., its General
Partner  

           

 

By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General Partner

    By   

LOGO [g150397stamp158b.jpg]

      Name:   Charles Tate       Title:   Sole Member

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@capitalroyalty.com

 

[Signature Page to Term Loan Agreement]

 

S-3



--------------------------------------------------------------------------------

PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.        By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP L.P., its General Partner          By PARALLEL
INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner     By  

LOGO [g150397stamp159.jpg]

     

 

      Name:   Charles Tate       Title:   Sole Member

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@capitalroyalty.com

 

[Signature Page to Term Loan Agreement]

 

S-4



--------------------------------------------------------------------------------

Schedule 1

to Term Loan Agreement

COMMITMENTS

 

Lender

   Commitment      Proportionate
Share  

Capital Royalty Partners II L.P.

   $ 25,330,857         25.3308569 % 

Capital Royalty Partners II – Parallel Fund “A” L.P.

   $ 54,659,143         54.6591431 % 

Parallel Investment Opportunities Partners II L.P.

   $ 29,010,000         20.0100000 %    

 

 

    

 

 

 

TOTAL

   $ 100,000,000         100 %    

 

 

    

 

 

 

WARRANT SHARES

 

Lender

   Number of
Warrant Shares
of Common
Stock (First
Borrowing)      Number of
Warrant
Shares of
Common
Stock
(Second
Borrowing)1     Number of
Warrant
Shares of
Common
Stock (Third
Borrowing) 2  

Capital Royalty Partners II L.P.

     1,181,819         [596,879 ]      [611,299 ] 

Capital Royalty Partners II – Parallel Fund “A” L.P.

     2,550,139         [1,287,949 ]      [1,319,066 ] 

Parallel Investment Opportunities Partners II L.P.

     933,573         [471,502 ]      [482,893 ]    

 

 

    

 

 

   

 

 

 

TOTAL

     4,665,531         [2,356,329 ]      [2,413,258 ]    

 

 

    

 

 

   

 

 

 

 

1  Subject to adjustment prior to the second Borrowing in accordance with
Section 7.21

2  Subject to adjustment prior to the third Borrowing in accordance with Section
7.21



--------------------------------------------------------------------------------

Schedule 7.05(b)

to Term Loan Agreement

CERTAIN INTELLECTUAL PROPERTY

PATENTS AND PATENT APPLICATIONS

 

VALT Ref. No.

 

Territory

 

Invention

 

Priority
Application

 

Priority Appln.
Filing Date

 

Application No.

 

Appln. Filing
Date

 

Status

 

Patent No.

 

Issue Date

VALT-002   US   Injection Devices       60/112,805   18-Dec-98   expired    
VALT-002-101   US   Injection Devices   60/112,805   18-Dec-98   09/465,573  
17-Dec-99   granted   US 6,406,455 B1   18-Jun-02 VALT-002-102   US   Injection
Devices   60/112,805   18-Dec-98   10/175,541   18-Jun-02   granted   US
6,960,184   1-Nov-05 VALT-002-103   US   Injection Devices   60/112,805  
18-Dec-98   11/063,500   22-Feb-05   granted   US 7,740,607   14-Jul-05
VALT-002-WO1   WO   Injection Devices   60/112,805   18-Dec-98   PCT/US99/30172
  17-Dec-99   expired     VALT-002-EP1   EP & EPP1   Injection Devices  
60/112,805 & PCT/US99/30172  

18-Dec-98

18-Dec-99

  99968496.2   17-Dec-99   granted/validated   1144031   26-Oct-05 VALT-003-101
  US   Electroactive Pore   60/120,879   18-Feb-99   09/507,317   18-Feb-00  
granted   US 6,314,317 B1   6-Nov-01 VALT-003-102   US   Electroactive Pore  
60/120,879   18-Feb-99   09/878,573   11-Jun-01   granted   US 6.490.483 B2  
3-Dec-02 VALT-003-103   US   Electroactive Pore   60/120,879   18-Feb-99  
10/306,767   26-Nov-02   granted   US 7,187,969 B2   6-Mar-07 VALT-003-104   US
  Electroactive Pore   60/120,879   18-Feb-99   11/714,079   05-Mar-07  
abandoned     VALT-003-WO1   WO   Electroactive Pore   60/120,879   18-Feb-99  
PCT/US00/04273   18-Feb-00   expired     VALT-003-JP1   JP   Electroactive Pore
  60/120,879 & PCT/US00/04273  

18-Feb-99

18-Feb-00

  2000-599456   18-Feb-00   abandoned     VALT-003-IL1   IL   Electroactive Pore
 

60/120,879

PCT/US00/04273

 

18-Feb-99

18-Feb-00

  144948   18-Feb-00   granted   144948   29-May-11 VALT-003-HK1   WO  
Electroactive Pore  

60/120,879

PCT/US00/04273 00194640.8

 

18-Feb-99

18-Feb-00

18-Feb-00

  02102212.6   18-Feb-00   abandoned    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority
Application

 

Priority Appln.
Filing Date

 

Application No.

 

Appln. Filing
Date

 

Status

 

Patent No.

 

Issue Date

VALT-003-EP1   EP   Elecroactive Pore   60/120,879 PCT/US00/04273  

18-Feb-99

18-Feb-00

  00194640.8   18-Feb-00   granted   1161277   11-Oct-06 VALT-003-DE1   DE  
Elecroactive Pore   60/120,879 PCT/US00/04273  

18-Feb-99

18-Feb-00

  00194640.8   18-Feb-00   granted   1161277   11-Oct-06 VALT-003-GB1   GB  
Elecroactive Pore   60/120,879 PCT/US00/04273  

18-Feb-99

18-Feb-00

  00194640.8   18-Feb-00   granted   1161277   11-Oct-06 VALT-003-CA1   CA  
Elecroactive Pore   60/120,879 PCT/US00/04273  

18-Feb-99

18-Feb-00

  2,362,814   18-Feb-00   abandoned     VALT-003-AU1   AU   Electroactive Pore  

60/120,879

PCT/US00/04273

 

18-Feb-99

18-Feb-00

  36003/00   18-Feb-00   granted   767510   26-Feb-04 VALT-004-001   US  
Injection Device       60/174,876   7-Jan-00   expired     VALT-004-101   US  
Injection Device   60/174,876   7-Jan-00   09/755,906   5-Jan-01   granted  
US 6,616,627 B2   9-Sep-03 VALT-004-102   US   Injection Device   60/174,876  
7-Jan-00   10/658,116   8-Sep-03   granted   US 7,806,867   5-Oct-10
VALT-004-WO1   WO   Injection Device   60/174,876   7-Jan-00   PCT/US01/00346  
4-Jan-01   expired     VALT-004-EP1   EP & EPP2   Injection Device   60/174,876
PCT/USO1/00346  

7-Jan-00

4-Jan-01

  1908589.3   4-Jan-01   opposed   1296730   16-Mar-11 VALT-004-DE1   DE  
Injection Device   same as above  

7-Jan-00

4-Jan-01

  1908589.3   4-Jan-01   validated/granted   60144229.6-08   16-Mar-11
VALT-004-CA1   CA   Injection Device   same as above  

7-Jan-00

4-Jan-01

  2,396,569   4-Jan-01   granted   2,396,569   23-Mar-10 VALT-004-AU1   AU  
Injection Device   same as above  

7-Jan-00

4-Jan-01

  3644101   4-Jan-01   granted   783680   9-Mar-06 VALT-004-AU2   AU   Injection
Device   same as above  

7-Jan-00

4-Jan-01

  2006200790   4-Jan-01   granted   2006200790   30-Oct-08 VALT-007-001   US  
Injection Systems       60/250,537   30-Nov-00   expired     VALT-007-101   US  
Injection Systems  

60/250,410

60/250,425

60/250,537

60/250,573

  30-Nov-00   10/001,002   14-Nov-02   granted   US 7,931,614   26-Apr-11
VALT-007-102   US   Injection Systems   same as above   same as above  
09/999,549   30-Nov-01   abandoned    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority
Application

 

Priority Appln.
Filing Date

 

Application No.

 

Appln. Filing
Date

 

Status

 

Patent No.

 

Issue Date

VALT-007-103   US   Injection Systems   same as above   same as above  
10/007,061   30-Nov-01   granted   US 7,150,409   19-Dec-06 VALT-007-104   US  
Injection Systems   same as above   same as above   13/053,024   21-Mar-11  
pending     VALT-007-WO1   WO   Injection Systems   same as above   same as
above   PCT/US01/46029   30-Nov-01   expired     VALT-007-KR1   KR   Injection
Systems   same as above & PCT/US01/46029  

30-Nov-00

30-Nov-01

  2003-7007279   30-Nov-01   abandoned     VALT-007-JP1   JP   Injection Systems
  same as above   same as above   2002-552611   30-Nov-01   granted   4434583  
8-Jan-10 VALT-007-JP2   JP   Injection Systems   same as above   same as above  
2008-116059   30-Nov-01   abandoned     VALT-007-JP3   JP   Injection Systems  
same as above   same as above   2009-188071   30-Nov-01   abandoned    
VALT-007-JP4   JP   Injection Systems   same as above   same as above  
2012-207418   30-Nov-2001   pending     VALT-007-EP1   EP   Injection Systems  
same as above   same as above   01994145.9   30-Nov-01   pending    
VALT-007-CA1   CA   Injection Systems   same as above   same as above  
2,430,499   30-Nov-01   granted   2,430,499   22-May-12 VALT-007-AU1   AU  
Injection Systems   same as above   same as above   2002246572   30-Nov-01  
abandoned     VALT-007-AU2   AU   Injection Systems   same as above   same as
above   2007202665   30-Nov-01   granted   2007202665   3-Jun-10 VALT-013   US  
Sensor System       60/250,295   30-Nov-00   expired     VALT-020   US  
Injection Devices       60/250,410   30-Nov-00   expired     VALT-021   US  
Injection Devices       60/250,413   30-Nov-00   expired     VALT-019   US  
Injector Safety Lock       60/250,425   30-Nov-00   expired     VALT-008   US  
Injection Devices       60/250,573   30-Nov-00   expired     VALT-017   US  
Fluid Delivery Device       60/250,403   30-Nov-00   expired    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority
Application

 

Priority Appln.
Filing Date

 

Application No.

 

Appln. Filing
Date

 

Status

 

Patent No.

 

Issue Date

VALT-016   US   Fluid Delivery Systems       60/250,408   30-Nov-00   expired  
  VALT-014   US  

Electrochemical

Cell

      60/250,409   30-Nov-00   expired     VALT-018   US   Fluid Delivery
Systems and Methods       60/250,422   30-Nov-00   expired     VALT-015   US  
Fluid Delivery Systems and Methods       60/250,927   30-Nov-00   expired    
VALT-011-001   US   Fluid Delivery Systems       60/250,538   30-Nov-00  
expired     VALT-011-101   US   Fluid Delivery and Measurement Systems and
Methods  

60/250,538

60/250,408

60/250/295

60/250,927

60/250,422

60/250,413

60/250,403

60/250,409

 

30-Nov-00

24-Sep-01

  10/006,526   30-Nov-01   granted   US 6,939,324 B2   6-Sep-05 VALT-011-102  
US   Fluid Delivery and Measurement Systems and Methods   same as above  
30-Nov-00   11/219,944   6-Sep-05   granted   US 7,481,792   27-Jan-09
VALT-011-103   US   Fluid Delivery and Measurement Systems and Methods   same as
above   30-Nov-00   12/336,246   16-Dec-08   pending     VALT-011-104   US  
Fluid Delivery and Measurement Systems and Methods   same as above   30-Nov-00  
13/743,892   17-Jan-2013   pending     VALT-011-WO1   WO   Fluid Delivery and
Measurement Systems and Methods   same as above   30-Nov-01   PCT/US01/46028  
30-Nov-01   expired    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority
Application

 

Priority Appln.
Filing Date

 

Application No.

 

Appln. Filing
Date

 

Status

 

Patent No.

 

Issue Date

VALT-011-EP1   EP   Fluid Delivery and Measurement Systems and Methods   same as
above & PCT/US01/46028  

30-Nov-00

30-Nov-01

  01988242.2   30-Nov-01   pending     VALT-011-EP2   EP   Fluid Delivery and
Measurement Systems and Methods   same as above & PCT/US01/46028  

30-Nov-00

30-Nov-01

  12190927.9   30-Nov-01   pending     VALT-011-EP3   EP   Fluid Delivery and
Measurement Systems and Methods   same as above & PCT/US01/46028  

30-Nov-00

30-Nov-01

  12190928.7   30-Nov-01   pending     VALT-011-CA1   CA   Fluid Delivery and
Measurement Systems and Methods   same as above   same as above   2,430,590  
30-Nov-01   granted   2,430,590   14-Aug-12 VALT-011-CA2   CA   Fluid Delivery
and Measurement Systems and Methods   same as above   same as above   2,782,501
  30-Nov-01   pending     VALT-023-001   US   Microneedle, Microneedle arrays,
and systems and methods relating to same       60/323,417   19-Sep-01   expired
    VALT-023-101   US   Microneedle, Microneedle arrays, and systems and methods
relating to same   60/323,417   19-Sep-01   10/251,480   19-Sep-02   granted  
8,361,037   29-Jan-13



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority
Application

 

Priority Appln.
Filing Date

 

Application No.

 

Appln. Filing
Date

 

Status

 

Patent No.

 

Issue Date

VALT-023-WO1   WO   Microneedle, Microneedle arrays, and systems and methods
relating to same   60/323,417   19-Sep-01   PCT/US02/29913   19-Sep-02   expired
    VALT-025-001   US   Microneedle systems and methods relating to same      
60/323,852   21-Sep-01   expired     VALT-025-101   US   Gas Pressure Actuated
Microneedle Arrays, and Systems and methods relating to same   60/323,852  
21-Sep-01   10/252,739   23-Sep-02   pending     VALT-025-WO1   WO   Gas
Pressure Actuated Microneedle Arrays, and Systems and methods relating to same  
60/323,417   19-Sep-01   PCT/USO2/30117   23-Sep-02   expired     VALT-025-EP1  
EP & EPP3   Gas Pressure Actuated Microneedle Arrays, and Systems and methods
relating to same   60/323,417 & PCT/USO2/30117  

19-Sep-01

23-Sep-02

  02766341.8   23-Sep-02   granted   1471953   16-Feb-11 VALT-025-CA1   CA   Gas
Pressure Actuated Microneedle Arrays, and Systems and methods relating to same  
60/323,852 & PCT/USO2/30117  

19-Sep-01

23-Sep-02

  2,499,838   23-Sep-02   granted   2,499,838   18-Dec-12



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority
Application

 

Priority Appln.
Filing Date

 

Application No.

 

Appln. Filing
Date

 

Status

 

Patent No.

 

Issue Date

VALT-027-001   US   Stacked Microneedle Systems       60/174,023   30-Dec-99  
expired     VALT-027-101   US   Stacked Microneedle Systems   60/174,023  
30-Dec-99   09/747,768   22-Dec-00   abandoned     VALT-027-WO1   WO   Stacked
Microneedle Systems   60/174,023   30-Dec-99   PCT/US00/35144   22-Dec-00  
expired     VALT-027-EP1   EP   Stacked Microneedle Systems   60/174,023 &
PCT/US00/35144  

30-Dec-99

22-Dec-00

  00990324.6   22-Dec-00   withdrawn     VALT-027-CA1   CA   Stacked Microneedle
Systems   60/174,023 & PCT/US00/35144  

30-Dec-99

22-Dec-00

  2,396,767   22-Dec-00   abandoned     VALT-027-AU1   AU   Stacked Microneedle
Systems   60/174,023 & PCT/US00/35144  

30-Dec-99

22-Dec-00

  27365/01   22-Dec-00   abandoned     VALT-027-AU2   AU   Stacked Microneedle
Systems   60/174,023 & PCT/US00/35144  

30-Dec-99

22-Dec-00

  2005222551   22-Dec-00   abandoned     VALT-027-AU3   AU   Stacked Microneedle
Systems   60/174,023 & PCT/US00/35144  

30-Dec-99

22-Dec-00

  2009201331   22-Dec-00   abandoned     VALT-028-001   US   Microneedle Adapter
      60/247,571   9-Nov-00   expired     VALT-028-101   US   Microneedle
Adapter   60/247,571   9-Nov-00   09/992,656   6-Nov-01   abandoned    
VALT-028-102   US   Microneedle Adapter   60/247,571   9-Nov-00   10/412,384  
11-Apr-03   abandoned     VALT-028-103   US   Microneedle Adapter   60/247,571  
9-Nov-00   11/997,158   22-Oct-07   abandoned     VALT-028-WO1   WO  
Microneedle Adapter   60/247,571   9-Nov-00   PCT/US01/46845   8-Nov-01  
expired    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-029-001   US   Microneedle Array Systems to align and form optical
components       60/257,757   21-Dec-00   expired     VALT-029-101   US  
Microneedle Array Systems to align and form optical components   60/257,757  
21-Dec-00   10/027,115   20-Dec-01   granted   US 7,027,478 B2   11-Apr-06
VALT-029-WO1   WO   Microneedle Array Systems   60/257,757   21-Dec-00  
PCT/US01/49797   20-Dec-01   expired     VALT-030-001   US   Switchable
Microneedle Arrays and Systems and Methods relating to same       60/325,522  
28-Sep-01   expired     VALT-030-101   US   Switchable Microneedle Arrays and
Systems and Methods relating to same   60/325,522   28-Sep-01   10/260,711  
30-Sep-02   abandoned     VALT-030-102   US   Switchable Microneedle Arrays and
Systems and Methods relating to same   60/325,522   28-Sep-01   11/975,353  
18-Oct-07   abandoned     VALT-030-WO1   WO   Switchable Microneedle Arrays and
Systems and Methods relating to same   60/325,522   28-Sep-01   PCT/US02/30993  
30-Sep-02   expired    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-030-EP1   EP   Switchable Microneedle Arrays and Systems and Methods
relating to same   60/325,522   28-Sep-01   02780401.2   30-Sep-02   abandoned  
  VALT-030-CA1   CA   Switchable Microneedle Arrays and Systems and Methods
relating to same   60/325,522   28-Sep-01   2,500,452   30-Sep-02   abandoned  
  VALT-031-001   US   Fluid Delivery Systems and Methods       60/324,412  
24-Sep-01   expired     VALT-032-001   US   Microneedle with Membrane      
60/325,736   28-Sep-01   expired     VALT-032-101   US   Microneedle with
Membrane   60/325,736   28-Sep-01   10/261,093   30-Sep-02   abandoned    
VALT-032-102   US   Microneedle with Membrane   60/325,736   28-Sep-01  
10/993,927   19-Nov-04   abandoned     VALT-032-103   US   Microneedle with
Membrane   60/325,736   28-Sep-01   12/152,138   12-May-08   abandoned    
VALT-032-WO1   WO   Microneedle with Membrane   60/325,736   28-Sep-01  
PCT/US02/31153   30-Sep-02   expired     VALT-032-EP1   EP   Microneedle with
Membrane   60/325,736 & PCT/US02/31153  

28-Sep-01

30-Sep-02

  02773681.8   30-Sep-02   withdrawn     VALT-032-CA1   CA   Microneedle with
Membrane   60/325,736 & PCT/US02/31153  

28-Sep-01

30-Sep-02

  2,500,453   30-Sep-02   abandoned     VALT-034-001   US   Microneedle Array
Patch       60/416,740   7-Oct-02   expired     VALT-034-101   US   Microneedle
Array Patch   60/416,740   7-Oct-02   10/681,777   7-Oct-03   abandoned    
VALT-034-102   US   Microneedle Array Patch   60/416,740   7-Oct-02   11/975,717
  19-Oct-07   granted   8,162,901   24-Apr-12 VALT-034-EP1   EP   Microneedle
Array Patch   60/416,740 & PCT/US03/31847  

7-Oct-02

7-Oct-03

  03808167.5   7-Oct-03   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-034-WO1   WO   Microneedle Array Patch   60/416,740   7-Oct-02  
PCT/US03/31847   7-Oct-03   expired     VALT-035-001   US   Hydraulically
Actuated Pump for Long Duration Medicament Administration       60/465,070  
23-Apr-03   expired     VALT-035-101   US   Hydraulically Actuated Pump for Long
Duration Medicament Administration   60/465,070   23-Apr-03   10/831,354  
23-Apr-04   granted   US 7,530,968   12-May-09 VALT-035-102   US   Hydraulically
Actuated Pump for Long Duration Medicament Administration   60/465,070  
23-Apr-03   12/336,363   16-Dec-08   Granted   US 8,070,726   06-Dec-11
VALT-035-103   US   Hydraulically Actuated Pump for Long Duration Medicament
Administration   60/465,070   23-Apr-03   12/336,395   16-Dec-08   pending    
VALT-035-104   US   Hydraulically Actuated Pump for Long Duration Medicament
Administration   60/465,070   23-Apr-03   12/762,307   17-Apr-10   pending    
VALT-035-WO1   WO   Hydraulically Actuated Pump for Long Duration Medicament
Administration   60/465,070   23-Apr-03   PCT/US04/12797   23-Apr-04   expired  
 



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-035-EP1   EP   Hydraulically Actuated Pump for Long Duration Medicament
Administration   60/465,070 & PCT/US04/12797  

23-Apr-03

23-Apr-04

  04760179.4   23-Apr-04   pending     VALT-035-JP1   JP   Hydraulically
Actuated Pump for Long Duration Medicament Administration   same as above   same
as above   2006-513327   23-Apr-04   granted   4565193   13-Aug-10 VALT-035-JP2
  JP   Hydraulically Actuated Pump for Long Duration Medicament Administration  
same as above   same as above   2009-44928   23-Apr-04   abandoned    
VALT-035-JP3   JP   Hydraulically Actuated Pump for Long Duration Medicament
Administration   same as above   same as above   2012-249271   23-Apr-04  
pending     VALT-035-JP4   JP   Hydraulically Actuated Pump for Long Duration
Medicament Administration   same as above   same as above   2012-249272  
23-Apr-04   pending     VALT-035-CA1   CA   Hydraulically Actuated Pump for Long
Duration Medicament Administration   same as above   same as above   2,523,267  
23-Apr-04   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-035-AU1   AU   Hydraulically Actuated Pump for Long Duration Medicament
Administration   same as above   same as above   2004232858   23-Apr-04  
granted   2004232858   22-Oct-09 VALT-035-AU2   AU   Hydraulically Actuated Pump
for Long Duration Medicament Administration   same as above   same as above  
2009202856   23-Apr-04   granted   2009202856   21-Jun-12 VALT-035-AU3   AU  
Hydraulically Actuated Pump for Long Duration Medicament Administration   same
as above   same as above   2012201924   23-Apr-04   pending     VALT-037-101  
US   Methods and Devices for Delivering Agents Across Biological Barriers      
11/198,024   5-Aug-05   abandoned     VALT-037-102   US   Methods and Devices
for Delivering Agents Across Biological Barriers   11/198,024   5-Aug-05  
12/414,330   30-Mar-09   pending     VALT-037-103   US   Methods and Devices for
Delivering Agents Across Biological Barriers   11/198,024   5-Aug-05  
12/617,566   12-Nov-09   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-037-AU1   AU   Methods and Devices for Delivering Agents Across Biological
Barriers   11/198,024   5-Aug-05   2006278258   7-Aug-06   granted   2006278258
  28-Jun-12 VALT-037-AU2   AU   Methods and Devices for Delivering Agents Across
Biological Barriers   2006278258   5-Aug-05   2012203204   07-Aug-2006   pending
    VALT-037-CA1   CA   Methods and Devices for Delivering Agents Across
Biological Barriers   11/198,024   5-Aug-05   2,659,785   7-Aug-06   pending    
VALT-037-JP1   JP   Methods and Devices for Delivering Agents Across Biological
Barriers   11/198,024   5-Aug-05   2008-525284   7-Aug-06   pending    
VALT-037-JP2   JP   Methods and Devices for Delivering Agents Across Biological
Barriers   2008-525284   7-Aug-06   2013-000238   7-Aug-06   pending    
VALT-037-EP1   EP   Methods and Devices for Delivering Agents Across Biological
Barriers   11/198,024   5-Aug-05   06801016.4   7-Aug-06   pending    
VALT-037-EP2   EP   Methods and Devices for Delivering Agents Across Biological
Barriers   06801016.4   07-Aug-2006   12177394.9   07-Aug-2006   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-037-WO1   WO   Methods and Devices for Delivering Agents Across Biological
Barriers   11/198,024   5-Aug-05   PCT/US06/030981   7-Aug-06   expired    
VALT-038-001   US   Methods and Devices for Delivering GLP-1 and Uses Thereof  
    60/585,330   2-Jul-04   expired     VALT-038-101   US   Methods and Devices
for Delivering GLP-1 and Uses Thereof   60/585,330   2-Jul-04   11/175,990  
5-Jul-05   pending     VALT-038-WO1   WO   Methods and Devices for Delivering
GLP-1 and Uses Thereof   60/585,330   2-Jul-04   PCT/US05/023818   5-Jul-05  
expired     VALT-US1-1000   US   Multi-Cartridge Fluid Delivery Device      
60/787,616   30-Mar-06   expired     VALT-WO1-1000   WO   Multi-Cartridge Fluid
Delivery Device   60/787,616   30-Mar-06   PCT/US07/065363   28-Mar-07   expired
    VALT-AU1-1000   AU   Multi-Cartridge Fluid Delivery Device   60/787,616 &
PCT/US07/065363  

30-Mar-06

28-Mar-07

  2007233231   28-Mar-07   granted   2007233231   9-Jun-11 VALT-AU2-1000   AU  
Multi-Cartridge Fluid Delivery Device   same as above   same as above  
2011201473   28-Mar-07   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-CA1-1000   CA   Multi-Cartridge Fluid Delivery Device   same as above  
same as above   2,646,324   28-Mar-07   pending     VALT-CN1-1000   CN  
Multi-Cartridge Fluid Delivery Device   same as above   same as above  
200780020245.9   28-Mar-07   allowed     VALT-CN2-1000   CN   Multi-Cartridge
Fluid Delivery Device   same as above   same as above   201310119427.9  
28-Mar-07   pending     VALT-EP1-1000   EP   Multi-Cartridge Fluid Delivery
Device   same as above   same as above   07759578.3   28-Mar-07   pending    
VALT-HK1-1000   HK   Multi-Cartridge Fluid Delivery Device   same as above  
same as above   09105477.2   28-Mar-07   pending     VALT-IL1-1000   IL  
Multi-Cartridge Fluid Delivery Device   same as above   same as above   194452  
28-Mar-07   pending     VALT-IN1-1000   IN   Multi-Cartridge Fluid Delivery
Device   same as above   same as above   8997/DELNP/2008   28-Mar-07   pending  
  VALT-JP1-1000   JP   Multi-Cartridge Fluid Delivery Device   same as above  
same as above   2009-503245   28-Mar-07   pending     VALT-JP2-1000   JP  
Multi-Cartridge Fluid Delivery Device   same as above   same as above  
2012-255233   28-Mar-07   pending     VALT-KR1-1000   KR   Multi-Cartridge Fluid
Delivery Device   same as above   same as above   10-2008-7026677   28-Mar-07  
pending     VALT-RU1-1000   RU   Multi-Cartridge Fluid Delivery Device   same as
above   same as above   2008143015   28-Mar-07   granted   2438719   10-Jan-12
VALT-SG1-1000   SG   Multi-Cartridge Fluid Delivery Device   same as above  
same as above   200807302-5   28-Mar-07   granted   146773   31-Aug-11



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-SG2-1000   SG   Multi-Cartridge Fluid Delivery Device   same as above  
same as above   201104696-8   28-Mar-07   pending     VALT-US1-1000   US  
Multi-Cartridge Fluid Delivery Device   60/787,616   30-Mar-06   12/295,173  
29-Sep-08   granted   US 7,914,499   29-Mar-11 VALT-102-1000   US  
Multi-Cartridge Fluid Delivery Device   60/787,616   30-Mar-06   13/013,379  
25-Jan-11   granted   8,361,053   29-Jan-2013 VALT-US3-1000   US  
Multi-Cartridge Fluid Delivery Device   60/787,616   30-Mar-06   13/719,481  
19-Dec-2012   pending     VALT-110-001   US   Microneedle Patch Applicator      
61/426,199   22-Dec-10   expired     VALT-110-101   US   Microneedle Patch
Applicator   61/426,199   22-Dec-2010   13/332,065   20-Dec-2011   pending    
VALT-110-WO1   WO   Microneedle Patch Applicator   61/426,199   22-Dec-2010  
PCT/US2011/066248   20-Dec-2011   pending     VALT-1001-100   US   Fluid
Transfer Device and Method of Use       61/175,329   4-May-09   expired    
VALT-1001-101   US   Fluid Transfer Device   61/175,329   04-May-09   12/773,679
  4-May-10   pending     VALT-1001-201   US   Fluid Transfer Device-Design      
29/361,753   14-May-10   granted   D667946   VALT-1001-202   US   Fluid Transfer
Device-Design   29/361,753   01-Aug-12   29/428,565   01-Aug-12   pending    
VALT-1001-CN1   CN   Fluid Transfer Device-Design   29/361,753   14-May-10  
201030616664.3   12-Nov-10   granted   ZL201030616664.3   19-Oct-11
VALT-1001-CA1   CA   Fluid Transfer Device   61/175,329 PCT/US10/33590  

04-May-09

04-May-10

  2,760,641   04-May-10   pending     VALT-1001-CN1   CN   Fluid Transfer Device
  same as above   same as above   201080029611.9   04-May-10   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-1001-EP1   EP   Fluid Transfer Device   same as above   same as above  
10772721.6   04-May-10   pending     VALT-1001-HK1   HK   Fluid Transfer Device
  same as above   same as above   12108444.1   04-May-10   pending    
VALT-1001-IN1   IN   Fluid Transfer Device   same as above   same as above  
8394/DELNP/2011   04-May-10   pending     VALT-1001-JP1   JP   Fluid Transfer
Device   same as above   same as above   2012-508830   04-May-10   pending    
VALT-1001-KR1   KR   Fluid Transfer Device   same as above   same as above  
10-2011-7028818   04-May-10   pending     VALT-1001-WO1   WO   Fluid Transfer
Device   61/175,329   04-May-09   PCT/US10/33590   4-May-10   expired    
VALT-107-001   US   Fluid Delivery Device       61/251,236   13-Oct-09   expired
    VALT-107-002   US   Fluid Delivery Device       61/325,136   16-Apr-10  
expired     VALT-107-WO1   WO   Fluid Delivery Device   61/251,236 61/325,136  

13-Oct-09

16-Apr-10

  PCT/US10/52352   12-Oct-10   expired     VALT-107-AU   AU   Fluid Delivery
Device   61/251,236 61/325,136 PCT/US10/52352  

13-Oct-09

16-Apr-10

12-Oct-10

  2010307002   12-Oct-10   pending     VALT-107-CA   CA   Fluid Delivery Device
  same as above   same as above   2,776,397   12-Oct-10   pending    
VALT-107-CN   CN   Fluid Delivery Device   same as above   same as above  
201080046063.0   12-Oct-10   pending     VALT-107-EP   EP   Fluid Delivery
Device   same as above   same as above   10823957.5   12-Oct-10   pending    
VALT-107-HK   HK   Fluid Delivery Device   same as above   same as above  
13102796.7   12-Oct-10   pending     VALT-107-IL   IL   Fluid Delivery Device  
same as above   same as above   218554   12-Oct-10   pending     VALT-107-IN  
IN   Fluid Delivery Device   same as above   same as above   2600/DELNP/2012  
12-Oct-10   pending     VALT-107-JP   JP   Fluid Delivery Device   same as above
  same as above   2012-534285   12-Oct-10   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-107-KR   KR   Fluid Delivery Device   same as above   same as above  
10-2012-7008581   12-Oct-10   pending     VALT-107-SG   SG   Fluid Delivery
Device   same as above   same as above   201201782-8   12-Oct-10   pending    
VALT-107-101   US   Fluid Delivery Device   same as above   same as above  
13/500,136   04-Apr-12   pending     VALT-1002-001   US   Fluid Delivery Device
Cartridges, Needle Retraction Mechanisms and Expandable Hydraulic Fluid Seals  
    61/353,004   9-Jun-10   expired     VALT-1002-101   US   Fluid Delivery
Device Cartridges, Needle Retraction Mechanisms and Expandable Hydraulic Fluid
Seals   61/353,004   09-Jun-10   13/156,839   9-Jun-11   pending    
VALT-1002WO1   WO   Fluid Delivery Device Cartridges, Needle Retraction
Mechanisms and Expandable Hydraulic Fluid Seals   61/353,004   09-Jun-10  
PCT/US11/39771   9-Jun-11   expired     VALT-1002-AU1   AU   Fluid Delivery
Device Cartridges, Needle Retraction Mechanisms and Expandable Hydraulic Fluid
Seals   61/353,004   09-Jun-10   2011264825   9-Jun-11   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-1002-CA1   CA   Fluid Delivery Device Cartridges, Needle Retraction
Mechanisms and Expandable Hydraulic Fluid Seals   61/353,004   09-Jun-10  
2,799,784   9-Jun-11   pending     VALT-1002-CN1   CN   Fluid Delivery Device
Cartridges, Needle Retraction Mechanisms and Expandable Hydraulic Fluid Seals  
61/353,004   09-Jun-10   201180028239.4   9-Jun-11   pending     VALT-1002-EP1  
EP   Fluid Delivery Device Cartridges, Needle Retraction Mechanisms and
Expandable Hydraulic Fluid Seals   61/353,004   09-Jun-10   11793149.3  
9-Jun-11   pending     VALT-1002-IL1   IL   Fluid Delivery Device Cartridges,
Needle Retraction Mechanisms and Expandable Hydraulic Fluid Seals   61/353,004  
09-Jun-10   222801   9-Jun-11   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-1002-IN1   IN   Fluid Delivery Device Cartridges, Needle Retraction
Mechanisms and Expandable Hydraulic Fluid Seals   61/353,004   09-Jun-10  
11298/DELNP/2012   9-Jun-11   pending     VALT-1002-JP1   JP   Fluid Delivery
Device Cartridges, Needle Retraction Mechanisms and Expandable Hydraulic Fluid
Seals   61/353,004   09-Jun-10   2013-514364   9-Jun-11   pending    
VALT-1002-KR1   10-2013-7000391   Fluid Delivery Device Cartridges, Needle
Retraction Mechanisms and Expandable Hydraulic Fluid Seals   61/353,004  
09-Jun-10   10-2013-7000391   9-Jun-11   pending     VALT-1002-SG1   SG   Fluid
Delivery Device Cartridges, Needle Retraction Mechanisms and Expandable
Hydraulic Fluid Seals   61/353,004   09-Jun-10   201208331-7   9-Jun-11  
pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue Date

VALT-1003-001   US   Vented Needle       61/569,642   12-Dec-11   pending    
VALT-1003-WO1   WO   Vented Needle   61/569,642   12-Dec-11   PCT/US2012/069054
  12-Dec-2012   pending    

Notes:

 

1  EPP Validated States include: Austria, Belgium, France, Germany, & United
Kingdom

2  EPP Validated States include: France, Ireland, & United Kingdom (Germany not
included as unique patent number issued per above)

3  EPP – Validated States include: France, Ireland, Germany & United Kingdom



--------------------------------------------------------------------------------

TRADEMARKS

 

Mark

 

Type

 

Serial Number

 

Filing Date

 

Status

VALERITAS   STANDARD CHARACTER MARK   77752916   June 5, 2009   Registered V-GO
DISPOSABLE INSULIN DELIVERY   DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS  
77752697   June 4, 2009  

Registered,

Opposition

VALERITAS   DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS   77752695   June 4, 2009
  Registered V-GO (AU)   STANDARD CHARACTER MARK   1130842   July 20, 2012  
Pending V-GO (BR)   STANDARD CHARACTER MARK   840260458   September 11, 2012  
Pending V-GO (CA)   STANDARD CHARACTER MARK   1,587,483   July 25, 2012  
Pending V-GO (CN)   STANDARD CHARACTER MARK   1130842   July 20, 2012   Pending
V-GO (EP)   STANDARD CHARACTER MARK   1130842   July 20, 2012   Pending V-GO
(HK)   STANDARD CHARACTER MARK   302324475   July 24, 2012   Published V-GO (IN)
  STANDARD CHARACTER MARK   2370294   July 26, 2012   Pending V-GO (IL)  
STANDARD CHARACTER MARK   1130842   July 20, 2012   Pending V-GO (JP)   STANDARD
CHARACTER MARK   1130842   July 20, 2012   Pending V-GO (KR)   STANDARD
CHARACTER MARK   1130842   July 20, 2012   Pending V-GO (MX)   STANDARD
CHARACTER MARK   1,294,519   July 25, 2012   Pending V-GO (RU)   STANDARD
CHARACTER MARK   1130842   July 20, 2012   Pending V-GO (SG)   STANDARD
CHARACTER MARK   1130842   July 20, 2012   Pending V-GO (ZA)   STANDARD
CHARACTER MARK   2012/21399   August 8, 2012   Pending V-GO (CH)   STANDARD
CHARACTER MARK   1130842   July 20, 2012   Pending V-GO (TW)   STANDARD
CHARACTER MARK   101041558   March 16, 2013   Registered V-GO (TR)   STANDARD
CHARACTER MARK   1130842   July 20, 2012   Pending V-GO (US)   STANDARD
CHARACTER MARK   77752694   June 4, 2009   Registered V-GO LIFE   STANDARD
CHARACTER MARK   85666487   July 2, 2012   Allowed



--------------------------------------------------------------------------------

U.S. COMMON LAW USE

Name/Picture

 

LOGO [g150397stamp183.jpg]

REGISTERED DOMAIN NAMES

 

Domain Name

  

Renewal Date

www.valeritas.com    07/21/2012 www.valeritas.net    07/21/2012
www.valeritas.org    01/05/2012



--------------------------------------------------------------------------------

Domain Name

  

Renewal Date

www.vgo-insulin.com    10/03/2014 www.vgo-insulin.net    10/03/2014
www.go-vgo.com    10/03/2014 www.go-vgo.net    10/03/2014

TWITTER ACCOUNTS

@Valeritas_VGo

@VGo_Insulin

@Go_VGo



--------------------------------------------------------------------------------

Valeritas has been unable to locate the inventors listed below to obtain
assignments to BioValve for the following provisional patent applications:

 

Application Number

 

Name

•       60/112,805

 

John P. Willis; Thaddeus G. Minor

•       60/250,573

 

Ciro Dimeglio

•       60/250,409

 

Peter F. Marshall

•       60/250,927

 

Peter F. Marshall

•       60/250,408

 

Peter F. Marshall

•       60/250,403

 

Peter F. Marshall

•       60/250,422

 

Peter F. Marshall

•       60/250,425

 

Ciro Dimeglio

•       60/250,410

 

Ciro Dimeglio

•       60/250,413

 

Peter F. Marshall

•       60/257,757

 

Donald E. Ackley

•       60/250,538

 

Peter F. Marshall

•       60/250,295

 

David Lipson



--------------------------------------------------------------------------------

OPPOSITION PROCEEDINGS

Valeritas instituted Opposition Proceeding No. 92054171 against VGo
Communication’s pending App. Ser. No. 77948481 for the VGO mark in standard
characters. The proceeding is pending.

An anonymous third party has instituted an Opposition Proceeding No.
2310-2906-2043 against Valeritas’ European Patent No. 1296730. The proceeding is
pending.

THIRD PARTY PATENTS

Borrower is aware of U.S. Patent No. 6,629,954, U.S. Patent No. 6,736,795 and
U.S. Patent No. 5,858,001 and have obtained written non-infringement and/or
invalidity opinions for each of these patents.

Borrower is also investigating U.S. Patent No. 7,938,801 and is in the process
of putting in place non-infringement and/or invalidity opinions.



--------------------------------------------------------------------------------

Schedule 7.05(c)

to Term Loan Agreement

MATERIAL INTELLECTUAL PROPERTY

 

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue

Date

VALT-011-101   US   Fluid Delivery and Measurement Systems and Methods  
60/250,538 60/250,408 60/250/295 60/250,927 60/250,422 60/250,413 60/250,403
60/250,409  

30-Nov-00

24-Sep-01

  10/006,526   30-Nov-01   granted   US 6,939,324 B2   6-Sep-05 VALT-011-102  
US   Fluid Delivery and Measurement Systems and Methods   same as above  
30-Nov-00   11/219,944   6-Sep-05   granted   US 7,481,792   27-Jan-09
VALT-011-103   US  

Fluid Delivery and

Measurement Systems and Methods

  same as above   30-Nov-00   12/336,246   16-Dec-08   pending     VALT-011-104
  US   Fluid Delivery and Measurement Systems and Methods   same as above  
30-Nov-00   13/743,892   17-Jan-2013   pending     VALT-011-EP1   EP  

Fluid Delivery and

Measurement Systems and Methods

  same as above & PCT/US01/46028  

30-Nov-00

30-Nov-01

  01988242.2   30-Nov-01   pending     VALT-011-EP2   EP   Fluid Delivery and
Measurement Systems and Methods   same as above & PCT/US01/46028  

30-Nov-00

30-Nov-01

  12190927.9   30-Nov-01   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue

Date

VALT-011-EP3   EP   Fluid Delivery and Measurement Systems and Methods   same as
above & PCT/US01/46028  

30-Nov-00

30-Nov-01

  12190928.7   30-Nov-01   pending     VALT-011-CA1   CA  

Fluid Delivery and

Measurement Systems and Methods

  same as above   same as above   2,430,590   30-Nov-01   granted   2,430,590  
14-Aug-12 VALT-011-CA2   CA   Fluid Delivery and Measurement Systems and Methods
  same as above   same as above   2,782,501   30-Nov-01   pending    
VALT-035-101   US   Hydraulically Actuated Pump for Long Duration Medicament
Administration   60/465,070   23-Apr-03   10/831,354   23-Apr-04   granted   US
7,530,968   12-May-09 VALT-035-102   US   Hydraulically Actuated Pump for Long
Duration Medicament Administration   60/465,070   23-Apr-03   12/336,363  
16-Dec-08   Granted   US 8,070,726   06-Dec-11 VALT-035-103   US   Hydraulically
Actuated Pump for Long Duration Medicament Administration   60/465,070  
23-Apr-03   12/336,395   16-Dec-08   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue

Date

VALT-035-104   US   Hydraulically Actuated Pump for Long Duration Medicament
Administration   60/465,070   23-Apr-03   12/762,307   17-Apr-10   pending    
VALT-035-EP1   EP   Hydraulically Actuated Pump for Long Duration Medicament
Administration   60/465,070 & PCT/US04/12797  

23-Apr-03

23-Apr-04

  04760179.4   23-Apr-04   pending     VALT-035-JP1   JP   Hydraulically
Actuated Pump for Long Duration Medicament Administration   same as above   same
as above   2006-513327   23-Apr-04   granted   4565193   13-Aug-10 VALT-035-JP2
  JP   Hydraulically Actuated Pump for Long Duration Medicament Administration  
same as above   same as above   2009-44928   23-Apr-04   abandoned    
VALT-035-JP3   JP   Hydraulically Actuated Pump for Long Duration Medicament
Administration   same as above   same as above   2012-249271   23-Apr-04  
pending     VALT-035-JP4   JP   Hydraulically Actuated Pump for Long Duration
Medicament Administration   same as above   same as above   2012-249272  
23-Apr-04   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue

Date

VALT-035-CA1   CA   Hydraulically Actuated Pump for Long Duration Medicament
Administration   same as above   same as above   2,523,267   23-Apr-04   pending
    VALT-035-AU1   AU   Hydraulically Actuated Pump for Long Duration Medicament
Administration   same as above   same as above   2004232858   23-Apr-04  
granted   2004232858   22-Oct-09 VALT-035-AU2   AU   Hydraulically Actuated Pump
for Long Duration Medicament Administration   same as above   same as above  
2009202856   23-Apr-04   granted   2009202856   21-Jun-12 VALT-035-AU3   AU  
Hydraulically Actuated Pump for Long Duration Medicament Administration   same
as above   same as above   2012201924   23-Apr-04   pending     VALT-1001-101  
US   Fluid Transfer Device   61/175,329   04-May-09   12/773,679   4-May-10  
pending     VALT-1001-201   US   Fluid Transfer Device-Design       29/361,753  
14-May-10   granted   D667946   VALT-1001-202   US   Fluid Transfer
Device-Design   29/361,753   01-Aug-12   29/428,565   01-Aug-12   pending    
VALT-1001-CN1   CN   Fluid Transfer Device-Design   29/361,753   14-May-10  
201030616664.3   12-Nov-10   granted   ZL201030616664.3   19-Oct-11
VALT-1001-CA1   CA   Fluid Transfer Device   61/175,329 PCT/US10/33590  

04-May-09

04-May-10

  2,760,641   04-May-10   pending     VALT-1001-CN1   CN   Fluid Transfer Device
  same as above   same as above   201080029611.9   04-May-10   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue

Date

VALT-1001-EP1   EP   Fluid Transfer Device   same as above   same as above  
10772721.6   04-May-10   pending     VALT-1001-HK1   HK   Fluid Transfer Device
  same as above   same as above   12108444.1   04-May-10   pending    
VALT-1001-IN1   IN   Fluid Transfer Device   same as above   same as above  
8394/DELNP/2011   04-May-10   pending     VALT-1001-JP1   JP   Fluid Transfer
Device   same as above   same as above   2012-508830   04-May-10   pending    
VALT-1001-KR1   KR   Fluid Transfer Device   same as above   same as above  
10-2011-7028818   04-May-10   pending     VALT-107-AU   AU   Fluid Delivery
Device   61/251,236 61/325,136 PCT/US10/52352  

13-Oct-09

16-Apr-10

12-Oct-10

  2010307002   12-Oct-10   pending     VALT-107-CA   CA   Fluid Delivery Device
  same as above   same as above   2,776,397   12-Oct-10   pending    
VALT-107-CN   CN   Fluid Delivery Device   same as above   same as above  
201080046063.0   12-Oct-10   pending     VALT-107-EP   EP   Fluid Delivery
Device   same as above   same as above   10823957.5   12-Oct-10   pending    
VALT-107-HK   HK   Fluid Delivery Device   same as above   same as above  
13102796.7   12-Oct-10   pending     VALT-107-IL   IL   Fluid Delivery Device  
same as above   same as above   218554   12-Oct-10   pending     VALT-107-IN  
IN   Fluid Delivery Device   same as above   same as above   2600/DELNP/2012  
12-Oct-10   pending     VALT-107-JP   JP   Fluid Delivery Device   same as above
  same as above   2012-534285   12-Oct-10   pending     VALT-107-KR   KR   Fluid
Delivery Device   same as above   same as above   10-2012-7008581   12-Oct-10  
pending     VALT-107-SG   SG   Fluid Delivery Device   same as above   same as
above   201201782-8   12-Oct-10   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue

Date

VALT-107-101   US   Fluid Delivery Device   same as above   same as above  
13/500,136   04-Apr-12   pending     VALT-1002-101   US  

Fluid Delivery

Device

Cartridges,

Needle

Retraction

Mechanisms and

Expandable

Hydraulic Fluid

Seals

  61/353,004   09-Jun-10   13/156,839   9-Jun-11   pending     VALT-1002-AU1  
AU   Fluid Delivery Device Cartridges, Needle Retraction Mechanisms and
Expandable Hydraulic Fluid Seals   61/353,004   09-Jun-10   2011264825  
9-Jun-11   pending     VALT-1002-CA1   CA  

Fluid Delivery

Device

Cartridges,

Needle

Retraction

Mechanisms and

Expandable

Hydraulic Fluid

Seals

  61/353,004   09-Jun-10   2,799,784   9-Jun-11   pending     VALT-1002-CN1   CN
  Fluid Delivery Device Cartridges, Needle Retraction Mechanisms and Expandable
Hydraulic Fluid Seals   61/353,004   09-Jun-10   201180028239.4   9-Jun-11  
pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue

Date

VALT-1002-EP1   EP  

Fluid Delivery

Device

Cartridges,

Needle

Retraction

Mechanisms and

Expandable

Hydraulic Fluid

Seals

  61/353,004   09-Jun-10   11793149.3   9-Jun-11   pending     VALT-1002-IL1  
IL   Fluid Delivery Device Cartridges, Needle Retraction Mechanisms and
Expandable Hydraulic Fluid Seals   61/353,004   09-Jun-10   222801   9-Jun-11  
pending     VALT-1002-IN1   IN  

Fluid Delivery

Device

Cartridges,

Needle

Retraction

Mechanisms and

Expandable

Hydraulic Fluid

Seals

  61/353,004   09-Jun-10   11298/DELNP/2012   9-Jun-11   pending    
VALT-1002-JP1   JP   Fluid Delivery Device Cartridges, Needle Retraction
Mechanisms and Expandable Hydraulic Fluid Seals   61/353,004   09-Jun-10  
2013-514364   9-Jun-11   pending    



--------------------------------------------------------------------------------

VALT Ref. No.

 

Territory

 

Invention

 

Priority

Application

 

Priority Appln.

Filing Date

 

Application No.

 

Appln. Filing

Date

 

Status

 

Patent No.

 

Issue

Date

VALT-1002-KR1   10-2013-7000391   Fluid Delivery Device Cartridges, Needle
Retraction Mechanisms and Expandable Hydraulic Fluid Seals   61/353,004  
09-Jun-10   10-2013-7000391   9-Jun-11   pending     VALT-1002-SG1   SG  

Fluid Delivery

Device

Cartridges,

Needle

Retraction

Mechanisms and

Expandable

Hydraulic Fluid

Seals

  61/353,004   09-Jun-10   201208331-7   9-Jun-11   pending    



--------------------------------------------------------------------------------

Schedule 7.06

to Term Loan Agreement

CERTAIN LITIGATION

An anonymous third party has instituted an Opposition Proceeding No.
2310-2906-2043 against Valeritas’ European Patent No. 1296730. The proceeding is
pending.



--------------------------------------------------------------------------------

Schedule 7.12

to Term Loan Agreement

INFORMATION REGARDING SUBSIDIARIES

 

Subsidiary

   Jurisdiction of
Organization    Direct Equity
Holder    Percentage of
Subsidiary held by
Direct Equity Holder  

Valeritas Security Corporation

   Delaware    Valeritas, Inc.      99.99000099990001 % 



--------------------------------------------------------------------------------

Schedule 7.13(a)

to Term Loan Agreement

EXISTING INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES

 

1. Promissory Note, dated January 12, 2007, by and between Valeritas LLC and
Massachusetts Development Finance Agency in the amount of $2,500,000.00. As of
May 10, 2013, the principal balance outstanding was $484,387.

 

2. Promissory Note, dated September 8, 2011, issued by Valeritas, Inc. to WCAS
Capital Partners IV, L.P., in the original principal amount of $5,000,000, as
amended.



--------------------------------------------------------------------------------

Schedule 7.13(b)

to Term Loan Agreement

LIENS GRANTED BY THE OBLIGORS

 

1. Security Agreement, dated January 12, 2007, by and between Valeritas LLC and
Massachusetts Development Finance Agency, granting a first priority security
interest in all equipment purchased with the proceeds of the loan evidenced by
that certain Promissory Note, dated January 12, 2007, by and between Valeritas
LLC and Massachusetts Development Finance Agency in the amount of $2,500,000.00.



--------------------------------------------------------------------------------

Schedule 7.14

to Term Loan Agreement

MATERIAL AGREEMENTS OF EACH OBLIGOR

A. Agreements evidencing or creating any Material Indebtedness: See Schedule
7.13(a).

B. Material Agreements:

 

1. Manufacturing Services Agreement dated as of March 22, 2012 by and between
Valeritas, Inc. and Asia Invest Limited, as amended.

 

2. Manufacturing Services Agreement, dated December 14, 2009, by and between
Valeritas, Inc. and AML Plastics & Electronics Ltd.

 

3. Distribution Services Agreement, dated as of November 5, 2009, by and between
Valeritas, Inc. and AmerisourceBergen Drug Corporation and Bellco Drug Corp., as
amended by the Amendment to Distribution Services Agreement, dated as of
December 1, 2010, by and between Valeritas, Inc. and AmerisourceBergen Drug
Corporation and Bellco Drug Corp.

 

4. Wholesale Purchase Agreement, dated September 30, 2009, by and between
Valeritas, Inc. and Cardinal Health, as amended by the Amendment to Wholesale
Purchase Agreement, dated October 20, 2010, by and between Valeritas, Inc. and
Cardinal Health.

 

5. Strategic Redistribution Center and Core Distribution Agreement, dated
November 6, 2009, by and between Valeritas, Inc. and McKesson Corporation, as
amended by Amendment No. 1 to Strategic Redistribution Center and Core
Distribution Agreement, dated January 31, 2010, by and between Valeritas, Inc.
and McKesson Corporation.



--------------------------------------------------------------------------------

Schedule 7.15

to Term Loan Agreement

PERMITTED RESTRICTIVE AGREEMENTS

 

1. Promissory Note, dated September 8, 2011, issued by Valeritas, Inc. to WCAS
Capital Partners IV, L.P., in the original principal amount of $5,000,000, as
amended.

 

2. Security Agreement, dated January 12, 2007, by and between Valeritas LLC and
Massachusetts Development Finance Agency.

 

3. Promissory Note, dated January 12, 2007, by and between Valeritas LLC and
Massachusetts Development Finance Agency in the amount of $2,500,000.00.



--------------------------------------------------------------------------------

Schedule 7.16

to Term Loan Agreement

REAL PROPERTY OWNED OR LEASED BY BORROWER AND SUBSIDIARIES

Leased Real Property

 

1. 800 Boston Turnpike, Shrewsbury, Massachusetts.

 

2. 750 Route 202 South, Suite 100, Bridgewater, NJ.

With respect to the leased premises in Bridgewater, NJ, the Company is in the
process of moving from Suite 100 to Suite 600. The Company expects to complete
such move within the next sixty days.



--------------------------------------------------------------------------------

Schedule 7.17

to Term Loan Agreement

PENSION MATTERS

 

(a) Title IV Plans

 

  i. Valeritas Inc. 401(k) Profit Sharing Plan, as amended.

 

  ii. Valeritas Inc. 2008 Amended and Restated Equity Compensation Plan, as
amended.

 

(b) Multiemployer Plans

None.

 

(c) Material Benefit Plans

 

  i. Medical – PPO Plan through Blue Cross & Blue Shield of Massachusetts

 

  ii. Medical – HMO Plan through Blue Cross & Blue Shield of Massachusetts

 

  iii. Dental – Guardian, Policy No. 00454032

 

  iv. Short Term Disability – Sun Life Insurance Company, Policy No. 211641

 

  v. Long Term Disability – Sun Life Insurance Company, Policy No. 211641

 

  vi. Life (Basic Term and AD&D) – SunLife Insurance Company, Policy No. 211641

 

  vii. Ameriflex Flexible Spending Account Plan



--------------------------------------------------------------------------------

Schedule 7.19

to Term Loan Agreement

None.



--------------------------------------------------------------------------------

Schedule 9.05

to Term Loan Agreement

EXISTING INVESTMENTS

None.



--------------------------------------------------------------------------------

Schedule 9.14

to Term Loan Agreement

PERMITTED SALES AND LEASEBACKS

None.



--------------------------------------------------------------------------------

Exhibit A

to Term Loan Agreement

FORM OF GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] by [NAME OF ADDITIONAL
SUBSIDIARY GUARANTOR], a             [corporation][limited liability company]
(the “Additional Subsidiary Guarantor”), in favor of Capital Royalty Partners II
L.P., Capital Royalty Partners II – Parallel Fund “A” L.P. and Parallel
Investment Opportunities Partners II L.P., as Lenders (the “Lenders”) under that
certain Term Loan Agreement, dated as of May 24, 2013 (as amended, restated,
supplemented or otherwise modified, renewed, refinanced or replaced, the “Loan
Agreement”), among Valeritas, Inc., a Delaware corporation (“Borrower”), the
lenders party thereto and the Subsidiary Guarantors party thereto.

Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security Agreement.
Without limiting the foregoing, the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to the
Lenders and their successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 13.01 of the Loan Agreement) in the same
manner and to the same extent as is provided in Section 13 of the Loan
Agreement. In addition, as of the date hereof, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in Sections
7.01, 7.02, 7.03, 7.05(a), 7.06, 7.07, 7.08 and 7.18 of the Loan Agreement, and
in Section 2 of the Security Agreement, with respect to itself and its
obligations under this Agreement and the other Loan Documents, as if each
reference in such Sections to the Loan Documents included reference to this
Agreement, such representations and warranties to be made as of the date hereof.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

[ADDITIONAL SUBSIDIARY GUARANTOR] By  

 

  Name:   Title:

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

to Term Loan Agreement

FORM OF NOTICE OF BORROWING

 

Date: [                     ]

 

To: Capital Royalty Partners II L.P. and the other Lenders

1000 Main Street, Suite 2500

Houston, TX 77002

Attn: General Counsel

 

  Re: Borrowing under Term Loan Agreement

Ladies and Gentlemen:

The undersigned, Valeritas, Inc., a Delaware corporation (“Borrower”), refers to
the Term Loan Agreement, dated as of May 24, 2013 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Borrower, Capital Royalty Partners II L.P., Capital Royalty
Partners II – Parallel Fund “A” L.P. and Parallel Investment Opportunities
Partners II L.P., and other parties from time to time party thereto as lenders
(“Lenders”), and the subsidiary guarantors from time to time party thereto. The
terms defined in the Loan Agreement are herein used as therein defined.

Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:

1. The proposed Borrowing Date is [                     ].

2. The amount of the proposed Borrowing is $[         ].

3. The payment instructions with respect to the funds to be made available to
the Borrower are as follows:

 

Bank name:    [                    ] Bank Address:    [                    ]

Routing Number:            [                    ] Account Number:   
[                    ] Swift Code:    [                    ]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:

a) the representations and warranties made by the Borrower in Section 7 of the
Loan Agreement shall be true on and as of the Borrowing Date and immediately
after giving effect to the application of the proceeds of the Borrowing with the
same force and effect as if made on

 

Exhibit B-1



--------------------------------------------------------------------------------

and as of such date, except that (i) the representation regarding
representations and warranties that refer to a specific earlier date shall be
true on such earlier date and (ii) with respect to each Borrowing made following
the initial Borrowing Date, such representation regarding representations and
warranties shall only be required to be true in all material respects on and as
of the applicable Borrowing Date (except to the extent that such representation
or warranty contains any materiality or Material Adverse Effect qualifier);

b) on and as of the Borrowing Date, there shall have occurred no Material
Adverse Change since [                     ]; and

c) no Default exists or would result from such proposed borrowing.

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: VALERITAS, INC. By  

 

  Name:   Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit C

to Term Loan Agreement

FORM OF TERM LOAN NOTE

[DATE]

U.S. $[         ] plus all compounded interest calculated pursuant to Section
3.02(d)(ii) of the Loan Agreement

FOR VALUE RECEIVED, the undersigned, Valeritas, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to [Capital Royalty Partners II L.P./
Capital Royalty Partners II – Parallel Fund “A” L.P./Parallel Investment
Opportunities Partners II L.P.] or its assigns (the “Lender”) at the Lender’s
principal office in 1000 Main Street, Suite 2500, Houston, TX 77002, in
immediately available funds, the aggregate principal sum set forth above, or, if
less, the aggregate unpaid principal amount of all Loans made by the Lender
pursuant to Section 2.01 of the Term Loan Agreement, dated as of May 24, 2013
(as amended, restated, supplemented or otherwise modified, renewed, refinanced
or replaced, the “Loan Agreement”), among the Borrower, the Lender, the other
lenders party thereto and the Subsidiary Guarantors party thereto, on the date
or dates specified in the Loan Agreement, together with interest on the
principal amount of such Loans from time to time outstanding thereunder at the
rates, and payable in the manner and on the dates, specified in the Loan
Agreement.

This Note is a Note issued pursuant to the terms of Section 2.04 of the Loan
Agreement and Section 3.02(d)(ii) of the Loan Agreement to the extent the
Borrower has elected to pay interest on the outstanding principal amount of this
Note in kind pursuant to Section 3.02(d)(ii) of the Loan Agreement, and this
Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Loan Agreement reference
is hereby made for a statement thereof. All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Loan Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.

[THIS NOTE IS SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, DATED AS OF
            , 2013 AMONG CAPITAL ROYALTY PARTNERS II L.P., CAPITAL ROYALTY
PARTNERS II – PARALLEL FUND “A” L.P., PARALLEL INVESTMENT OPPORTUNITIES PARTNERS
II L.P. AND [                     ].]

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder, other than notices provided for in the Loan Documents. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in such particular or
any subsequent instance.

 

Exhibit C-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AGREEMENT.

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT. TO OBTAIN (I) THE ISSUE
PRICE OF THIS NOTE, (II) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, (III) THE ISSUE
DATE, OR (IV) THE YIELD TO MATURITY; CONTACT [CONTACT AT ISSUER] AT [ADDRESS],
OR BY PHONE AT [NUMBER].

 

VALERITAS, INC. By  

 

  Name:   Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

Exhibit D

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Term Loan Agreement, dated as of May 24, 2013 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Valeritas, Inc., a Delaware corporation
(“Borrower”), Capital Royalty Partners II L.P., Capital Royalty Partners II –
Parallel Fund “A” L.P. and Parallel Investment Opportunities Partners II L.P.,
and other parties from time to time party thereto as lenders (“Lenders”), and
the subsidiary guarantors from time to time party thereto.
[                                        ] (the “Foreign Lender”) is providing
this certificate pursuant to Section 5.05(e)(ii)(B) of the Loan Agreement. The
Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Loans as well as any
obligations evidenced by any Note(s) in respect of which it is providing this
certificate;

2. The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans as well as any obligations evidenced by any
Note(s) in respect of which it is providing this certificate;

3. Neither the Foreign Lender nor its direct or indirect partners/members is a
“bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Lender further
represents and warrants that:

(a) neither the Foreign Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

(b) neither the Foreign Lender nor its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

3. Neither the Foreign Lender nor its direct or indirect partners/members is a
10- percent shareholder of Borrower within the meaning of Section 881(c)(3)(B)
of the Code; and

4. Neither the Foreign Lender nor its direct or indirect partners/members is a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

[Signature follows]

 

Exhibit D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER] By  

 

  Name:   Title: Date:  

 

 

Exhibit D-2



--------------------------------------------------------------------------------

Exhibit E

to Term Loan Agreement

FORM OF COMPLIANCE CERTIFICATE

[DATE]

This certificate is delivered pursuant to Section 8.01(c) of, and in connection
with the consummation of the transactions contemplated in, the Term Loan
Agreement, dated as of May 24, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Valeritas, Inc., a Delaware corporation (“Borrower”), Capital Royalty
Partners II L.P., Capital Royalty Partners II – Parallel Fund “A” L.P. and
Parallel Investment Opportunities Partners II L.P., and other parties from time
to time party thereto as lenders (“Lenders”), and the subsidiary guarantors from
time to time party thereto. Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Loan Agreement.

The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, on behalf
of the Borrower for the benefit of the Lenders and pursuant to Section 8.01(c)
of the Loan Agreement that such Responsible Officer of the Borrower is familiar
with the Loan Agreement and that, in accordance with each of the following
sections of the Loan Agreement, each of the following is true on the date
hereof, both before and after giving effect to any Loan to be made on or before
the date hereof:

In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [                    ] required to be delivered pursuant to Section
8.01[(a)/(b)] of the Loan Agreement. Such financial statements fairly present in
all material respects the consolidated financial position, results of operations
and cash flow of the Borrower and its Subsidiaries as at the dates indicated
therein and for the periods indicated therein in accordance with GAAP [(subject
to the absence of footnote disclosure and normal year-end audit adjustments)]3
[without qualification as to the scope of the audit.]4

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.

No Default is continuing as of the date hereof[, except as provided for on Annex
C attached hereto, with respect to each of which Borrower proposes to take the
actions set forth on Annex C].

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

 

3  Insert language in brackets only for quarterly certifications.

4  Insert language in brackets only for annual certifications.

 

Exhibit E-1



--------------------------------------------------------------------------------

VALERITAS, INC. By  

 

  Name:   Title:

 

Exhibit E-2



--------------------------------------------------------------------------------

Annex A to Compliance Certificate

FINANCIAL STATEMENTS

[see attached]

 

Exhibit E-3



--------------------------------------------------------------------------------

Annex B to Compliance Certificate

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

I.

   Section 10.01(a)(i)-(vi): Minimum Revenue

A.

   Revenue received during the twelve month period beginning on January 1, 2013:
   $                Is line I.A equal to or greater than $5,000,000?    Yes: In
compliance;
No: Not in compliance

B.

   Revenue received during the twelve month period beginning on January 1, 2014:
   $                Is line I.B equal to or greater than $25,000,000?    Yes: In
compliance;
No: Not in compliance

C.

   Revenue received during the twelve month period beginning on January 1, 2015:
   $                Is line I.C equal to or greater than $50,000,000?    Yes: In
compliance;
No: Not in compliance

D.

   Revenue received during the twelve month period beginning on January 1, 2016:
   $                Is line I.D equal to or greater than $75,000,000?    Yes: In
compliance;
No: Not in compliance

E.

   Revenue received during the twelve month period beginning on January 1, 2017:
   $                Is line I.E equal to or greater than $100,000,000?    Yes:
In compliance;
No: Not in compliance

F.

   Revenue received during the twelve month period beginning on January 1,
[2018][2019]    $                Is line I.F equal to or greater than
$125,000,000?    Yes: In compliance;
No: Not in compliance

II.

   Section 10.02: Minimum Cash

A.

   Minimum daily balance of cash and Permitted Cash Equivalent Investments of
Borrower and its Subsidiaries during the most recently ended fiscal quarter of
Borrower:    $            

B.

   Minimum cash balance required by Section 10.02:    $            5    (i)   
Minimum cash balance required of Borrower by Borrower’s Permitted Priority Debt
Creditors:    $                (ii)    $2,000,000:    $                Is line
II.A equal to or greater Line II.B?    Yes: In compliance;
No: Not in compliance

 

5  Insert the greater of line II.B(i) and II.B(ii)

 

Exhibit E-4



--------------------------------------------------------------------------------

Exhibit F

to Term Loan Agreement

FORM OF OPINION FROM CORPORATE COUNSEL

 

Exhibit F-1



--------------------------------------------------------------------------------

[        ] [    ], 2013

To:

Capital Royalty Partners II L.P., as a Lender and as Control Agent

Capital Royalty Partners II – Parallel Fund “A” L.P., as a Lender

Parallel Investment Opportunities Partners II L.P., as a Lender

1000 Main Street, Suite 2500

Houston, TX 77002

 

Re: Valeritas. Inc.

Ladies and Gentlemen:

We have acted as special counsel for Valeritas, Inc., a Delaware corporation
(the “Company”), in connection with the Term Loan Agreement dated as of May
[    ], 2013 (the “Term Loan Agreement”) among the Company, as Borrower and
Capital Royalty Partners II L.P., Capital Royalty Partners II – Parallel Fund
“A” L.P., and Parallel Investment Opportunities Partners II L.P., as Lenders
(collectively, the “Lenders”). Terms defined in the Term Loan Agreement are used
as therein defined, unless otherwise defined herein. This opinion letter is
being delivered to you pursuant to Section 6.01(g)(x)(A) of the Term Loan
Agreement. References in this opinion letter to the “DE UCC” are to the Uniform
Commercial Code as currently in effect in the State of Delaware. References in
this opinion letter to the “MA UCC” are to the Uniform Commercial Code as
currently in effect in the Commonwealth of Massachusetts. References in this
opinion letter to the “NY UCC” are to the Uniform Commercial Code as currently
in effect in the State of New York. The terms in paragraph 12 that are defined
in the DE UCC and that are not capitalized have the respective meanings given to
them in the DE UCC. The terms in paragraph 14 that are defined in the MA UCC and
that are not capitalized have the respective meanings given to them in the MA
UCC. The terms in paragraphs 11 and 13 that are defined in the NY UCC and that
are not capitalized have the respective meanings given to them in the NY UCC. In
addition, as used herein, “Lender Security Entitlements” means “security
entitlements” (as defined in Section 8-102(a)(17) of the MA UCC) with respect to
collateral described in the Security Agreement now or hereafter credited to the
Account (as defined in the Control Agreement as defined below).

In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of (i) Fourth Amended and
Restated Certificate of Incorporation of the Company dated as of November 16,
2012, as amended (the “Valeritas Amended Charter”), (ii) the Bylaws of the
Company, as amended, (iii) the Restated Certificate of Incorporation of
Valeritas Security Corporation, a Delaware corporation (“Valeritas Security”.
and together, with the Company, the “Opinion Parties”) dated as of May [    ],
2013 (the “Valeritas Security Amended Charter”), (iv) the Bylaws of Valeritas
Security and (v) and such



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 2

 

other documents and records, and other instruments as we have deemed appropriate
for purposes of the opinions set forth herein, including the following documents
(the documents referred to in clauses (a) through (h) below are referred to
herein as the “Loan Documents”):

 

  (a) the Term Loan Agreement;

 

  (b) (i) the Term Loan Note dated as of the date hereof with the Borrower, as
the maker in favor of Capital Royalty Partners II L.P., as the holder, (ii) the
Term Loan Note dated as of the date hereof with the Borrower, as the maker in
favor of Capital Royalty Partners II – Parallel Fund “A” L.P., as the holder and
(iii) the Term Loan Note dated as of the date hereof with the Borrower, as the
maker in favor of Parallel Investment Opportunities Partners II L.P., as the
holder;

 

  (c) the Security Agreement;

 

  (d) the Short-Form Patent Security Agreement dated as of May [    ], 2013 by
the Borrower in favor of the Lenders;

 

  (e) the Short-Form Trademark, Security Agreement dated as of May [    ], 2013
by the Borrower in favor of the Lenders;

 

  (f) the Valeritas Security Side Letter;

 

  (g) (i) the Stock Purchase Warrant dated as of                      by the
Borrower as issuer and Capital Royalty Partners II L.P., as holder, (ii) the
Stock Purchase Warrant dated as of                      by the Borrower as
issuer and Capital Royalty Partners II – Parallel Fund “A” L.P., as holder and
(iii) the Stock Purchase Warrant dated as of                      by the
Borrower as issuer and Parallel Investment Opportunities Partners II L.P., as
holder (collectively, the “Warrants”);

 

  (h) the Account Control Agreement dated as of May [    ], 2013 (the “Control
Agreement”) among the Company, Capital Advisors Group, Inc, Capital Royalty
Partners II L.P. and State Street Bank and Trust Company;

 

  (i) Good standing certificates, dated as of a recent date, with respect to the
valid existence and good standing of each of the Opinion Parties, in each case,
in the State of Delaware (collectively, the “Good Standing Certificates”);

 

  (j)

(i) Certificates dated as of a recent date, with respect to the qualification of
each Opinion Party to do business in the Commonwealth of Massachusetts



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 3

 

  and (ii) a certificate dated as of a recent date, with respect to the
Company’s good standing in the State of New Jersey; (“Certificates of Foreign
Qualifications”); and

 

  (k) (i) a copy of a Uniform Commercial Code financing statement (the “Company
Financing Statement”) naming the Company as debtor and the Lenders as secured
parties, filed in the Office of the Secretary of State of the State of Delaware
(the “DE Filing Office”) on May [    ], 2013, a copy of which are attached
hereto as Schedule 1.

We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies, and the authenticity of the
originals of all documents submitted to us as copies. We have also assumed that
the Loan Documents constitute valid and binding obligations of each party
thereto other than the Opinion Parties party thereto.

As to any facts that are material to the opinions hereinafter expressed that we
did not independently establish or verify, we have relied without investigation
upon the representations of the Opinion Parties contained in the Loan Documents
and upon certificates of officers of the Opinion Parties.

In rendering the opinions set forth herein, whenever a statement or opinion set
forth therein is qualified by “to our knowledge,” “known to us” or by words of
similar import, it is intended to indicate that, during the course of our
representation of the Company in the subject transaction, no information has
come to the attention of those lawyers in our firm who have rendered legal
services in connection with such transaction that gives us actual knowledge of
the inaccuracy of such statement or opinion. We have not undertaken any
independent investigation to determine the accuracy of facts material to any
such statement or opinion, and no inference as to such statement or opinion
should be drawn from the fact of our representation of the Company.

We have relied upon a certificate of an officer of the Company dated the date
hereof, certifying that the items listed in such certificate are (i) all of the
indentures, loan or credit agreements, leases, guarantees, mortgages, security
agreements, bonds, notes, other agreements or instruments (the “Valeritas
Security Material Agreements”), and (ii) all of the judicial or administrative
orders, writs, judgments, awards, injunctions and decrees (the “Valeritas
Security Orders”), which as to any matter in (i) or (ii) affect or purport to
affect the Valeritas Security Amended Charter.

Based upon and subject to the foregoing, and to the limitations and
qualifications described below, we are of the opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 4

 

2. Valeritas Security is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware.

3. Each Opinion Party is duly qualified to do business as a foreign corporation
in the Commonwealth of Massachusetts. The Company is duly qualified to do
business as a foreign corporation in the State of New Jersey.

4. Each of the Opinion Parties has the corporate power and authority to enter
into and perform the Loan Documents to which it is a party, has taken all
necessary corporate action to authorize the execution, delivery and performance
of such Loan Documents and has duly executed and delivered such Loan Documents
to which it is a party.

5. Each Loan Document to which each Opinion Party is a party is the valid and
binding obligation of such Opinion Party enforceable against such Opinion Party
in accordance with its terms.

6. The execution and delivery by each Opinion Party of the Loan Documents to
which it is a party do not, and the performance by such Opinion Party of its
obligations thereunder will not, result in a violation of the Certificate of
Incorporation or Bylaws of such Opinion Party.

7. The execution and delivery by the Company of the Loan Documents to which it
is a party does not, and the performance by the Company of its obligations
thereunder will not, require any approval from or filing with any governmental
authority of the United States, the State of New York or any provision of the
Delaware General Corporation Law. The execution and delivery by Valeritas
Security of the Loan Documents to which it is a party does not, and the
performance by Valeritas Security of its obligations thereunder will not,
require any approval from or filing with any governmental authority of the
United States, the State of New York or any provision of the Delaware General
Corporation Law.

8. The execution and delivery by the Company of the Loan Documents to which it
is a party does not, and the performance by the Company of its obligations
thereunder will not, result in any violation of any federal law of the United
States or law of the State of New York or any provision of the Delaware General
Corporation Law. The execution and delivery by Valeritas Security of the Loan
Documents to which it is a party does not, and the performance by Valeritas
Security of its obligations thereunder will not, result in any violation of any
federal law of the United States or law of the State of New York or any
provision of the Delaware General Corporation Law.



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 5

 

9. The extension of credit made on the date hereof and the use of the proceeds
thereof in accordance with the provisions of the Term Loan Agreement do not
violate the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System.

10. Neither Opinion Party is an “investment company” within the meaning of, and
subject to regulation under, the Investment Company Act of 1940, as amended.

11. The Security Agreement is effective to create in favor of the Lenders, as
security for the Secured Obligations, as defined in the Security Agreement, a
security interest (the “Article 9 Security Interest”) in the collateral
described in the Security Agreement in which a security interest may be created
under Article 9 of the NY UCC (the “Article 9 Collateral”).

12. As a result of the filing of the Company Financing Statement with the DE
Filing Office, the Article 9 Security Interest in that portion of the Article 9
Collateral of the Borrower in which a security interest may be perfected by the
filing of a financing statement under the DE UCC has been perfected.

13. The Article 9 Security Interest in that portion of the Article 9 Collateral
consisting of certificated securities represented by the certificates identified
on Annex 2 to the Security Agreement will be perfected upon delivery of the
certificates to the Control Agent, together with duly executed stock powers or
other transfer powers in blank.

14. The provisions of the Control Agreement are effective to perfect the
security interest of the Control Agent in the Lender Security Entitlements.

15. The issuance, sale and delivery of the Warrants, and the reservation,
issuance and delivery of the Common Stock of the Company issuable upon the
exercise of the Warrants, have been duly authorized by all required corporate
action of the Company. The shares of Common Stock initially issuable upon
exercise of the Warrants, upon exercise and payment in accordance with the terms
of the Warrants, will be validly issued, fully paid and nonassessable.

16. The offer and sale of the Warrants are exempt from the registration
requirements of the Securities Act of 1933, as amended.

17. Valeritas Security has 1,000,100 authorized shares of Common Stock, par
value $0.0001 per share (the “Common Stock”), 1,000,000 of which have been
designated Class A Common Stock and 100 of which have been designated as Class B
Common Stock. The shares of Class B Common Stock, upon issuance in accordance
with (i) the Subscription Agreement dated as of May [    ], 2013 by and between
Valeritas Security and Capital Royalty Partners II L.P., (ii) the Subscription
Agreement dated as of May [    ], 2013 by and between Valeritas Security and
Capital Royalty Partners II – Parallel Fund “A” L.P., (iii) the Subscription



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 6

 

Agreement dated as of May [    ], 2013 by and between Valeritas Security and
Parallel Investment Opportunities Partners II L.P. (collectively, the
“Subscription Agreements”), have been duly authorized and, upon issuance in
accordance with the terms thereof, will constitute validly issued shares of
Valeritas Security and will be fully paid and nonassessable. The rights, powers
and preferences, and the qualifications, limitations and, restrictions thereof,
of the Class B Common Stock are as stated in the Valeritas Security Amended
Charter filed with the Secretary of State of the State of Delaware on May
[    ], 2013, as amended from time to time in accordance with the terms thereof.

18. The Valeritas Security Amended Charter did not and will not (i) result in
any breach or default of any of the provisions of any Valeritas Security
Material Agreement, (ii) result in a violation of the Certificate of
Incorporation of Valeritas Security dated as of December 22, 2011 or the Bylaws
of Valeritas Security, (iii) result in any violation of the Delaware General
Corporation Law or (iv) result in a violation of any Valeritas Security Order,
except, in the case of clauses (i), (iii) and (iv) above, such conflicts,
breaches, violations or defaults that, individually or in the aggregate, would
not have a Material Adverse Effect.

19. The Valeritas Amended Charter and the Valeritas Security Amended Charter
have been duly filed with the Secretary of State of the State of Delaware and
are effective as of the date of such filing.

20. The opinions expressed above are subject to the following limitations,
exceptions, qualifications and assumptions:

A. The opinions expressed herein are subject to bankruptcy, insolvency,
fraudulent transfer and other similar laws affecting the rights and remedies of
creditors generally and general principles of equity, including concepts of
materiality, reasonableness, good faith and fair dealing.

B. Provisions of the Loan Documents relating to indemnification or exculpation
may be limited by public policy or by law.

C. The opinions expressed in this opinion letter are limited to the laws of the
State of New York, the General Corporation Law of the State of Delaware, the DE
UCC, the MA UCC and the Federal laws of the United States of America, and we
express no opinion with respect to any other laws of any state or jurisdiction.
With respect to the DE UCC and MA UCC, we have, with your permission, confined
our investigation of the laws of such jurisdiction(s) to an examination of the
relevant provisions of the Uniform Commercial Code as in effect in such
jurisdictions as set forth in the CCH Secured Transactions Guide (as updated
through April 23, 2013), without regard to any case law decided thereunder or
other laws or regulations related thereto.



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 7

 

D. For purposes of our opinions in paragraphs 1 and 2 hereof as to the valid
existence and good standing of the Opinion Parties, we have relied solely upon
the Good Standing Certificates. For purposes of our opinion in paragraph 3
hereof as to the due qualification of the Opinion Parties as foreign
corporations in the Commonwealth of Massachusetts and/or the State of New
Jersey, as applicable, we have relied solely upon the Certificates of Foreign
Qualification. For purposes of our opinions in paragraphs 19 hereof, we have
relied solely upon copies of the Valeritas Amended Charter and the Valeritas
Security Amended Charter certified by the Delaware Secretary of State.

E. We have considered only such laws and regulations that in our experience are
typically applicable to a transaction of the nature contemplated by the Loan
Documents.

F. Certain waivers by the Opinion Parties in the Loan Documents may relate to
matters that cannot, as a matter of law, be effectively waived. Without limiting
the foregoing, you should be aware that under applicable law guarantors may be
entitled to certain rights or protections which as a matter of statutory or
common law may not be waived or altered. We express no opinion herein as to the
enforceability of any provision of any Loan Document which purport to waive or
alter such rights or protections, except to the extent permitted by law.

G. The enforceability of the Loan Documents, may be limited by the
unenforceability under certain circumstances of provisions imposing penalties,
forfeitures, late payment charges or an increase in interest rate upon
delinquency in payment or an occurrence of default.

H. In connection with the opinions set forth in paragraphs 11-13, we have
assumed that the Company has power to transfer, rights (to the extent necessary
to grant a security interest) in the Article 9 Collateral existing on the date
hereof and will have, or will have the power to transfer, rights (to such
extent) in property which becomes Article 9 Collateral after the date hereof.

I. We express no opinion as to (i) the perfection of any security interest in
any Collateral consisting of timber to be cut or as-extracted collateral or
goods which are or are to become fixtures or (ii) the priority of any security
interest.

J. In connection with the opinions set forth in paragraphs 12-13, the perfection
of a security interest in any collateral consisting of “proceeds” (as defined in
the Uniform Commercial Code of the applicable jurisdiction) is subject to
limitations set forth in Section 9-315 of the Uniform Commercial Code of the
applicable jurisdiction.

K. In rendering the opinion expressed in paragraph 16 above, we have assumed
that Company has made no offer to sell the Warrants by means of any publication
of any advertisement therefor or any general solicitation.



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 8

 

L. We express no opinion as to whether the stockholder consent rights set forth
in the Valeritas Security Amended Charter, or any exercise thereof by the
holders of Class B Common Stock, could be deemed to be participation in the
management and control of the business of Valeritas Security.

M. We have assumed that the certificates representing the Class A Common Stock
and Class B Common Stock will contain conspicuous legends noting the transfer
restrictions contained in the Valeritas Security Amended Charter and that such
restrictions on transfer were established for a reasonable purpose.

N. We assume that the Company Financing Statement has not been amended, modified
or terminated in any manner.

O. We note that (i) the Loan Documents (other than the Control Agreement and the
Warrants) contain provisions stating that they are to be governed by the laws of
the State of New York, (ii) the Control Agreement contains a provision stating
that it is to be governed by the laws of the Commonwealth of Massachusetts and
(iii) the Warrants contain provisions stating that they are to be governed by
the laws of the State of Delaware (each contractual choice of law clause being
referred to as a “Chosen-Law Provision”). Except to the extent that such a
Chosen- Law Provision is made enforceable by New York General Obligations Law
Section 5-1401, as applied by a New York state court or a federal court sitting
in New York and applying New York choice of law principles, no opinion is given
herein as to any Chosen-Law Provision, or otherwise as to the choice of law or
internal substantive rules of law that any court or other tribunal may apply to
the transactions contemplated by the Loan Documents.

P. We call to your attention that, under the MA UCC, actions taken by the
Control Agent (including amending any agreement relating to the Account (as
defined in the Control Agreement) in a manner which either (a) eliminates the
Control Agent’s “control” over the Lender Security Entitlements, (b) changes the
identity of the entitlement holder of the Account (as defined in the Control
Agreement), or (c) changes the law governing the Account (as defined in the
Control Agreement) may adversely affect the security interest of the Control
Agent in the Lender Security Entitlements We have assumed that the Account (as
defined in the Control Agreement) is maintained as and constitutes a “securities
account” as defined in Section 8-501(a) of the MA UCC. We have assumed that
State Street Bank and Trust Company will at all times will be a “securities
intermediary” within the meaning of Section 8-102(14) of the MA UCC and will at
all times be acting in that capacity. We have assumed that the Account (as
defined in the Control agreement) has been established and will be maintained in
accordance with the provisions of the Control Agreement. We express no opinion
whether or to what extent any particular item of property credited to the
Account is a “financial asset” subject to the MA UCC.

Q. In connection with the opinions set forth in paragraphs paragraph 15-17, we
have relied upon the representations and warranties contained in the
Subscription Agreements and Section 8 of the Warrants.



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 9

 

R. We express no opinion as to:

(i) The enforceability of any provision of the Loan Documents insofar as it
provides that any Person purchasing a participation from the Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that a Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law.

(ii) The enforceability of any provision of the Loan Documents permitting
modification thereof only by means of an agreement in writing signed by the
parties thereto.

(iii) The enforceability of any provision of the Loan Documents purporting to
waive the right to trial by jury.

(iv) The enforceability of any provision of the Loan Documents purporting to
grant the right to confess judgment against the Opinion Parties.

This opinion letter is effective only as of the date hereof. We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur
subsequent to the date of this opinion letter or from the discovery, subsequent
to the date of this opinion letter, of information not previously known to us
pertaining to the events occurring prior to such date.

This opinion letter is furnished by us solely for the benefit of the Lenders and
their respective successors and permitted assigns and participants pursuant to
the Term Loan Agreement, and this opinion letter may not be relied upon by such
parties for any other purpose or by any other person or entity for any purpose
whatsoever. This opinion letter is not to be quoted in whole or in part or
otherwise referred to or used or furnished to any other person, except as may be
required by any governmental authority or pursuant to legal process, without our
express written consent.

Very truly yours,



--------------------------------------------------------------------------------

Capital Royalty Partners II L.P.

Capital Royalty Partners II – Parallel Fund “A” L.P.

Parallel Investment Opportunities Partners II. L.P.

May [    ], 2013

Page 10

 

Schedule 1



--------------------------------------------------------------------------------

Exhibit G

to Term Loan Agreement

FORM OF LANDLORD CONSENT

 

Exhibit G-1



--------------------------------------------------------------------------------

LANDLORD CONSENT

WHEREAS, CAPITAL ROYALTY PARTNERS II L.P., as Collateral Agent (“CRPII”, and in
such capacity, “Collateral Agent”) and the lenders party thereto from time to
time including CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P. and PARALLEL
INVESTMENT OPPORTUNITIES PARTNERS II L.P., each in its capacity as a Lender
(“each a “Lender” and collectively, the “Lenders”), has entered into a term loan
agreement and a security agreement, each dated as of May     , 2013, with
VALERITAS, INC. (“Debtor”) pursuant to which Lenders have been granted, with
certain exceptions, a security interest in all of Debtor’s personal property,
including, but not limited to, inventory, equipment and trade fixtures
(hereinafter “Personal Property”) but specifically excluding building fixtures
and improvements to real estate, and

WHEREAS, THE TAMING OF THE SHREWSBURY, LLC, O’NEILL PARTNERS, LLC, and CHANSKI,
LLC as tenants in common (collectively, the “Landlord”) are the owners of the
real property located at 800 Boston Turnpike, Shrewsbury, Massachusetts (the
“Premises”); and

WHEREAS, Landlord has entered into that certain Lease Agreement dated December
22, 2007 with Debtor, as tenant (collectively, the “Lease”); and

WHEREAS, certain of the Personal Property has or may become affixed to or be
located on, wholly or in part, the Premises.

NOW, THEREFORE, in consideration of any loans or other financial accommodation
extended by Lenders to Debtor at any time, and other good and valuable
consideration, the parties agree as follows:

(a) Landlord subordinates to Lenders all rights of security interest or other
interest Landlord may now or hereafter have in any of the Personal Property
whether for rent or otherwise while Debtor is indebted to Lenders;

(b) That the Personal Property may be installed in or located on the Premises
and is not and shall not be deemed a fixture or part of the real estate and
shall at all times be considered personal property;

(c) That Collateral Agent or its representatives may enter upon the Premises
during normal business hours, and upon not less than 24-hours advance notice, to
inspect the Personal Property;

(d) That Collateral Agent, at its option, upon written notice delivered to
Landlord not less than ten (10) business days in advance, may enter the Premises
during normal business hours for the purpose of repossessing, removing or
otherwise dealing with said Personal Property; provided that neither Collateral
Agent nor Lenders shall be permitted to operate the business of Debtor on the
Premises or sell, auction or otherwise dispose of any Personal Property at the
Premises or advertise any of the foregoing; and such license shall continue,
subject to paragraph (g) below, from the date Collateral Agent enters the
Premises for as long as Collateral Agent reasonably deems necessary but not to
exceed a period of ten (10) days. During the period Collateral Agent occupies
the Premises, it shall pay to Landlord the Rent and Additional Rent provided
under the Lease relating to the Premises, prorated on a per diem basis to be
determined on a thirty (30) day month, without incurring any other obligations
of Debtor;

(e) Collateral Agent shall pay to Landlord any costs for damage to the Premises
or the building in which the Premises is located in removing or otherwise
dealing with said Personal Property and shall indemnify and hold harmless
Landlord from and against (i) all claims, disputes and expenses, including
reasonable attorneys’ fees, suffered or incurred by Landlord arising from
Collateral Agent’s exercise of any of its rights hereunder, and (ii) any injury
to third persons, caused by actions of Collateral Agent pursuant to this
consent;

 

- 1 -



--------------------------------------------------------------------------------

(f) Landlord agrees to give notice to Collateral Agent in writing by certified
mail or facsimile of Landlord’s intent to exercise its remedies in response to
any default by Debtor of any of the provisions of the Lease, to:

Capital Royalty Partners II L.P.

1000 Main Street, Suite 2500

Houston, TX 77002

Attention: General Counsel

Fax: 713.209.7351

(g) If Landlord acquires possession of the Premises after a default by Debtor,
it may require that the Personal Property be removed by Collateral Agent within
sixty (60) days following written notice in accordance with paragraph (f) above.

(h) If Collateral Agent fails to exercise its right to remove the Personal
Property strictly in accordance with the requirements and conditions of this
consent, Landlord may proceed with any remedies available to it by reason of
Debtor’s default under the Lease and may remove all Personal Property from the
Premises and dispose of same, without regard to this consent or Collateral
Agent’s security interest in the Personal Property.

(i) Landlord shall have no obligation to preserve or protect the Personal
Property or take any action in connection therewith, and Lenders waive all
claims they may now or hereafter have against Landlord in connection with the
Personal Property.

(j) Upon payment and performance of all indebtedness secured by the Personal
Property to Lenders, Lenders shall, upon Landlord’s or Debtor’s request, execute
and/or file any release or termination statement reasonably necessary to
evidence Lenders’ release of the subordination herein provided by it. In no
event shall this consent remain in force or effect after the date that the Lease
is terminated or expires.

(k) Nothing contained herein shall be construed to amend the Lease, and the
Lease remains unchanged and in full force and effect.

This consent shall be construed and interpreted in accordance with and governed
by the laws of the Commonwealth of Massachusetts.

This consent may not be changed or terminated orally and is binding upon and
shall inure to the benefit of Landlord, Collateral Agent, Lenders and Debtor and
the heirs, personal representatives, successors and assigns of Landlord,
Collateral Agent, Lenders and Debtor.

[Signature Page follows]

 

- 2 -



--------------------------------------------------------------------------------

Dated this      day of         , 2013.

 

LANDLORD: THE TAMING OF THE SHREWSBURY, LLC By:  

 

Name:  

 

Title:  

 

O’NEILL PARTNERS, LLC By:  

 

Name:  

 

Title:  

 

CHANSKI, LLC By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Landlord Consent]



--------------------------------------------------------------------------------

LENDERS: CAPITAL ROYALTY PARTNERS II L.P.   By CAPITAL ROYALTY PARTNERS II GP
L.P., its General Partner     By CAPITAL ROYALTY PARTNERS II GP LLC, its General
Partner     By  

 

      Name:   Charles Tate       Title:   Sole Member CAPITAL ROYALTY PARTNERS
II – PARALLEL FUND “A” L.P.   By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A”
GP L.P., its General Partner     By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND
“A” GP LLC, its General Partner     By  

 

      Name:   Charles Tate       Title:   Sole Member PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II L.P.   By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS
II GP L.P., its General Partner     By PARALLEL INVESTMENT OPPORTUNITIES
PARTNERS II GP LLC, its General Partner     By  

 

      Name:   Charles Tate       Title:   Sole Member

 

[Signature Page to Landlord Consent]



--------------------------------------------------------------------------------

DEBTOR: VALERITAS, INC. By:  

 

Name:   James Dentzer Title:   Chief Financial Officer

 

[Signature Page to Landlord Consent]



--------------------------------------------------------------------------------

Exhibit H

to Term Loan Agreement

FORM OF SUBORDINATION AGREEMENT

 

Exhibit H-1



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

This Subordination Agreement (this “Agreement”) is made as of May 24, 2013,
among Capital Royalty Partners II L.P., a Delaware limited partnership (“CRII”),
Capital Royalty Partners II – Parallel Fund “A” L.P., a Delaware limited
partnership (“CRII Parallel”), Parallel Investment Opportunities Partners II
L.P., a Delaware limited partnership (“Parallel Investment” and, collectively
with CRII and CRII Parallel, and their successors and assigns, the “Lenders”),
and WCAS Capital Partners IV, L.P., a Delaware limited partnership (“WCAS”).

Recitals

 

A. Valeritas, Inc., a Delaware corporation (“Borrower”), has issued in favor of
WCAS the Subordinated Note (as defined below).

 

B. Lenders and Borrower have entered into the Senior Term Loan Agreement (as
defined below) and the Senior Term Loan Security Agreement (as defined below) to
grant a security interest in the Collateral (as defined below) in favor of
Lenders as security for the payment of Borrower’s obligations under the Senior
Term Loan Agreement.

 

C. To induce Lenders to make and maintain the credit extensions to Borrower
under the Senior Term Loan Agreement, WCAS agrees to (i) subordinate in right
and time of payment, the Subordinated Debt (as defined below) to payment in full
of the Senior Debt (as defined below) on the terms and conditions herein set
forth and (ii) not obtain any security interests in the Collateral to secure the
Subordinated Debt.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Definitions. As used herein, the following terms have the following meanings:

“Collateral” means “Collateral” as defined in the Senior Term Loan Security
Agreement.

“Enforcement Action” means, with respect to any indebtedness or obligation
(contingent or otherwise) or Collateral at any time held by any Lender or holder
of the Subordinated Note: commencing by judicial or non-judicial means the
enforcement with respect to such indebtedness, obligation or Collateral of any
of the default remedies under any of the applicable agreements or documents of
such Lender or holder, the UCC or other applicable law (other than the mere
issuance of a notice of default and the right by the holder of the Subordinated
Note to seek specific performance with respect to any covenants in favor of the
holder thereunder); repossessing, selling, leasing or otherwise disposing of all
or any part of such Collateral, or exercising account debtor or obligor
notification or collection rights with respect to all or any portion thereof, or
attempting or agreeing to do so; or appropriating, setting off or applying to
such Lender or holder’s claim any part or all of such Collateral or other
property in the possession of, or coming into the possession of, such Lender or
holder or its agent, trustee or bailee.

“Insolvency Event” means that Borrower shall have applied for, consented to or
acquiesced in the appointment of a trustee, receiver or other custodian for it
or any of its



--------------------------------------------------------------------------------

property, or made a general assignment for the benefit of creditors and, in the
absence of such application, consented or acquiesced, permitted or suffer to
exist the appointment of a trustee, receiver or other custodian for it or for a
substantial part of its property, and such trustee, receiver or other custodian
shall not have been discharged within sixty days; or permitted or suffered to
exist the commencement of any bankruptcy, reorganization, debt arrangement or
other case or proceeding under any bankruptcy or insolvency law, or any
dissolution, winding up or liquidation proceeding, in respect of it, and if any
such case or proceeding was not commenced by it, such case or proceeding shall
have been consented to or acquiesced in by it or shall have resulted in the
entry of an order for relief or shall have remained for sixty (60) days
undismissed.

“Permitted Subordinated Debt Payment” means any payment or distribution in
respect of the Subordinated Debt which consists solely of (i) non-cash PIK
Interest (as defined in the Subordinated Note on the date hereof), (ii) the
payment of expenses to the holder of the Subordinated Note pursuant to Article
10 of the Subordinated Note, and (iii) a one-time payment in cash of all
interest on the Subordinated Note that was accrued and unpaid prior to the date
hereof, in the amount of $200,000.

“Person” means “Person” as defined in the Senior Term Loan Agreement.

“Required Lenders” means, as of the date of any determination, Lenders having
more than 50% of the sum of the (a) outstanding principal amount of Loans (as
defined in the Senior Term Loan Agreement) and (b) aggregate unused Commitments
(as defined in the Senior Term Loan Agreement).

“Senior Term Loan Agreement” means that certain Term Loan Agreement, dated as of
May 24, 2013 between Borrower and the Lenders, as amended, restated,
supplemented or otherwise modified from time to time, but without giving effect
to any amendment and/or restatement, supplement, renewal or other modification
prohibited by this Agreement.

“Senior Term Loan Documents” means, collectively, the Loan Documents (as defined
in the Senior Term Loan Agreement), in each case as amended, restated,
supplemented or otherwise modified from time to time, but without giving effect
to any amendment and/or restatement, supplement, renewal or other modification
prohibited by this Agreement.

“Senior Term Loan Security Agreement” means that certain Security Agreement,
dated as of May 24, 2013, between Borrower and the Secured Parties (as defined
therein), as amended, restated, supplemented or otherwise modified from time to
time, but without giving effect to any amendment and/or restatement, supplement,
renewal or other modification prohibited by this Agreement.

“Senior Debt” means the Obligations (as defined in the Senior Term Loan
Agreement).

“Senior Discharge Date” has the meaning set forth in Section 2.

“Subordinated Debt Documents” means, collectively, the Subordinated Note and any
other loan document or agreement entered into by Borrower in connection with the
Subordinated Note, as amended, restated, supplemented or otherwise modified from
time to time, but without giving effect to any amendment and/or restatement,
supplement, renewal or other modification prohibited by this Agreement.

 

2



--------------------------------------------------------------------------------

“Subordinated Debt” means and includes all obligations, liabilities and
indebtedness of Borrower owed to WCAS under the Subordinated Debt Documents,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with the Subordinated Debt Documents, including without limitation, principal,
premium (if any), interest, fees, charges, expenses, costs, professional fees
and expenses, and reimbursement obligations, in each case to the extent payable
under the Subordinated Debt Documents.

“Subordinated Note” means the Note issued by Borrower to WCAS, dated September
8, 2011, as amended by that certain Amendment No. 1 to Note, dated as of May 24,
2013, as such note is amended, restated, supplemented or otherwise modified from
time to time, but without giving effect to any amendment and/or restatement,
supplement, renewal or other modification prohibited by this Agreement.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

2. Payment Subordination. Notwithstanding the terms of the Subordinated Debt
Documents, until all of the Senior Debt is paid in full (other than contingent
indemnification obligations and the Warrant Obligations (as defined in the
Senior Term Loan Agreement)) and all commitments of Lenders under the Senior
Term Loan Documents have been terminated (such date, the “Senior Discharge
Date”), except with respect to Permitted Subordinated Debt Payments, (a) all
payments in respect of the Subordinated Debt are subordinated in right and time
of payment to all payments in respect of the Senior Debt, and (b) WCAS will not
demand or receive from Borrower (and Borrower will not pay) any part of the
Subordinated Debt, whether by payment, prepayment, or otherwise, or accelerate
the Subordinated Debt, except as permitted pursuant to this Agreement.

3. Subordination of Remedies. Until the Senior Discharge Date, WCAS will not
accelerate the maturity of all or any portion of the Subordinated Debt, exercise
any remedy with respect to the Collateral, or take any other Enforcement Action
with respect to the Subordinated Debt.

4. Insolvency Proceedings. These provisions remain in full force and effect,
despite an Insolvency Event, and Lenders’ claims against Borrower and Borrower’s
estate will be fully paid before any payment is made to WCAS.

5. Distributions of Proceeds of Collateral. All realizations upon any Collateral
pursuant to an Enforcement Action or otherwise subject to this Agreement shall
be applied first to the Senior Debt before any payment may be made to WCAS.

 

3



--------------------------------------------------------------------------------

6. Attorney-In-Fact. Until the Senior Discharge Date, WCAS irrevocably appoints
Lenders as its attorney-in-fact, with power of attorney with power of
substitution, in WCAS’s name or in Lenders’ name, for Lenders’ use and benefit,
to do the following during an Insolvency Event:

file appropriate claims in respect of the Subordinated Debt on behalf of WCAS if
WCAS does not do so at least 30 days before the time to file claims expires
(provided that the Lenders shall use good faith diligent efforts promptly to
give WCAS copies of such claims or notice of such action, as the case may be,
but failure by Lenders to do so shall not impair the rights of the Lenders under
this Agreement or otherwise result in the imposition of any liability on the
Lenders hereunder) if Lenders elect, in their sole discretion, to file such
claim or claims;

Such power of attorney is irrevocable and coupled with an interest.

7. Legend; Amendment of Debt.

(a) WCAS will cause Borrower to immediately put a legend on or otherwise
indicate on the Subordinated Note that the Subordinated Note is subject to this
Agreement.

(b) Until the Senior Discharge Date, WCAS shall not, without prior written
consent of the Required Lenders, agree to any amendment, modification or
supplement to the Subordinated Debt Documents, if the effect of such amendment,
modification or supplement is to: (i) terminate or impair the subordination of
the Subordinated Debt in favor of the Lenders, (ii) increase the interest rate
in respect of the Subordinated Debt or change (to earlier dates) the dates upon
which principal, interest and other sums are due under the Subordinated Note;
(iii) alter the redemption, prepayment or subordination provisions of the
Subordinated Note in a manner that individually or in the aggregate would be
adverse to Borrower of the Subordinated Debt or Lenders; (iv) impose on Borrower
any new or additional prepayment charges, premiums, reimbursement obligations,
reimbursable costs or expenses, fees or other payment obligations; (v) alter the
representations, warranties, covenants, events of default, remedies and other
provisions in a manner which would make such provisions materially more onerous,
restrictive or burdensome to Borrower; (vi) grant a lien or security interest in
favor of any holder of the Subordinated Debt on any asset or Collateral to
secure all or any portion of the Subordinated Debt, or (vii) otherwise increase
the obligations, liabilities and indebtedness in respect of the Subordinated
Debt or confer additional rights upon WCAS, which individually or in the
aggregate would be materially adverse to Borrower or Lenders, provided, however,
that WCAS shall be permitted to amend or modify the Subordinated Debt Documents
to modify or add covenants or defaults to the extent the corresponding
provisions of the Senior Term Loan Documents have been added, amended or
modified.

(c) Until the Senior Discharge Date, Lenders may take such action with respect
to the Senior Debt as Lenders, in their sole discretion, may deem appropriate,
provided, however, that unless and until the Subordinated Note is paid in full
in cash, Lenders may not, without prior written consent of WCAS, agree to any
amendment, modification or supplement to the Senior Term Loan Documents, if the
effect of such amendment, modification or supplement is to: (i) increase the
maximum principal amount of the Senior Debt; (ii) increase the interest rates
applied to the unpaid principal balance of the Senior Debt; or (iii) impose any
restrictions on the making of payments with respect to the Subordinated Debt
that do not already exist in the Senior Term Loan Documents as in effect on the
date hereof. No action or inaction will impair or otherwise affect Lenders’
rights under this Agreement.

 

4



--------------------------------------------------------------------------------

8. WCAS Acknowledgement of Lien Subordination. WCAS acknowledges and agrees that
the Lenders have been granted liens upon the Collateral, and WCAS hereby
consents thereto and to the incurrence of the Senior Debt. WCAS represents and
warrants to the Lenders that as at the date of this Agreement, the Subordinated
Debt is unsecured. WCAS agrees that it shall not obtain a lien or security
interest on any asset or Collateral to secure all or any portion of the
Subordinated Debt; provided further that should WCAS obtain a lien or security
interest on any asset or Collateral to secure all or any portion of the
Subordinated Debt for any reason, notwithstanding the respective dates of
attachment and perfection of the security interests in the Collateral in favor
of the Lenders or WCAS, or any contrary provision of the UCC, or any applicable
law or decision to the contrary, or the provisions of the Senior Term Loan
Documents or the Subordinated Debt Documents, and irrespective of whether WCAS
or the Lenders hold possession of any or all part of the Collateral, all now
existing or hereafter arising security interests in the Collateral in favor of
WCAS in respect of the Subordinated Debt Documents shall at all times be
subordinate to the security interest in such Collateral in favor of the Lenders
in respect of the Senior Term Loan Documents. Additionally, WCAS shall not
accept or take any guaranty of the Subordinated Debt.

Until the Senior Discharge Date, in the event of any private or public sale or
other disposition of all or any portion of the Collateral, WCAS agrees that such
Collateral shall be sold or otherwise disposed of free and clear of any liens in
favor of WCAS in respect of the Subordinated Debt Documents. WCAS agrees that
any such sale of Collateral shall not require any consent from WCAS.

9. Representations and Warranties. Each party hereto represents and warrants to
each other party hereto that:

(a) all action on the part of such party, its officers, directors, partners,
members and shareholders, as applicable, necessary for the authorization of this
Agreement and the performance of all obligations of such party hereunder has
been taken;

(b) this Agreement constitutes the legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms;

(c) the execution, delivery and performance of and compliance with this
Agreement by such party will not (i) result in any material violation or default
of any term of any of such party’s charter, formation or other organizational
documents (such as Articles or Certificate of Incorporation, bylaws, partnership
agreement, operating agreement, etc.) or (ii) violate any material applicable
law, rule or regulation.

10. Term; Reinstatement. This Agreement shall remain effective until the Senior
Discharge Date. If, after the Senior Discharge Date, Lenders must disgorge any
payments made on the Senior Debt for any reason (including, without limitation,
the bankruptcy of Borrower), this Agreement and the relative rights and
priorities provided in it, will be reinstated as to all disgorged payments as
though such payments had not been made, and WCAS will immediately pay Lenders
all payments received in respect of the Subordinated Debt to the extent such
payments or retention thereof would have been prohibited under this Agreement.

 

5



--------------------------------------------------------------------------------

11. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by each Lender and WCAS and in each case their
respective successors or assigns. WCAS shall not sell, assign, pledge, dispose
of or otherwise transfer all or any portion of the Subordinated Debt or any
related document or any interest in any Collateral therefor unless prior to the
consummation of any such action, the transferee thereto shall execute and
deliver to Lenders an agreement of such transferee to be bound hereby, or an
agreement substantially identical to this Agreement providing for the continued
subjection of the Subordinated Debt, any interests of the transferee in the
Collateral and the remedies of the transferee with respect thereto as provided
herein with respect to WCAS and for the continued effectiveness of all of the
other rights of Lenders arising under this Agreement, in each case in form
satisfactory to Lenders.

12. Further Assurances. WCAS hereby agrees to execute such documents and/or take
such further action as Lenders may at any time or times reasonably request in
order to carry out the provisions and intent of this Agreement, including,
without limitation, ratifications and confirmations of this Agreement from time
to time hereafter.

13. Reliance. For the avoidance of doubt, in connection with any payment or
distribution by WCAS to any Lender, WCAS shall be entitled to rely for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt and other indebtedness or
obligations of Borrower, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Agreement and for purposes of determining whether the provisions of this
Agreement have been fully effectuated and carried out, and the rights and
obligations of the parties hereto given effect, (i) upon any order, judgment or
decree of a court of competent jurisdiction in which (x) any bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to
Borrower or its property is pending or (y) any other proceeding to which the
Lenders have been properly joined as parties is pending, (ii) upon a certificate
of the liquidating trustee or agent or other Person making such payment or
distribution to WCAS or (iii) upon any trustee, agent or other representative
for the holder of the applicable Senior Debt. In the event that WCAS determines,
in good faith (and with a reasonable basis for so concluding), that evidence is
required with respect to the right of any Person as a holder of Senior Debt to
participate in any payment or distribution pursuant to this Agreement, WCAS may
request such Person to furnish reasonable evidence as to the amount of such
Senior Debt held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and other facts pertinent to the
rights of such Person under this Agreement, and, if such evidence is not
furnished, WCAS may defer any payment to such Person pending judicial
determination as to the right of such Person to receive such payment.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Executed counterparts may be delivered by facsimile.

 

6



--------------------------------------------------------------------------------

15. Governing Law; Waiver of Jury Trial.

(a) This Agreement and the rights and obligations of the parties hereunder shall
be governed by, and construed in accordance with, the law of the State of New
York, without regard to principles of conflicts of laws that would result in the
application of the laws of any other jurisdiction; provided that Section 5-1401
of the New York General Obligations Law shall apply.

(b) EACH PARTY HERETO WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

16. Entire Agreement; Waivers and Amendments. This Agreement represents the
entire agreement with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements and commitments. Lenders and WCAS are not relying
on any representations by the other creditor party or Borrower in entering into
this Agreement. No amendment, modification, supplement, termination, consent or
waiver of or to any provision of this Agreement, nor any consent to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and WCAS. Any waiver of any provision
of this Agreement, or any consent to any departure from the terms of any
provision of this Agreement, shall be effective only in the specific instance
and for the specific purpose for which given. No failure or delay on the part of
any Lender or WCAS in the exercise of any power, right, remedy or privilege
under this Agreement shall impair such power, right, remedy or privilege or
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise of any
other power, right or privilege. The waiver of any such right, power, remedy or
privilege with respect to particular facts and circumstances shall not be deemed
to be a waiver with respect to other facts and circumstances.

17. Legal Fees. In the event of any legal action to enforce the rights of a
party under this Agreement, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable,
invoiced and out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred in such action.

18. Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

19. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile, message confirmed,
and shall be deemed to be effective for purposes of this Agreement on the day
that delivery is made or refused. Unless otherwise specified in a notice mailed
or delivered in accordance with the foregoing sentence, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses and facsimile
numbers indicated on the signature pages hereto.

 

7



--------------------------------------------------------------------------------

20. Loan Document. Notwithstanding anything to the contrary in the Senior Term
Loan Agreement, the parties agree that this Agreement shall be a “Loan Document”
under the Senior Term Loan Agreement.

[Signature pages follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

WCAS:

WCAS CAPITAL PARTNERS IV, L.P.

By WCAS CP IV Associates LLC, its General Partner By  

 

  Name:   Title: Address for Notices:

 

 

Attn:   Tel:   Fax:  



--------------------------------------------------------------------------------

LENDERS:

CAPITAL ROYALTY PARTNERS II L.P.

 

By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner

    By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner     By  

 

      Name:   Charles Tate       Title:   Sole Member

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.

 

By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP L.P., its General Partner

    By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General
Partner     By  

 

      Name:   Charles Tate       Title:   Sole Member

PARALLEL INVESTMENT OPPORTUNITIES

PARTNERS II L.P.

 

By PARALLEL INVESTMENT

OPPORTUNITIES PARTNERS II GP L.P., its General Partner

    By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner
    By  

 

      Name:   Charles Tate       Title:   Sole Member

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn: General Counsel

Tel: 713.209.7350

Fax: 713.209.7351



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

 

BORROWER:

VALERITAS, INC.

By

 

 

 

Name:

 

James Dentzer

 

Title:

 

Chief Financial Officer

Address for Notices:

750 Route 202 South, Suite 100

Attn: James Dentzer

Bridgewater, NJ 08807

Tel: 908.927.9920

Fax: 908.927.9927